Exhibit 10.1

Execution Version

INDENTURE

Dated as of February 14, 2020

Among

APX GROUP, INC., as the Issuer,

the Guarantors from time to time party hereto

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee and Collateral Agent

6.75% SENIOR SECURED NOTES DUE 2027

Reference is made to the Intercreditor and Collateral Agency Agreement, dated as
of November 16, 2012, among APX Group, Inc., a Delaware corporation, the other
grantors party thereto, Bank of America, N.A., in its capacity as collateral
agent for the Credit Agreement Secured Parties (as defined therein) and
Wilmington Trust, National Association, in its capacity as collateral agent for
the Senior Secured Notes Secured Parties (as defined therein), and each
additional collateral agent from time to time party thereto as collateral agent
for any First Lien Obligations (as defined therein) of any other Class (as
defined therein), and as it may be amended from time to time in accordance with
this Indenture (the “Intercreditor Agreement”).    Each Holder, by its
acceptance of a Note, (a) consents to the terms of the Intercreditor Agreement,
including the priority of payment provisions of such Intercreditor Agreement,
(b) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement and (c) authorizes and instructs the
Collateral Agent to enter into Collateral Agent Joinder Agreement No. 5 to the
Intercreditor Agreement as an “Additional Collateral Agent,” and on behalf of
such Holder.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01.

  Definitions      1  

Section 1.02.

  Other Definitions      42  

Section 1.03.

  [Reserved]      43  

Section 1.04.

  Rules of Construction      43  

Section 1.05.

  Acts of Holders      43  

Section 1.06.

  Timing of Payment      44  

Section 1.07.

  Certain Compliance Calculations      45  

ARTICLE 2

 

THE NOTES

 

Section 2.01.

  Form and Dating; Terms      46  

Section 2.02.

  Execution and Authentication      47  

Section 2.03.

  Registrar, Transfer Agent and Paying Agent      48  

Section 2.04.

  Paying Agent to Hold Money in Trust      48  

Section 2.05.

  Holder Lists      48  

Section 2.06.

  Transfer and Exchange      48  

Section 2.07.

  Replacement Notes      58  

Section 2.08.

  Outstanding Notes      58  

Section 2.09.

  Treasury Notes      59  

Section 2.10.

  Temporary Notes      59  

Section 2.11.

  Cancellation      59  

Section 2.12.

  Defaulted Interest      59  

Section 2.13.

  CUSIP Numbers; ISINs      59  

Section 2.14.

  Springing Maturity      60  

ARTICLE 3

 

REDEMPTION

 

Section 3.01.

  Notices to Trustee      61  

Section 3.02.

  Selection of Notes to Be Redeemed      61  

Section 3.03.

  Notice of Redemption      61  

Section 3.04.

  Effect of Notice of Redemption      62  

Section 3.05.

  Deposit of Redemption Price      63  

Section 3.06.

  Notes Redeemed in Part      63  

Section 3.07.

  Optional Redemption      63  

Section 3.08.

  Mandatory Redemption      65  

Section 3.09.

  Offers to Repurchase by Application of Excess Proceeds      65  

ARTICLE 4

 

COVENANTS

 

Section 4.01.

  Payment of Notes      67  

Section 4.02.

  Maintenance of Office or Agency      67  

Section 4.03.

  Reports and Other Information      67  

Section 4.04.

  Compliance Certificate      69  

Section 4.05.

  Taxes      69  

Section 4.06.

  Stay, Extension and Usury Laws      69  

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 4.07.

  Limitation on Restricted Payments      70  

Section 4.08.

  Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries     
70  

Section 4.09.

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      80  

Section 4.10.

  Asset Sales      87  

Section 4.11.

  Transactions with Affiliates      90  

Section 4.12.

  Liens      93  

Section 4.13.

  Company Existence      93  

Section 4.14.

  Offer to Repurchase Upon Change of Control      93  

Section 4.15.

  Limitation on Guarantees of Indebtedness by Restricted Subsidiaries      95  

Section 4.16.

  Suspension of Covenants      96  

Section 4.17.

  Impairment of Security Interests      97  

Section 4.18.

  After-Acquired Property      97  

Section 4.19.

  Further Assurances      97  

ARTICLE 5

 

SUCCESSORS

 

Section 5.01.

  Merger, Consolidation or Sale of All or Substantially All Assets      98  

Section 5.02.

  Successor Person Substituted      100  

ARTICLE 6

 

DEFAULTS AND REMEDIES

 

Section 6.01.

  Events of Default      101  

Section 6.02.

  Acceleration      103  

Section 6.03.

  Other Remedies      103  

Section 6.04.

  Waiver of Past Defaults      103  

Section 6.05.

  Control by Majority      103  

Section 6.06.

  Limitation on Suits      104  

Section 6.07.

  Rights of Holders to Receive Payment      104  

Section 6.08.

  Collection Suit by Trustee      104  

Section 6.09.

  Restoration of Rights and Remedies      104  

Section 6.10.

  Rights and Remedies Cumulative      104  

Section 6.11.

  Delay or Omission Not Waiver      104  

Section 6.12.

  Trustee May File Proofs of Claim      105  

Section 6.13.

  Priorities      105  

Section 6.14.

  Undertaking for Costs      105  

ARTICLE 7

 

TRUSTEE

 

Section 7.01.

  Duties of Trustee      106  

Section 7.02.

  Rights of Trustee      107  

Section 7.03.

  Individual Rights of Trustee      108  

Section 7.04.

  Trustee’s Disclaimer      109  

Section 7.05.

  Notice of Defaults      109  

Section 7.06.

  [Reserved]      109  

Section 7.07.

  Compensation and Indemnity      109  

Section 7.08.

  Replacement of Trustee      110  

Section 7.09.

  Successor Trustee by Merger, etc.      110  

Section 7.10.

  Eligibility; Disqualification      110  

Section 7.11.

  Preferential Collection of Claims Against Issuer      111  

Section 7.12.

  Intercreditor Agreement and the Collateral Documents      111  

 

-ii-



--------------------------------------------------------------------------------

         Page  

ARTICLE 8

 

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01.

  Option to Effect Legal Defeasance or Covenant Defeasance      111  

Section 8.02.

  Legal Defeasance and Discharge      111  

Section 8.03.

  Covenant Defeasance      112  

Section 8.04.

  Conditions to Legal or Covenant Defeasance      112  

Section 8.05.

  Deposited Money and U.S. Government Securities to be Held in Trust; Other
Miscellaneous Provisions      113  

Section 8.06.

  Repayment to Issuer      113  

Section 8.07.

  Reinstatement      114  

ARTICLE 9

 

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01.

  Without Consent of Holders      114  

Section 9.02.

  With Consent of Holders      115  

Section 9.03.

  [Reserved]      116  

Section 9.04.

  Revocation and Effect of Consents      116  

Section 9.05.

  Notation on or Exchange of Notes      117  

Section 9.06.

  Trustee to Sign Amendments, etc.      117  

Section 9.07.

  Payment for Consent      117  

ARTICLE 10

 

GUARANTEES

 

Section 10.01.

  Guarantee      117  

Section 10.02.

  Limitation on Guarantor Liability      119  

Section 10.03.

  Execution and Delivery      119  

Section 10.04.

  Subrogation      119  

Section 10.05.

  Benefits Acknowledged      119  

Section 10.06.

  Release of Guarantees      119  

ARTICLE 11

 

COLLATERAL DOCUMENTS

 

Section 11.01.

  Collateral and Collateral Documents      120  

Section 11.02.

  [Reserved]      121  

Section 11.03.

  Release of Collateral      121  

Section 11.04.

  [Reserved]      122  

Section 11.05.

  [Reserved]      122  

Section 11.06.

  Suits To Protect the Collateral      122  

Section 11.07.

  Authorization of Receipt of Funds by the Trustee Under the Collateral
Documents      122  

Section 11.08.

  Purchaser Protected      123  

Section 11.09.

  Powers Exercisable by Receiver or Trustee      123  

Section 11.10.

  Release Upon Termination of the Issuer’s Obligations      123  

Section 11.11.

  Collateral Agent      123  

Section 11.12.

  Designations      125  

ARTICLE 12

 

SATISFACTION AND DISCHARGE

 

Section 12.01.

  Satisfaction and Discharge      125  

Section 12.02.

  Application of Trust Money      125  

 

-iii-



--------------------------------------------------------------------------------

         Page  

ARTICLE 13

 

MISCELLANEOUS

 

Section 13.01.

  [Reserved]      127  

Section 13.02.

  Notices      127  

Section 13.03.

  [Reserved]      128  

Section 13.04.

  Certificate and Opinion as to Conditions Precedent      128  

Section 13.05.

  Statements Required in Certificate or Opinion      128  

Section 13.06.

  Rules by Trustee and Agents      128  

Section 13.07.

  No Personal Liability of Directors, Officers, Employees and Stockholders     
128  

Section 13.08.

  Governing Law      128  

Section 13.09.

  Waiver of Jury Trial      129  

Section 13.10.

  Force Majeure      129  

Section 13.11.

  No Adverse Interpretation of Other Agreements      129  

Section 13.12.

  Successors      129  

Section 13.13.

  Severability      129  

Section 13.14.

  Counterpart Originals      129  

Section 13.15.

  Table of Contents, Headings, etc.      129  

Section 13.16.

  [Reserved]      129  

Section 13.17.

  USA Patriot Act      129  

Section 13.18.

  Intercreditor Agreement Governs      130  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    FORM OF NOTE Exhibit B    FORM OF CERTIFICATE OF TRANSFER Exhibit C
   FORM OF CERTIFICATE OF EXCHANGE Exhibit D    FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS

 

-v-



--------------------------------------------------------------------------------

INDENTURE, dated as of February 14, 2020, among APX Group, Inc., a Delaware
corporation, the Guarantors (as defined herein) from time to time party hereto
and Wilmington Trust, National Association, a national banking association, as
Trustee and Collateral Agent.

W I T N E S S E T H

WHEREAS, the Issuer (as defined herein) has duly authorized the creation of an
issue of $600,000,000 aggregate principal amount of the Issuer’s 6.75%% Senior
Secured Notes due 2027 (the “Initial Notes”);

WHEREAS, the Issuer and each of the Guarantors has duly authorized the execution
and delivery of this Indenture (as defined herein);

NOW, THEREFORE, the Issuer, the Guarantors, the Trustee and the Collateral Agent
agree as follows for the benefit of each other and for the equal and ratable
benefit of the Holders (as defined herein).

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01. Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
of the Notes sold in reliance on Rule 144A.

“2022 Notes” means the Issuer’s 8.875% Senior Secured Notes due 2022.

“2022 Notes Indenture” means the Indenture for the 2022 Notes, dated as of
May 26, 2016, as supplemented, among the Issuer, the guarantors from time to
time party thereto and Wilmington Trust, National Association, as trustee and
collateral agent.

“2023 Notes” means the Issuer’s 7.625% Senior Secured Notes due 2023.

“2023 Notes Indenture” means the Indenture for the 2023 Notes dated as of
August 10, 2017, as supplemented, among the Issuer, the guarantors from time to
time party thereto and Wilmington Trust, National Association, as trustee.

“2024 Notes” means the Issuer’s 8.50% Senior Secured Notes due 2024.

“2024 Notes Indenture” means the Indenture for the 2024 Notes dated as of
May 10, 2019, as supplemented, among the Issuer, the guarantors from time to
time party thereto and Wilmington Trust, National Association, as trustee and
collateral agent.

“Acquired Indebtedness” means, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged or consolidated with or into or became a Restricted Subsidiary of such
specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other Person merging or consolidating with or into or
becoming a Restricted Subsidiary of such specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition Transactions” means the Merger and the transactions contemplated by
the Transaction Agreement, the repayment and refinancing of certain
Indebtedness, the issuance of the Issuer’s 6.375% Senior Secured Notes due 2019
and the Issuer’s 8.75% Senior Notes due 2020, the borrowings under the Senior
Secured Credit Facilities in each case on November 16, 2012, the payment of
transactions fees and expenses and other transactions in connection therewith or
incidental thereto.



--------------------------------------------------------------------------------

“Additional Notes” means any additional Notes (other than the Initial Notes)
issued from time to time under this Indenture in accordance with Sections 2.01,
2.02, 4.09 and 4.12 hereof.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“After-Acquired Property” means any and all assets or property (other than
Excluded Assets) acquired after the Issue Date, including any property or assets
acquired by the Issuer or a Guarantor from another Guarantor, which in each case
constitutes Collateral.

“Agent” means any Registrar, Transfer Agent or Paying Agent.

“Agent’s Message” means a message transmitted by DTC to, and received by, the
Depositary and forming a part of the book-entry confirmation, which states that
DTC has received an express acknowledgment from each participant in DTC
tendering the Notes and that such participants have received the Letter of
Transmittal and agree to be bound by the terms of the Letter of Transmittal and
the Issuer may enforce such agreement against such participants.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

(a) 1.0% of the principal amount of such Note, and

(b) the excess, if any, of (i) the present value at such Redemption Date of
(A) the redemption price of such Note at February 15, 2023 (such redemption
price being set forth in the table set forth in Section 3.07(b) hereof), plus
(B) all required remaining scheduled interest payments due on such Note through
February 15, 2023 (excluding accrued but unpaid interest to the Redemption
Date), computed using a discount rate equal to the Treasury Rate as of such
Redemption Date plus 50 basis points over (ii) the then outstanding principal
amount of such Note.

The Issuer shall calculate the Applicable Premium and the Trustee shall have no
responsibility to confirm or verify such calculation.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for, redemption of, notice with respect to, or other matter relating to the
beneficial interests in any Global Note or the redemption or repurchase of any
Global Note, the rules and the applicable procedures of DTC, the Depositary,
Euroclear and/or Clearstream that apply to such transfer, exchange, redemption,
repurchase or other matter.

“Asset Sale” means:

(a) the sale, conveyance, transfer or other disposition (including a Delaware
LLC Division), whether in a single transaction or a series of related
transactions (including by way of a Sale and Lease-Back Transaction), of
property or assets of the Issuer or any of its Restricted Subsidiaries (each
referred to in this definition as a “disposition”); or

 

-2-



--------------------------------------------------------------------------------

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 4.09 hereof), whether in a single transaction or a series of related
transactions;

in each case, other than:

(i) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged, unnecessary, unsuitable or worn out equipment, inventory or
other property in the ordinary course of business or any disposition of
inventory or goods (or other assets) held for sale or no longer used or useful
in the ordinary course of business;

(ii) the disposition of all or substantially all of the assets of the Issuer in
a manner permitted pursuant to the provisions described under Section 5.01
hereof or any disposition that constitutes a Change of Control pursuant to this
Indenture;

(iii) the making of any Restricted Payment that is permitted to be made, and is
made, under Section 4.07 hereof or any Permitted Investment;

(iv) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate fair market value of less than $50.0 million;

(v) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Issuer or by the Issuer or a Restricted Subsidiary
to a Restricted Subsidiary, including pursuant to any Intercompany License
Agreement;

(vi) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, as amended, or comparable law or regulation, any exchange of like property
(excluding any boot thereon) for use in a Similar Business;

(vii) the lease, assignment, sub-lease, license or sub-license of any real or
personal property in the ordinary course of business or consistent with industry
practice;

(viii) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(ix) foreclosures, condemnation, expropriation, forced dispositions or any
similar action with respect to assets or the granting of Liens not prohibited by
this Indenture;

(x) sales, dispositions or discounts without recourse of accounts receivable, or
participations therein, or Securitization Assets or related assets, or any
disposition of the Equity Interests in a Subsidiary, all or substantially all of
the assets of which are Securitization Assets, in each case in connection with
any Qualified Securitization Facility or the disposition of an account
receivable in connection with the collection or compromise thereof in the
ordinary course of business;

(xi) any financing transaction with respect to property built or acquired by the
Issuer or any Restricted Subsidiary after the Issue Date, including Sale and
Lease-Back Transactions and asset securitizations permitted by this Indenture;

(xii) the sale, discount or other disposition of inventory, accounts receivable,
notes receivable, equipment or other assets in the ordinary course of business
or consistent with past practice or the conversion of accounts receivable to
notes receivable;

 

-3-



--------------------------------------------------------------------------------

(xiii) the licensing, sub-licensing or cross-licensing of intellectual property
or other general intangibles in the ordinary course of business or consistent
with industry practices;

(xiv) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business or consistent with industry practices;

(xv) the unwinding of any Hedging Obligations;

(xvi) sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(xvii) the lapse or abandonment of intellectual property rights in the ordinary
course of business, which in the reasonable good faith determination of the
Issuer are not material to the conduct of the business of the Issuer and its
Restricted Subsidiaries taken as a whole or are no longer used or useful or
economically practicable or commercially reasonable to maintain;

(xviii) the issuance by a Restricted Subsidiary of Preferred Stock or
Disqualified Stock that is permitted under Section 4.09 hereof;

(xix) the granting of a Lien that is permitted under Section 4.12 hereof;

(xx) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;

(xxi) Permitted Intercompany Activities and related transactions;

(xxii) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event; provided that any Cash Equivalents received by
the Issuer or any of its Restricted Subsidiaries in respect of such Casualty
Event shall be deemed to be Net Proceeds of an Asset Sale, and such Net Proceeds
shall be applied in accordance with Section 4.10(b) hereof;

(w) any disposition to a Captive Insurance Subsidiary; and

(xxi) any sale, transfer or other disposition to effect the formation of any
Subsidiary that is a Delaware Divided LLC; provided that upon formation of such
Delaware Divided LLC, such Delaware Divided LLC shall be a Restricted
Subsidiary.

In the event that a transaction (or a portion thereof) meets the criteria of a
permitted Asset Sale and would also be a permitted Restricted Payment or
Permitted Investment, the Issuer, in its sole discretion, will be entitled to
divide and classify such transaction (or a portion thereof) as an Asset Sale
and/or one or more of the types of permitted Restricted Payments or Permitted
Investments.

“Bank Products” means any facilities or services related to cash management,
including treasury, depository, overdraft, credit or debit card, purchase card,
automatic clearinghouse transfer transactions, controlled disbursements, foreign
exchange facilities, stored value cards, merchant services, electronic funds
transfer and other cash management arrangements.

“Bankruptcy Law” means Title 11, U.S. Code, as amended, or any similar federal
or state law for the relief of debtors.

 

-4-



--------------------------------------------------------------------------------

“Board” with respect to a Person means the board of directors, board of
managers, sole member or managing member or other governing body of such Person,
or if such Person is owned or managed by a single entity or has a general
partner, the board of directors, board of managers, sole member or managing
member or other governing body of such entity or general partner, or in each
case, any duly authorized committee thereof, and the term “director” means a
member of the applicable Board.

“Business Day” means each day which is not a Legal Holiday.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock or shares in the capital of
such corporation;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Captive Insurance Subsidiary” means (i) any Subsidiary of the Issuer operating
for the primary purpose of (a) insuring the businesses, operations or properties
owned or operated by the Issuer or any of its Subsidiaries, including their
future, present or former employees, directors, officers, managers, members,
partners, independent contractors or consultants, and related benefits and/or
(b) conducting any activities or business incidental thereto (it being
understood and agreed that activities which are relevant or appropriate to
qualify as an insurance company for U.S. federal or state tax purposes shall be
considered “activities or business incidental thereto”) or (ii) any Subsidiary
of any such insurance subsidiary operating for the same purpose described in
clause (i) above.

“Cash Equivalents” means:

(a) United States dollars;

(b) (i) Canadian dollars, pounds sterling, yen, euros or any national currency
of any participating member state of the EMU or (ii) in such local currencies
held by the Issuer or any Restricted Subsidiary from time to time in the
ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding 24 months and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $100.0 million (or the foreign currency
equivalent as of the date of determination);

 

-5-



--------------------------------------------------------------------------------

(e) repurchase obligations for underlying securities of the types described in
clauses (c), (d), (g) and (h) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(d) above;

(f) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another Rating Agency) and
in each case maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency);

(h) readily marketable direct obligations issued by, or unconditionally
guaranteed by, any foreign government or any political subdivision, public
instrumentality or taxing authority thereof, in each case (other than in the
case of such obligations issued or guaranteed by any participating member state
of the EMU) having an Investment Grade Rating from either Moody’s or S&P (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) with maturities of 24 months or
less from the date of acquisition;

(i) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) with maturities of 24 months or less from the date
of acquisition;

(j) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency);

(k) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(d) above;

(l) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(m) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (l) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (h) and clauses (j), (k), (l) and
(m) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (a) through (m) and in this paragraph.

In addition, in the case of Investments by any Captive Insurance Subsidiary,
Cash Equivalents shall also include (a) such Investments with average maturities
of 12 months or less from the date of acquisition in issuers rated BBB- (or the
equivalent thereof) or better by S&P or Baa3 (or the equivalent thereof) or
better by Moody’s, in each case at the time of such Investment and (b) any
Investment with a maturity of more than 12 months that would otherwise
constitute Cash Equivalents of the kind described in any of clauses (a) through
(m) of this definition or clause (a) above, if the maturity of such Investment
was 12 months or less; provided that the effective maturity of such Investment
does not exceed 15 years.

 

-6-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided, that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under this
Indenture regardless of the treatment of such items under GAAP.

“Change of Control” means the occurrence of any of the following after the Issue
Date:

(a) the sale, lease, transfer, conveyance or other disposition in one or a
series of related transactions (other than by merger, consolidation or
amalgamation), of all or substantially all of the assets of the Issuer and its
Subsidiaries or Holdings and its Subsidiaries, in each case, taken as a whole,
to any Person other than any Permitted Holder or any Subsidiary Guarantor;
provided that such sale, lease, transfer, conveyance or other disposition shall
not constitute a Change of Control unless any Person (other than any Permitted
Holder or a Holding Company) or Persons (other than any Permitted Holders or a
Holding Company) that are together a group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any such group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), becomes the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision), directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
the transferee Person in such sale or transfer of assets, as the case may be; or

(b) the Issuer becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by (A) any Person (other than any Permitted Holder) or
(B) Persons (other than any Permitted Holders) that are together a group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than 50.0% of
the total voting power of the Voting Stock of the Issuer directly or indirectly
through any of its direct or indirect parent holding companies, other than in
connection with any transaction or series of transactions in which the Issuer
shall become the Wholly-Owned Subsidiary of a Parent Company.

Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, (i) a Person or group shall not be deemed to beneficially own Voting Stock
subject to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Voting Stock in connection with the transactions contemplated by such
agreement, (ii) if any group includes one or more Permitted Holders, the issued
and outstanding Voting Stock of the Issuer owned, directly or indirectly, by any
Permitted Holders that are part of such group shall not be treated as being
beneficially owned by such group or any other member of such group for purposes
of determining whether a Change of Control has occurred and (iii) a Person or
group will not be deemed to beneficially own the Voting Stock of another Person
as a result of its ownership of Voting Stock or other securities of such other
Person’s parent entity (or related contractual rights) unless it owns 50% or
more of the total voting power of the Voting Stock entitled to vote for the
election of directors of such parent entity having a majority of the aggregate
votes on the Board of such parent entity.

“Clearstream” means Clearstream Banking, Société Anonyme or any successor
securities clearing agency.

 

-7-



--------------------------------------------------------------------------------

“Collateral” means all assets of the Issuer and the Guarantors, whether real,
personal or mixed, with respect to which a Lien is granted (or purported to be
granted) as security for any Notes Obligations (including proceeds and products
thereof).

“Collateral Agent” means Wilmington Trust, National Association, acting in its
capacity as collateral agent under this Indenture, the Intercreditor Agreement
and the other Collateral Documents, and any successor pursuant to the provisions
of the Collateral Documents.

“Collateral Documents” means, collectively, the security agreements, including
the Security Agreement and any joinders thereto, pledge agreements, mortgages,
collateral assignments, deeds of trust and all other pledges, agreements,
financing statements, patent, trademark or copyright filings, mortgages or other
filings or documents that create or purport to create a Lien in the Collateral
in favor of the Collateral Agent and/or the Trustee (for the benefit of the
Holders) and the Intercreditor Agreement and any joinders thereto, in each case
as they may be amended or supplemented from time to time, and any instruments of
assignment, control agreements, lockbox letters or other instruments or
agreements executed pursuant to the foregoing.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
and capitalized fees related to any Qualified Securitization Facility of such
Person, including the amortization of intangible assets, deferred financing
costs, debt issuance costs, commissions, fees and expenses and Capitalized
Software Expenditures of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (iv) the interest component of Financing Lease Obligations,
and (v) net payments, if any made (less net payments, if any, received),
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (q) annual agency fees paid to the administrative agents and
collateral agents under any Credit Facilities, (r) costs associated with
obtaining Hedging Obligations, (s) any expense resulting from the discounting of
any Indebtedness in connection with the application of recapitalization
accounting or, if applicable, purchase accounting in connection with the
Acquisition Transactions or any acquisition, (t) penalties and interest relating
to taxes, (u) any “additional interest” or “liquidated damages” with respect to
other securities for failure to timely comply with registration rights
obligations, (v) amortization or expensing of deferred financing fees, amendment
and consent fees, debt issuance costs, commissions, fees and expenses and
discounted liabilities, (w) any expensing of bridge, commitment and other
financing fees and any other fees related to the Acquisition Transactions or any
acquisitions after the Issue Date, (x) commissions, discounts, yield and other
fees and charges (including any interest expense) related to any Qualified
Securitization Facility, (y) any accretion of accrued interest on discounted
liabilities and any prepayment premium or penalty), and (z) any lease, rental or
other expense in connection with a Non-Financing Lease Obligation; plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Financing Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP (or, if not implicit, as otherwise determined in accordance
with GAAP).

 

-8-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs relating to pre-opening and
opening costs for facilities, signing, retention and completion bonuses, costs
incurred in connection with any strategic initiatives, transition costs, costs
incurred in connection with acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design, retention charges, system establishment costs and implementation
costs) and operating expenses attributable to the implementation of cost-savings
initiatives, and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded;

(b) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(c) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(d) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber or customer contract sales) or abandonments
or the sale or other disposition of any Capital Stock of any Person other than
in the ordinary course of business shall be excluded;

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting shall be excluded; provided, that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Restricted Subsidiary thereof in respect of such period;

(f) solely for the purpose of determining the amount available for Restricted
Payments under clause (C)(1) of Section 4.07(a) hereof, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders (other than restrictions in the Notes or this Indenture), unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided, that Consolidated Net Income of
such Person will be increased by the amount of dividends or other distributions
or other payments actually paid in Cash Equivalents (or to the extent converted
into Cash Equivalents) to such Person or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein;

(g) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Acquisition Transactions or any consummated acquisition or joint
venture investment or the amortization or write-off or write-down of any amounts
thereof, net of taxes, shall be excluded;

 

-9-



--------------------------------------------------------------------------------

(h) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Hedging Obligations or (iii) other
derivative instruments shall be excluded;

(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(j) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs, and any cash charges associated with the rollover, acceleration, or
payout of Equity Interests by management, other employees or business partners
of the Issuer or any of its direct or indirect parent companies, shall be
excluded;

(k) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, Investment, Asset Sale, disposition, incurrence or repayment
of Indebtedness (including such fees, expenses or charges related to the
offering and issuance of the Notes, the Existing Notes and the related
guarantees thereof and other securities and the syndication and incurrence of
any Credit Facilities), issuance of Equity Interests, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of the Notes, the Existing Notes and the related guarantees
thereof and other securities and any Credit Facilities) and including, in each
case, any such transaction consummated on or prior to the Issue Date and any
such transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt the effects of expensing all transaction related expenses in accordance
with Financial Accounting Standards Board Accounting Standards Codification
805), shall be excluded;

(l) accruals and reserves that are established or adjusted within twelve months
after the closing of any acquisition that are so required to be established as a
result of such acquisition in accordance with GAAP or changes as a result of
modifications of accounting policies shall be excluded;

(m) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(n) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation — Stock
Compensation, shall be excluded; and

(o) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Accounting Standards
Codification Topic No. 815, Derivatives and Hedging;

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Hedging Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items;

 

-10-



--------------------------------------------------------------------------------

(iii) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation;

(iv) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks; and

(v) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Indenture.

Notwithstanding the foregoing, for the purpose of Section 4.07 hereof only
(other than clause (C)(4) of Section 4.07(a) hereof), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by the Issuer and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Issuer and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Issuer or any of its Restricted
Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under such covenant pursuant to clause (C)(4) of Section 4.07(a) hereof.

“Consolidated Secured Debt Ratio” as of any date of determination means, the
ratio of (1)(a) Consolidated Total Indebtedness of the Issuer and its Restricted
Subsidiaries that is secured by Liens on the property of the Issuer and its
Restricted Subsidiaries as of such date of determination minus Cash Equivalents
that would be stated on the balance sheet of the Issuer and its Restricted
Subsidiaries as of such date of determination with such pro forma adjustments as
are appropriate and consistent with the pro forma adjustment provisions set
forth in the definition of Fixed Charge Coverage Ratio and as determined in good
faith by the Issuer and (b) in connection with the incurrence of any
Indebtedness pursuant to Section 4.09(a) or Section 4.09(b) hereof or the
creation or incurrence or any Lien pursuant to the definition of “Permitted
Liens,” the Reserved Indebtedness Amount of the Issuer and its Restricted
Subsidiaries that is secured by Liens on the property of the Issuer and its
Restricted Subsidiaries as of such date of determination with such pro forma
adjustments as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of Fixed Charge Coverage Ratio and as
determined in good faith by the Issuer to (2) LTM EBITDA of the Issuer, in each
case with such pro forma adjustments to Consolidated Total Indebtedness, Cash
Equivalents and EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio..

“Consolidated Total Debt Ratio” as of any date of determination means, the ratio
of (1)(a) Consolidated Total Indebtedness of the Issuer and its Restricted
Subsidiaries as of such date of determination minus Cash Equivalents that would
be stated on the balance sheet of the Issuer and its Restricted Subsidiaries as
of such date of determination with such pro forma adjustments as are appropriate
and consistent with the pro forma adjustment provisions set forth in the
definition of Fixed Charge Coverage Ratio and as determined in good faith by the
Issuer and (b) in connection with the incurrence of any Indebtedness pursuant to
Section 4.09(a) or Section 4.09(b) hereof, the Reserved Indebtedness Amount of
the Issuer and its Restricted Subsidiaries as of such date of determination with
such pro forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Fixed Charge Coverage Ratio
and as determined in good faith by the Issuer to (2) LTM EBITDA of the Issuer,
in each case with such pro forma adjustments to Consolidated Total Indebtedness
and EBITDA as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of Fixed Charge Coverage Ratio.

 

-11-



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Issuer and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Financing Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments, as determined in accordance with GAAP (excluding for
the avoidance of doubt all undrawn amounts under revolving credit facilities and
letters of credit, all obligations relating to Qualified Securitization
Facilities and Non-Financing Lease Obligations) and (b) the aggregate amount of
all outstanding Disqualified Stock of the Issuer and all Preferred Stock of its
Restricted Subsidiaries on a consolidated basis, with the amount of such
Disqualified Stock and Preferred Stock equal to the greater of their respective
voluntary or involuntary liquidation preferences and maximum fixed repurchase
prices, in each case determined on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of repurchase or purchase accounting in connection with the
Acquisition Transactions or any acquisition); provided, that Consolidated Total
Indebtedness shall not include Indebtedness in respect of (A) any letter of
credit, except to the extent of unreimbursed amounts under standby letters of
credit (provided, further, that any unreimbursed amounts under commercial
letters of credit shall not be counted as Consolidated Total Indebtedness until
five Business Days after such amount is drawn) and (B) Hedging Obligations
existing on the Issue Date or otherwise permitted by Section 4.09(b)(x) hereof.
For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or Preferred Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock as if such Disqualified Stock or Preferred Stock were purchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Indenture, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock or Preferred Stock, such fair
market value shall be determined reasonably and in good faith by the Issuer. The
U.S. Dollar Equivalent principal amount of any Indebtedness denominated in a
foreign currency will reflect the currency translation effects, determined in
accordance with GAAP, of Hedging Obligations for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the
U.S. Dollar Equivalent principal amount of such Indebtedness.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(b) to advance or supply funds

(i) for the purchase or payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Investor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Issuer and/or other companies.

“Corporate Trust Office” means the office of the Trustee at which any time its
corporate trust business related to this Indenture shall be administered, which
office at the date hereof is 50 South Sixth Street, Suite 1290, Minneapolis,
Minnesota 55402, Attention: APX Group, Inc., Administrator, or such other
address as the Trustee may designate from time to time by notice to the Holders
and the Issuer, or the principal corporate trust office of any successor Trustee
(or such other address as such successor Trustee may designate from time to time
by notice to the Holders and the Issuer).

 

-12-



--------------------------------------------------------------------------------

“Credit Agreements” means the Revolving Credit Agreement and the Term Loan
Credit Agreement.

“Credit Agreement Collateral Agents” means the Revolver Collateral Agent and the
Term Loan Collateral Agent.

“Credit Facilities” means, with respect to the Issuer or any of its Restricted
Subsidiaries, one or more debt facilities, including the Senior Secured Credit
Facilities, or other financing arrangements (including, without limitation,
commercial paper facilities, agreements or indentures) providing for revolving
credit loans, term loans, letters of credit or other long-term indebtedness,
including any notes, mortgages, guarantees, collateral documents, instruments
and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof, in whole or in part, and any indentures, agreements, credit facilities
or commercial paper facilities that replace, refund, supplement or refinance any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding, supplemental or refinancing facility,
arrangement, agreement or indenture that increases the amount permitted to be
borrowed or issued thereunder or alters the maturity thereof (provided, that
such increase in borrowings or issuances is permitted under Section 4.09 hereof)
or adds Restricted Subsidiaries as additional borrowers or guarantors thereunder
and whether by the same or any other agent, trustee, lender or group of lenders
or other holders.

“Custodian” means the Trustee, as custodian with respect to the Notes, each in
global form, or any successor entity thereto.

“Debt Fund Affiliate” means (i) any fund managed by, or under common management
with, GSO Capital Partners LP, (ii) any fund managed by GSO Debt Funds
Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed Securities
Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone Mezzanine
Advisors II L.P. and (iii) any other Affiliate of the Investors that is a bona
fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default; provided that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) hereof, substantially in
the form of Exhibit A except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, any Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 

-13-



--------------------------------------------------------------------------------

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Issuer or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Issuer, less the amount of
Cash Equivalents received in connection with a subsequent sale, redemption or
repurchase of or collection or payment on such Designated Non-cash
Consideration.

“Designated Preferred Stock” means Preferred Stock of the Issuer or any direct
or indirect parent company thereof (in each case other than Disqualified Stock)
that is issued for cash (other than to a Restricted Subsidiary or an employee
stock ownership plan or trust established by the Issuer or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an
Officer’s Certificate executed by the principal financial officer of the Issuer
or the applicable parent company thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in clause (C) of Section 4.07(a) hereof.

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of the Issuer or any direct or indirect parent of the Issuer
having no material direct or indirect financial interest in or with respect to
such Affiliate Transaction. A member of the Board of the Issuer or any direct or
indirect parent of the Issuer shall be deemed not to have such a financial
interest by reason of such member’s holding Capital Stock of the Issuer or any
direct or indirect parent of the Issuer or any options, warrants or other rights
in respect of such Capital Stock.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
maturity date of the Notes or the date the Notes are no longer outstanding;
provided, that if such Capital Stock is issued to any plan for the benefit of
employees of the Issuer or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Issuer or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations; provided,
further, that any Capital Stock held by any future, current or former employee,
director, officer, manager or consultant (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Issuer, any of its
Subsidiaries, any of its direct or indirect parent companies or any other entity
in which the Issuer or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the Board of the Issuer or any
direct or indirect parent of the Issuer, in each case pursuant to any stock
subscription or shareholders’ agreement, management equity plan or stock option
plan or any other management or employee benefit plan or agreement shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Issuer or its Subsidiaries or in order to satisfy applicable
statutory or regulatory obligations.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period

(a) increased (without duplication) by the following, in each case (other than
with respect to clauses (viii) and (xi)) to the extent deducted (and not added
back) in determining Consolidated Net Income for such period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, and similar taxes (such as the
Delaware franchise tax, the Pennsylvania capital tax, Texas margin tax and
provincial capital taxes paid in Canada), and foreign withholding taxes
(including any future taxes or other levies which replace or are intended to be
in lieu of such taxes and any penalties and interest related to such taxes or
arising from tax examinations) and the net tax expense associated with any
adjustments made pursuant to clauses (a) through (o) of the definition of
“Consolidated Net Income”; plus

 

-14-



--------------------------------------------------------------------------------

(ii) Fixed Charges of such Person for such period (including (x) net losses or
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, (y) bank fees and other financing fees and
(z) costs of surety bonds in connection with financing activities, plus amounts
excluded from Consolidated Interest Expense as set forth in clauses (a)(q)
through (z) in the definition thereof); plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

(iv) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business or other
business optimization expenses or reserves including, without limitation, costs
or reserves associated with improvements to IT and accounting functions,
integration and facilities opening costs or any one-time costs incurred in
connection with acquisitions and Investments and costs related to the closure
and/or consolidation of facilities; plus

(v) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Issuer may elect not to add back such non-cash charge in the
current period and (B) to the extent the Issuer elects to add back such non-cash
charge, the cash payment in respect thereof in such future period shall be
subtracted from EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period); plus

(vi) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-Wholly-Owned Subsidiary; plus

(vii) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Support and Services Agreement or otherwise to the
Investors to the extent otherwise permitted under Section 4.11 hereof; plus

(viii) the amount of (x) “run rate” cost savings, operating expense reductions
and synergies related to the Transactions that are reasonably identifiable and
factually supportable and projected by the Issuer in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Issuer) within 36 months after the Issue Date (including from any actions taken
in whole or in part prior to the Issue Date), net of the amount of actual
benefits realized during such period from such actions, and (y) “run rate” cost
savings, operating expense reductions and synergies related to mergers and other
business combinations, acquisitions, investments, dispositions, divestitures,
restructurings, operating improvements, cost savings initiatives and other
similar transactions or initiatives (including the modification and
renegotiation of contracts and other arrangements) that are reasonably
identifiable and factually supportable and projected by the Issuer in good faith
to result from actions that have been taken or with respect to which substantial
steps have been taken (in each case, including from any actions taken in whole
or in part prior to the Issue Date or the applicable consummation date of such
transaction, initiative or event) or are expected to be taken (in the good faith
determination of the Issuer) within 24 months after any such transaction,
initiative or event is consummated, net of the amount of actual benefits
realized during such period from such actions, in each case, calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period for which EBITDA is
being determined and as if such cost savings, operating expense reductions and
synergies were realized on the first day of the applicable period for the
entirety of such period; provided that no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (h) to the
extent duplicative of any expenses or charges otherwise added to EBITDA, whether
through a pro forma adjustment or otherwise, for such period; plus

 

-15-



--------------------------------------------------------------------------------

(ix) the amount of loss or discount on sale of receivables, Securitization
Assets and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Facility; plus

(x) any costs or expense incurred by the Issuer or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Issuer or net cash proceeds of
an issuance of Equity Interest of the Issuer (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (C) of Section 4.07(a) hereof; plus

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Consolidated Net Income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of EBITDA pursuant to clause (b) below for any previous period and
not added back; plus

(xii) any net loss from disposed, abandoned or discontinued operations; plus

(xiii) [reserved]; plus

(xiv) interest income or investment earnings on retiree medical and intellectual
property, royalty or license receivables; plus

(xv) costs, expenses or charges during such period relating to selling,
equipping and installing new alarm and/or smart home systems and other products
used in the business in connection with new subscriber or customer acquisition
of the Issuer and the Restricted Subsidiaries, in each case to the extent
deducted from Consolidated Net Income in accordance with GAAP;

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced EBITDA in any
prior period and any non-cash gains with respect to cash actually received in a
prior period so long as such cash did not increase EBITDA in such prior period;
plus

(ii) any net income from disposed, abandoned or discontinued operations.

There shall be included in determining EBITDA for any period, without
duplication, (A) the Acquired EBITDA of any Person, property, business or asset
acquired by the Issuer or any Restricted Subsidiary during such period (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Issuer or such Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition) and (B) for the purposes of the calculation of the

 

-16-



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) as specified in an Officer’s Certificate.
There shall be excluded in determining EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of or, closed or classified
as discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) by the Issuer or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”) and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition).

For purposes of the preceding paragraph, (i) “Acquired EBITDA” means, with
respect to any Acquired Entity or Business or any Converted Restricted
Subsidiary for any period, the amount for such period of Consolidated EBITDA of
such Acquired Entity or Business or Converted Restricted Subsidiary (determined
as if references to the Issuer and its Restricted Subsidiaries in the definition
of EBITDA were references to such Acquired Entity or Business and its
Subsidiaries or to such Converted Restricted Subsidiary and its Subsidiaries),
as applicable, all as determined on a consolidated basis for such Acquired
Entity or Business or Converted Restricted Subsidiary, as applicable; and (ii)
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
EBITDA of such Sold Entity or Business (determined as if references to the
Issuer and the Restricted Subsidiaries in the definition of EBITDA (and in the
component definitions used therein) were references to such Sold Entity or
Business and its Subsidiaries or such Converted Unrestricted Subsidiary and its
Subsidiaries) or such Converted Unrestricted Subsidiary, all as determined on a
consolidated basis for such Sold Entity or Business or such Converted
Unrestricted Subsidiary.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale or issuance of common stock
or Preferred Stock (excluding Disqualified Stock) of the Issuer or any of its
direct or indirect parent companies, other than:

(a) public offerings with respect to the Issuer’s or any direct or indirect
parent company’s common stock registered on Form S-4 or Form S-8;

(b) issuances to any Subsidiary of the Issuer; and

(c) any such public or private sale or issuance that constitutes an Excluded
Contribution.

“euro” means the single currency of participating member states of the EMU.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system,
or any successor securities clearing agency.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” has the meaning set forth in the Security Agreement.

 

-17-



--------------------------------------------------------------------------------

“Excluded Contribution” means any net cash proceeds, marketable securities or
Qualified Proceeds received by the Issuer after the Acquisition Transactions
from

(a) contributions to its common equity capital; and

(b) the sale (other than to a Subsidiary of the Issuer or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Issuer) of Capital Stock (other than Disqualified Stock
and Designated Preferred Stock) of the Issuer,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of the Issuer, which are
(or were) excluded from the calculation set forth in clause (C) of
Section 4.07(a) hereof. Notwithstanding the foregoing, an amount equal to the
aggregate amount that has been designated prior to the Issue Date as an
“Excluded Contribution” for purposes of the Existing Notes pursuant to the
Existing Notes Debt Agreements, shall automatically be deemed to be an Excluded
Contribution under this Indenture, and such amount shall be excluded from the
calculation set forth in clause (C) of Section 4.07(a) hereof.

“Existing Notes” means the the 2022 Notes, the 2023 Notes and the 2024 Notes.

“Existing Notes Debt Agreements” means the the 2022 Notes Indenture, the 2023
Notes Indenture and the 2024 Notes Indenture.

“Existing Secured Notes” means the the 2022 Notes and the 2024 Notes.

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Issuer in good
faith.

“Financing Lease Obligation” means an obligation that is required to be
accounted for as a financing or capital lease (and, for the avoidance of doubt,
not a straight-line or operating lease) on both the balance sheet and income
statement for financial reporting purposes in accordance with GAAP. At the time
any determination thereof is to be made, the amount of the liability in respect
of a financing or capital lease would be the amount required to be reflected as
a liability on such balance sheet (excluding the footnotes thereto) in
accordance with GAAP.

“First Lien Obligations” means Priority Payment Lien Obligations, the Notes
Obligations and Pari Passu Lien Indebtedness.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Issuer or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, repays, retires or extinguishes
any Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) or issues or redeems Disqualified Stock or Preferred Stock
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated but prior to or simultaneously with the event for
which the calculation of the Fixed Charge Coverage Ratio is made (the “Fixed
Charge Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable four-quarter period,
subject, for the avoidance of doubt, to Section 1.07 hereof; provided, however,
that the pro forma calculation of Fixed Charges for purposes of Section 4.09(a)
hereof (and for the purposes of other provisions of this Indenture that refer to
Section 4.09(a) hereof) shall not give effect to any Indebtedness being incurred
on such date (or on such other subsequent date which would otherwise require pro
forma effect to be given to such incurrence) pursuant to Section 4.09(b) hereof
(other than Indebtedness incurred pursuant to Section 4.09(b)(xiv)(B) hereof).

 

-18-



--------------------------------------------------------------------------------

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by the Issuer or any of its Restricted Subsidiaries during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Coverage Ratio Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (and the change in any associated fixed charge
obligations and the change in EBITDA resulting therefrom) had occurred on the
first day of the four-quarter reference period. If since the beginning of such
period any Person that subsequently became a Restricted Subsidiary or was merged
with or into the Issuer or any of its Restricted Subsidiaries since the
beginning of such period shall have made any Investment, acquisition,
disposition, merger, amalgamation, consolidation or discontinued operation that
would have required adjustment pursuant to this definition, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation had occurred at the
beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, merger, amalgamation, consolidation,
discontinued operation or other transaction (including the Transactions), the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Issuer (and may include, for the avoidance of doubt,
cost savings, operating expense reductions and synergies resulting from such
Investment, acquisition, merger, amalgamation, consolidation or other
transaction (including the Transactions) which is being given pro forma effect)
calculated in accordance with and permitted by clause (a)(viii) of the
definition of EBITDA. If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Financing Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Issuer to be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period except as set forth in the first
paragraph of this definition. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Issuer may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

(a) Consolidated Interest Expense of such Person for such period;

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock during such period.

“Foreign Subsidiary” means, with respect to any Person, (1)(A) any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, or the District of Columbia and (B) any
Restricted Subsidiary of such Foreign Subsidiary and (2) any FSHCO Subsidiary of
such Person.

“FSHCO Subsidiary” means, with respect to any Person, any Restricted Subsidiary
of such Person substantially all of whose assets consist, directly or
indirectly, of Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries and/or FSHCO Subsidiaries and any other assets incidental thereto.

“GAAP” means (1) generally accepted accounting principles in the United States
of America as in effect from time to time, it being understood that, for
purposes of this Indenture, all references to codified accounting standards
specifically named in this Indenture shall be deemed to include any successor,
replacement, amendment or updated accounting standard under GAAP or (2) if
elected by the Issuer by written notice to the Trustee in connection with the
delivery of financial statements and information, the accounting standards and
interpretations

 

-19-



--------------------------------------------------------------------------------

(“IFRS”) adopted by the International Accounting Standard Board, as in effect on
the first date of the period for which the Issuer is making such election;
provided, that (a) any such election once made shall be irrevocable, (b) all
financial statements and reports required to be provided after such election
pursuant to this Indenture shall be prepared on the basis of IFRS, (c) from and
after such election, all ratios, computations and other determinations based on
GAAP contained in this Indenture shall be computed in conformity with IFRS,
(d) in connection with the delivery of financial statements (x) for any of its
first three financial quarters of any financial year, it shall restate its
consolidated interim financial statements for such interim financial period and
the comparable period in the prior year to the extent previously prepared in
accordance with GAAP and (y) for delivery of audited annual financial
information, it shall provide consolidated historical financial statements
prepared in accordance with IFRS for the prior most recent fiscal year to the
extent previously prepared in accordance with GAAP as in effect on the first
date of the period in which the Issuer is making such election. For the
avoidance of doubt, solely making an election (without any other action)
referred to in this definition will not be treated as an incurrence of
Indebtedness.

If there occurs a change in generally accepted accounting principles in the
United States (or the accounting standards and interpretations adopted by the
International Accounting Standard Board, if applicable) and such change would
cause a change in the method of calculation of any term or measure used in a
covenant in Section 4 hereof (an “Accounting Change”), then the Issuer may elect
, as evidenced by a written notice of the Issuer to the Trustee, that such term
or measure shall be calculated as if such Accounting Change had not occurred.

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A, issued in accordance with Section 2.01, 2.06(b), 2.06(d) or 2.06(f)
hereof.

“Grantors” means the Issuer and the Guarantors.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the guarantee by any Guarantor of the Issuer’s Obligations
under this Indenture and the Notes.

“Guarantor” means (i) Holdings and (ii) each Subsidiary of the Issuer, if any,
that Guarantees the Notes in accordance with the terms of this Indenture. On the
Issue Date, Holdings and each Restricted Subsidiary that guarantees any
Indebtedness of the Issuer under the Senior Secured Credit Facilities will be a
Guarantor.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer, modification or
mitigation of interest rate, currency or commodity risks either generally or
under specific contingencies.

“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.

“Holding Company” means any Person so long as such Person directly or indirectly
holds 100% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Issuer, and at the time such Person acquired
such voting power, no Person and no group (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Issue Date), including any such
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) (other than any
Permitted Holder), shall have beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act), directly or indirectly, of more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of such Person.

 

-20-



--------------------------------------------------------------------------------

“Holdings” means APX Group Holdings, Inc., a Delaware corporation and the direct
parent of the Issuer.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships), the estates of such individual and such other
individuals above and any trust, partnership or other bona fide estate-planning
vehicle the only beneficiaries of which are any of the foregoing individuals or
any private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

“Indebtedness” means, with respect to any Person, without duplication:

(a) any indebtedness of such Person, whether or not contingent:

(i) representing the principal and premium (if any) in respect of borrowed
money;

(ii) representing the principal and premium (if any) evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(or, without duplication, reimbursement agreements in respect thereof);

(iii) representing the principal component in respect of obligations to pay the
deferred and unpaid balance of the purchase price of any property (including
Financing Lease Obligations), except (i) any such balance that constitutes an
obligation in respect of a commercial letter of credit, a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business, (ii) any earn-out obligations until 60 days after such
obligation becomes due and payable and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business; or

(iv) representing the net obligations under any Hedging Obligations,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided, that Indebtedness of any direct or indirect parent of the
Issuer appearing upon the balance sheet of the Issuer solely by reason of
push-down accounting under GAAP shall be excluded;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such first Person), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;
provided, that the amount of any such Indebtedness will be the lesser of (a) the
fair market value of such asset at such date of determination and (b) the amount
of such Indebtedness of such third Person;

provided, that notwithstanding the foregoing, Indebtedness shall be deemed not
to include (a) Contingent Obligations incurred in the ordinary course of
business, (b) Non-Financing Lease Obligations or other obligations under or in
respect of Qualified Securitization Facilities, straight-line leases, operating
leases or Sale and Lease-Back Transactions (except any resulting Financing Lease
Obligations), (c) obligations under any license, permit or other approval (or
Guarantees given in respect of such obligations) incurred prior to the Issue
Date or in the ordinary course of business or consistent with past practice,
(d) in connection with the purchase by the Issuer or any Restricted Subsidiary
of any business, any post-closing payment adjustments to which the seller may
become

 

-21-



--------------------------------------------------------------------------------

entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing; provided, however, that, at the time of closing, the amount of any such
payment is not determinable and, to the extent such payment thereafter becomes
fixed and determined, the amount is paid in a timely manner or (e) Capital
Stock; provided, further, that Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification Topic No. 815 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Indenture as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.

“Indenture” means this Indenture, as amended, supplemented or otherwise modified
from time to time.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Issuer, qualified to perform the task for which it
has been engaged.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” has the meaning set forth in the recitals hereto.

“Initial Purchasers” means the initial purchasers of the Notes identified in the
Offering Memorandum.

“Intercompany License Agreement” means any cost sharing agreement, commission or
royalty agreement, license or sub-license agreement, distribution agreement,
services agreement, intellectual property rights transfer agreement, any related
agreements or other similar agreements, in each case where all parties to such
agreement are one or more of the Issuer or a Restricted Subsidiary.

“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement, dated as of November 16, 2012, among each Credit Agreement Collateral
Agent and Wilmington Trust, National Association, the collateral agent for the
Existing Secured Notes and as acknowledged by the Issuer and each Guarantor, as
amended through the Issue Date, as further supplemented on the date hereof by
the Pari Passu Lien Joinder Agreement executed by the Trustee as the Pari Passu
Lien Agent, and as further amended or supplemented from time to time in
accordance with this Indenture, including any joinders thereto.

“Interest Payment Date” means February 15 and August 15 of each year to stated
maturity, beginning on August 15, 2020.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities are not then rated by Moody’s or S&P, an equivalent rating by any
other Rating Agency.

“Investment Grade Securities” means:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Issuer and its Subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

 

-22-



--------------------------------------------------------------------------------

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
employees, directors, officers, managers and consultants, in each case made in
the ordinary course of business or consistent with past practice), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of the Issuer in
the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and Section 4.07 hereof:

(a) “Investments” shall include the portion (proportionate to the Issuer’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Issuer at the time that such Subsidiary is designated an
Unrestricted Subsidiary;

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer; and

(c) if the Issuer or any Restricted Subsidiary issues, sells or otherwise
disposes of any Capital Stock of a Person that is a Restricted Subsidiary such
that, after giving effect thereto, such Person is no longer a Restricted
Subsidiary, any investment by the Issuer or any Restricted Subsidiary in such
Person remaining after giving effect thereto shall not be deemed to be an
Investment at such time.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in Cash Equivalents by the
Issuer or a Restricted Subsidiary in respect of such Investment to the extent
such amounts do not increase any other baskets under this Indenture.

“Investors” means any of Blackstone Capital Partners VI L.P. and any of its
Affiliates, but not including, however, any of its or such Affiliates’ portfolio
companies.

“Issue Date” means February 14, 2020.

“Issuer” means APX Group, Inc., a Delaware corporation (and not any of its
Subsidiaries), and its successors.

“Issuer’s Order” means a written request or order signed on behalf of the Issuer
by an Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer, the secretary or the principal
accounting officer of the Issuer, and delivered to the Trustee.

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or at the
place of payment. If a payment date is on a Legal Holiday, payment will be made
on the next succeeding day that is not a Legal Holiday and no interest shall
accrue for the intervening period on account of such delay.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided, that in
no event shall an operating lease be deemed to constitute a Lien.

 

-23-



--------------------------------------------------------------------------------

“Limited Condition Transaction” means (1) any Investment or acquisition (whether
by merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise and which may include, for the
avoidance of doubt, a transaction that may constitute a Change of Control) whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing, (2) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment; (3) any Restricted Payment
requiring irrevocable notice in advance thereof; and (4) any Asset Sale or a
disposition excluded from the definition of “Asset Sale”.

“LTM EBITDA” means EBITDA of the Issuer measured for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which internal consolidated financial statements of the Issuer
are available, with such pro forma adjustments giving effect to such
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations,
discontinued operations, operational changes, or other transaction, as
applicable, since the start of such four quarter period and as are consistent
with the pro forma adjustments set forth in the definition of “Fixed Charge
Coverage Ratio.”

“Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members) of the Issuer (or its direct
parent) who are holders of Equity Interests of any direct or indirect parent
companies of the Issuer on the Issue Date.

“Maturity Date” means February 15, 2027.

“Merger” means the merger of APX Group, Inc., V Solar Holdings, Inc. and 2GIG
Technologies, Inc. with and into 313 Group Inc., 313 Solar Inc. and 313
Technologies Inc., respectively, pursuant to the Transaction Agreement.

“Merger Subs” means 313 Group Inc., 313 Solar Inc. and 313 Technologies Inc.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means the aggregate Cash Equivalents proceeds received by the
Issuer or any of its Restricted Subsidiaries in respect of any Asset Sale,
including any Cash Equivalents received upon the sale or other disposition of
any Designated Non-cash Consideration received in any Asset Sale, net of the
direct costs relating to such Asset Sale and the sale or disposition of such
Designated Non-cash Consideration, including legal, accounting and investment
banking fees, payments made in order to obtain a necessary consent or required
by applicable law, and brokerage and sales commissions, any relocation expenses
incurred as a result thereof, other fees and expenses, including title and
recordation expenses, taxes paid or payable as a result thereof or any
transactions occurring or deemed to occur to effectuate a payment under this
Indenture (after taking into account any available tax credits or deductions and
any tax sharing arrangements), amounts required to be applied to the repayment
of principal, premium, if any, and interest on Senior Indebtedness or amounts
required to be applied to the repayment of Indebtedness secured by a Lien on
such assets and required (other than required by clause (i) of Section 4.10(b)
hereof) to be paid as a result of such transaction and any deduction of
appropriate amounts to be provided by the Issuer or any of its Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Issuer or any of its Restricted Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

“Non-Financing Lease Obligation” means a lease obligation that is not required
to be accounted for as a financing or capital lease on both the balance sheet
and the income statement for financial reporting purposes in accordance with
GAAP. For the avoidance of doubt, a straight-line or operating lease shall be
considered a Non-Financing Lease Obligation.

 

-24-



--------------------------------------------------------------------------------

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” means any Note authenticated and delivered under this Indenture. Unless
the context requires otherwise, all references to “Notes” for all purposes of
this Indenture shall include any Additional Notes that are actually issued. The
Notes offered by the Issuer and any Additional Notes subsequently issued under
this Indenture will be treated as a single class for all purposes under this
Indenture, including waivers, amendments, redemptions and offers to purchase,
except for certain waivers and amendments as set forth herein.

“Notes Obligations” means Obligations in respect of the Notes, the Guarantees
and this Indenture.

“Obligations” means any principal, interest (including any interest, fees or
expenses accruing on or subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest, fees or
expenses are an allowed claim under applicable state, federal or foreign law),
premium, penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and banker’s
acceptances), damages and other liabilities, and guarantees of payment of such
principal, interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness; provided, that any of the foregoing (other than principal and
interest) shall no longer constitute “Obligations” after payment in full of such
principal and interest except to the extent such obligations are fully
liquidated and non-contingent on or prior to such payment in full.

“Offering Memorandum” means the confidential Offering Memorandum, dated
February 11, 2020, relating to the sale of the Initial Notes.

“Officer” means the Chairman of the Board, any member of the Board, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
President, any Executive Vice President, Senior Vice President, Vice President
or Assistant Vice President, the Treasurer, any Assistant Treasurer, the
Controller, the Secretary or any Assistant Secretary of a Person or any other
officer of such Person designated by any such individuals.

“Officer’s Certificate” means a certificate signed on behalf of a Person by an
Officer of such Person that meets the requirements set forth in this Indenture
and is delivered to the Trustee and/or Collateral Agent, as applicable. Unless
otherwise indicated, Officer’s Certificate shall refer to a certificate of an
Officer of the Issuer.

“Opinion of Counsel” means a written opinion (which opinion may be subject to
customary assumptions and exclusions) from legal counsel. The counsel may be an
employee of, or outside counsel to, the Issuer or the Trustee.

“Parent Company” means any Person so long as such Person directly or indirectly
holds 100.0% of the total voting power of the Capital Stock of the Issuer, and
at the time such Person acquired such voting power, no Person and no group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) (other than any Permitted Holder), shall
have beneficial ownership (within the meaning of Rule 13d-3 under the Exchange
Act, or any successor provision), directly or indirectly, of 50.0% or more of
the total voting power of the Voting Stock of such Person.

“Pari Passu Lien Indebtedness” means the 2022 Notes, the 2024 Notes, the Term
Loan Credit Agreement, any Additional Notes and any additional Secured
Indebtedness that is ranked pari passu with the Notes and is permitted to be
incurred pursuant to the terms of this Indenture; provided that (i) the
representative of such Pari Passu Lien Indebtedness executes a joinder agreement
to the Intercreditor Agreement and, if applicable, to the other Collateral
Documents, in each case in the form attached thereto, agreeing to be bound
thereby and (ii) the Issuer has designated such Indebtedness as “Pari Passu Lien
Indebtedness” thereunder.

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary (and, with respect to DTC, shall include Euroclear and
Clearstream).

 

-25-



--------------------------------------------------------------------------------

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and Cash Equivalents between the Issuer or any of its Restricted Subsidiaries
and another Person; provided, that any Cash Equivalents received must be applied
in accordance with Section 4.10 hereof; provided, further, that the assets
received are pledged as Collateral to the extent required by the Collateral
Documents to the extent that the assets disposed of constituted Collateral.

“Permitted Holders” means any of (i) each of the Investors, (ii) each of the
Management Stockholders, (iii) any Person who is acting solely as an underwriter
in connection with a public or private offering of Capital Stock of the Issuer
or any of its direct or indirect parent companies, acting in such capacity,
(iv) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act or any successor provision) of which any of the foregoing, any
Holding Company, Permitted Plan or any Person or group that becomes a Permitted
Holder specified in the last sentence of this definition are members and any
member of such group; provided, that in the case of such group and without
giving effect to the existence of such group or any other group, Persons
referred to in subclauses (i) through (iii),, collectively, have beneficial
ownership of more than 50.0% of the total voting power of the Voting Stock of
the Issuer or any of its direct or indirect parent companies held by such group,
(v) any Holding Company and (vi) any Permitted Plan. Any Person or group whose
acquisition of beneficial ownership constitutes a Change of Control in respect
of which a Change of Control Offer is made or waived in accordance with the
requirements of this Indenture will thereafter, together with its Affiliates,
constitute an additional Permitted Holder.

“Permitted Intercompany Activities” means any transactions (A) between or among
the Issuer and its Restricted Subsidiaries that are entered into in the ordinary
course of business of the Issuer and its Restricted Subsidiaries and, in the
good faith judgment of the Issuer are necessary or advisable in connection with
the ownership or operation of the business of the Issuer and its Restricted
Subsidiaries, including, but not limited to, (i) payroll, cash management,
purchasing, insurance and hedging arrangements, (ii) management, technology and
licensing arrangements and (iii) customer loyalty and rewards programs and
(B) between or among the Issuer, its Restricted Subsidiaries and any Captive
Insurance Subsidiary.

“Permitted Investments” means:

(a) any Investment in the Issuer or any of its Restricted Subsidiaries;

(b) any Investment in Cash Equivalents or Investment Grade Securities;

(c) any Investment by the Issuer or any of its Restricted Subsidiaries in a
Person (including, to the extent constituting an Investment, in assets of a
Person that represent substantially all of its assets or a division, business
unit or product line, including research and development and related assets in
respect of any product) that is engaged directly or through entities that will
be Restricted Subsidiaries in a Similar Business if as a result of such
Investment:

(i) such Person becomes a Restricted Subsidiary; or

(ii) such Person, in one transaction or a series of related transactions, is
amalgamated, merged or consolidated with or into, or transfers or conveys
substantially all of its assets (or such division, business unit or product
line) to, or is liquidated into, the Issuer or a Restricted Subsidiary,

and, in each case, any Investment held by such Person; provided, that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, amalgamation, consolidation or transfer;

(d) any Investment in securities or other assets, including earn-outs, not
constituting Cash Equivalents or Investment Grade Securities and received in
connection with an Asset Sale made pursuant to Section 4.10(a) hereof or any
other disposition of assets not constituting an Asset Sale;

 

-26-



--------------------------------------------------------------------------------

(e) any Investment existing on the Issue Date or made pursuant to binding
commitments in effect on the Issue Date or an Investment consisting of any
extension, modification or renewal of any such Investment or binding commitment
existing on the Issue Date; provided, that the amount of any such Investment may
be increased in such extension, modification or renewal only (i) as required by
the terms of such Investment or binding commitment as in existence on the Issue
Date (including as a result of the accrual or accretion of interest or original
issue discount or the issuance of pay-in-kind securities) or (ii) as otherwise
permitted under this Indenture;

(f) any Investment acquired by the Issuer or any of its Restricted Subsidiaries:

(i) consisting of extensions of credit in the nature of accounts receivable or
notes receivable arising from the grant of trade credit in the ordinary course
of business or consistent with past practice;

(ii) in exchange for any other Investment or accounts receivable, endorsements
for collection or deposit held by the Issuer or any such Restricted Subsidiary
in connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
(including any trade creditor or customer); or

(iii) in satisfaction of judgments against other Persons; or

(iv) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 4.09(b)(x) hereof;

(h) any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (h) that are at that time outstanding
not to exceed the greater of (i) $260.0 million and (ii) 40% of LTM EBITDA (in
each case, determined on the date such Investment is made, with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value), plus the amount of any returns
(including dividends, payments, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) in respect of such
investments; provided, however, that if any Investment pursuant to this clause
(h) is made in any Person that is not a Restricted Subsidiary of the Issuer at
the date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (a) above and shall cease to have been made
pursuant to this clause (h);

(i) Investments the payment for which consists of Equity Interests (other than
Disqualified Stock) of the Issuer, or any of its direct or indirect parent
companies; provided, that such Equity Interests will not increase the amount
available for Restricted Payments under clause (C) of Section 4.07(a) hereof;

(j) guarantees of Indebtedness permitted under Section 4.09 hereof, performance
guarantees and Contingent Obligations incurred in the ordinary course of
business and the creation of Liens on the assets of the Issuer or any Restricted
Subsidiary in compliance with Section 4.12 hereof;

(k) any transaction to the extent it constitutes an Investment that is permitted
by and made in accordance with the provisions of Section 4.11(b) hereof (except
transactions described in clauses (ii), (v) and (ix) of Section 4.11(b) hereof);

(l) Investments consisting of (i) purchases or other acquisitions of inventory,
supplies, material or equipment, (ii) the leasing, sub-leasing, licensing,
sub-licensing, cross-licensing or contribution of intellectual property in the
ordinary course of business or consistent with past practice or pursuant to
joint marketing arrangements with other Persons or (iii) the contribution,
assignment, licensing, sub-licensing or other Investment of intellectual
property or other general intangibles pursuant to any Intercompany License
Agreement and any other Investments made in connection therewith;

 

-27-



--------------------------------------------------------------------------------

(m) Investments having an aggregate fair market value, taken together with all
other Investments made pursuant to this clause (m) that are at that time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the greater of (a) $260.0 million and (b) 40% of LTM
EBITDA (in each case, determined on the date such Investment is made, with the
fair market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value), plus the amount of any returns
(including dividends, payments, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) in respect of such
investments; provided, however, that if any Investment pursuant to this clause
(m) is made in any Person that is not a Restricted Subsidiary of the Issuer at
the date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (a) above and shall cease to have been made
pursuant to this clause (m);

(n) Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of the Issuer are necessary or advisable to effect any
Qualified Securitization Facility (including any contribution of replacement or
substitute assets to such subsidiary) or any repurchase obligation in connection
therewith;

(o) advances to, or guarantees of Indebtedness of, employees not in excess of
$15.0 million outstanding at any one time;

(p) loans and advances to employees, directors, officers, managers and
consultants (i) for business-related travel expenses, moving expenses and other
similar expenses or payroll advances, in each case incurred in the ordinary
course of business or consistent with past practices or (ii) to fund such
Person’s purchase of Equity Interests of the Issuer or any direct or indirect
parent company thereof;

(q) advances, loans or extensions of trade credit in the ordinary course of
business or consistent with past practice by the Issuer or any of its Restricted
Subsidiaries;

(r) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with past practice;

(s) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business or consistent with past practice;

(t) Investments made in the ordinary course of business or consistent with past
practice in connection with obtaining, maintaining or renewing client contacts;

(u) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business or consistent with past practice;

(v) repurchases of Notes;

(w) Investments in the ordinary course of business or consistent with past
practice consisting of Uniform Commercial Code Article 3 endorsements for
collection of deposit and Article 4 customary trade arrangements with customers
consistent with past practices;

(x) Investments consisting of promissory notes issued by the Issuer or any
Guarantor to future, present or former officers, directors and employees,
members of management, or consultants of the Issuer or any of its Subsidiaries
or their respective estates, spouses or former spouses to finance the purchase
or redemption of Equity Interests of the Issuer or any direct or indirect parent
thereof, to the extent the applicable Restricted Payment is a permitted by
Section 4.07 hereof;

 

-28-



--------------------------------------------------------------------------------

(y) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or consistent with past
practice or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

(z) any Investment by any Captive Insurance Subsidiary in connection with the
provision of insurance to the Issuer or any of its Subsidiaries, which
Investment is made in the ordinary course of business or consistent with past
practice of such Captive Insurance Subsidiary, or by reason of applicable law,
rule, regulation or order, or that is required or approved by any regulatory
authority having jurisdiction over such Captive Insurance Subsidiary or its
business, as applicable;

(aa) Investments made in connection with Permitted Intercompany Activities and
related transactions;

(bb) Investments made after the Issue Date in joint ventures of the Issuer or
any of its Restricted Subsidiaries existing on the Issue Date;

(cc) Investments in joint ventures of the Issuer or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
clause (cc) that are at that time outstanding, not to exceed the greater of (i)
$130.0 million and (ii) 20% of LTM EBITDA (in each case, determined on the date
such Investment is made, with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value) plus the amount of any returns (including dividends, payments, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) in respect of such investments;

(dd) Investments made from casualty insurance proceeds in connection with the
replacement, substitution, restoration or repair of assets on account of a
Casualty Event;

(ee) earnest money deposits required in connection with any acquisition
permitted under the Indenture (or similar Investments); and

(ff) contributions to a “rabbi” trust for the benefit of employees or other
grantor trusts subject to claims of creditors in the case of bankruptcy of the
Issuer.

“Permitted Liens” means, with respect to any Person:

(a) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation or other insurance-related obligations (including,
but not limited to, in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;

 

-29-



--------------------------------------------------------------------------------

(b) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, repairmen’s and mechanics’ Liens, in each case for sums not yet
overdue for a period of more than 60 days or, if more than 60 days overdue, that
are unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith by appropriate actions or other Liens arising out
of judgments or awards against such Person with respect to which such Person
shall then be proceeding with an appeal or other proceedings for review if
adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

(c) Liens for taxes, assessments or other governmental charges not yet overdue
(including any Lien imposed by any pension authority or similar Liens) for a
period of more than 30 days or not yet payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(d) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice;

(e) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph, telephone and cable television lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects and irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental, to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Issuer or
any of its Restricted Subsidiaries, taken as a whole, and exceptions on title
policies insuring liens granted on Mortgaged Properties (as defined in the
Senior Secured Credit Facilities);

(f) Liens securing Obligations relating to any Indebtedness permitted to be
incurred pursuant to clause (iv), (xii), (xiii), (xiv), (xxiii) or (xxv) of
Section 4.09(b) hereof; provided, that (a) Liens securing Obligations relating
to any Indebtedness, Disqualified Stock or Preferred Stock to be incurred
pursuant to clause (iv) of Section 4.09(b) hereof extend only to the assets so
purchased, leased, expanded, constructed, installed, replaced, repaired or
improved (plus improvements, accessions, proceeds or dividends or distributions
in respect thereof, or replacements of any thereof); provided, further, that
individual financings of assets provided by one lender may be
cross-collateralized to other financings of assets by such lender, (b) Liens
securing Obligations relating to any Indebtedness permitted to be incurred
pursuant to clause (xiii) of Section 4.09(b) hereof relate only to Obligations
relating to Refinancing Indebtedness that (x) is secured by Liens on all or a
portion of the same assets (plus improvements, accessions, proceeds or dividends
or distributions in respect thereof, or replacements of any thereof) that
secured the Indebtedness being refinanced or (y) extends, replaces, refunds,
refinances, renews or defeases Indebtedness incurred or Disqualified Stock or
Preferred Stock issued under clause (iii) of Section 4.09(b) hereof (solely to
the extent such Indebtedness was secured by a Lien prior to such refinancing,
clauses (iv), (xii) (solely to the extent such Indebtedness was secured by a
Lien prior to such refinancing) of Section 4.09(b) hereof, (c) Liens securing
Indebtedness permitted to be incurred pursuant to clause (xiv) of
Section 4.09(b) shall only be permitted if such Liens are limited to all or part
of the same property or assets, including Capital Stock acquired (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof, or replacements of any thereof), or of any Person acquired or merged or
consolidated with or into the Issuer or any Restricted Subsidiary, in any
transaction to which such Indebtedness relates and (d) Liens securing
Indebtedness permitted to be incurred pursuant to clauses (xxiii) and (xxv) of
Section 4.09(b) hereof shall only be permitted if such Liens extend only to the
assets of Restricted Subsidiaries of the Issuer that are not Guarantors (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof, or replacements of any thereof);

(g) Liens existing on the Issue Date (including Liens securing any Refinancing
Indebtedness of any Indebtedness secured by such Liens);

 

-30-



--------------------------------------------------------------------------------

(h) Liens on property or shares of stock or other assets of a Person at the time
such Person becomes a Subsidiary; provided, that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens may not extend to any
other property or other assets owned by the Issuer or any of its Restricted
Subsidiaries;

(i) Liens on property or other assets at the time the Issuer or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means of a merger, amalgamation or consolidation with or into the Issuer or
any of its Restricted Subsidiaries; provided, that such Liens are not created or
incurred in connection with, or in contemplation of, such acquisition,
amalgamation, merger or consolidation; provided, further, that the Liens may not
extend to any other property owned by the Issuer or any of its Restricted
Subsidiaries;

(j) Liens securing Obligations relating to any Indebtedness or other obligations
of a Restricted Subsidiary owing to the Issuer or another Restricted Subsidiary
permitted to be incurred in accordance with Section 4.09 hereof;

(k) Liens securing (x) Hedging Obligations and (y) obligations in respect of
Bank Products;

(l) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar trade obligations in
respect of bankers’ acceptances or documentary letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(m) leases, sub-leases, licenses or sub-licenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Issuer or any of its Restricted Subsidiaries,
taken as a whole, and do not secure any Indebtedness;

(n) Liens arising from Uniform Commercial Code (or equivalent statute) financing
statement filings regarding operating leases or consignments entered into by the
Issuer and its Restricted Subsidiaries in the ordinary course of business or
purported Liens evidenced by the filing of precautionary Uniform Commercial Code
financing statements or similar public filings;

(o) Liens in favor of the Issuer or any Guarantor;

(p) Liens on equipment of the Issuer or any of its Restricted Subsidiaries
granted in the ordinary course of business or consistent with past practice to
the Issuer’s or a Restricted Subsidiary’s customers;

(q) Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility;

(r) Liens to secure any modification, refinancing, refunding, extension, renewal
or replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (f), (g), (h), (i), this clause (r) and
clause (mm) hereof; provided, that (i) such new Lien shall be limited to all or
a part of the same assets (plus improvements, accessions, proceeds or dividends
or distributions in respect thereof, or replacements of any thereof) that
secured the original Lien, and (ii) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (h), (i), this clause (r) and
clause (mm) hereof at the time the original Lien became a Permitted Lien under
this Indenture, and (B) an amount necessary to pay any fees and expenses
(including original issue discount, upfront fees or similar fees) and premiums
(including tender premiums) and accrued and unpaid interest related to such
modification, refinancing, refunding, extension, renewal or replacement;

 

-31-



--------------------------------------------------------------------------------

(s) deposits made or other security provided in the ordinary course of business
or consistent with past practice to secure liability to insurance carriers;

(t) Liens (including, for the avoidance of doubt, Liens on Collateral) securing
obligations in an aggregate principal amount outstanding which does not exceed
the greater of (i) $130.0 million and (ii) 20% of LTM EBITDA (in each case,
determined as of the date of such incurrence);

(u) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business or consistent with
past practice;

(v) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (v) of Section 6.01(a) hereof;

(w) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business or consistent with past practice;

(x) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or consistent
with past practice, and (iii) in favor of banking institutions arising as a
matter of law or under general terms and conditions encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(y) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 4.09 hereof; provided, that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreements;

(z) Liens encumbering reasonable customary deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business or consistent with past
practice and not for speculative purposes;

(aa) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Issuer or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Issuer and its Restricted Subsidiaries or consistent with
past practice or (iii) relating to purchase orders and other agreements entered
into with customers of the Issuer or any of its Restricted Subsidiaries in the
ordinary course of business or consistent with past practice;

(bb) Liens securing obligations owed by the Issuer or any Restricted Subsidiary
to any lender under the Senior Secured Credit Facilities or any Affiliate of
such a lender in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds;

(cc) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(dd) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Issuer or any Restricted Subsidiary in the ordinary course of business or
consistent with past practice;

 

-32-



--------------------------------------------------------------------------------

(ee) Liens solely on any cash earnest money deposits made by the Issuer or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted by this Indenture;

(ff) ground leases in respect of real property on which facilities owned or
leased by the Issuer or any of its Subsidiaries are located;

(gg) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(hh) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(ii) Liens on the assets of non-guarantor Restricted Subsidiaries securing
Indebtedness of such Subsidiaries that were permitted by the terms of this
Indenture to be incurred;

(jj) Liens on (i) cash advances in favor of (x) the seller of any property to be
acquired in an Investment permitted under this Indenture to be applied against
the purchase price for such Investment or (y) the buyer of any property to be
disposed of to secure obligations in respect of indemnification, termination fee
or similar seller obligations and (ii) consisting of an agreement to dispose of
any property in a disposition, in each case, solely to the extent such
Investment or disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

(kk) any interest or title of a lessor, sub-lessor, franchisor, licensor or
sub-licensor or secured by a lessor’s, sub-lessor’s, franchisor’s, licensor’s or
sub-licensor’s interest under leases or licenses entered into by the Issuer or
any of the Restricted Subsidiaries in the ordinary course of business or
consistent with past practice or with respect to intellectual property, software
and other technology licenses that is not material to the conduct of the
business of the Issuer or its Restricted Subsidiaries, taken as a whole;

(ll) deposits of cash with the owner or lessor of premises leased and operated
by the Issuer or any of its Subsidiaries in the ordinary course of business or
consistent with past practice of the Issuer and such Subsidiary to secure the
performance of the Issuer’s or such Subsidiary’s obligations under the terms of
the lease for such premises;

(mm) Liens securing the Notes Obligations relating to the Notes (and the
Guarantees), in each case, issued on the Issue Date;

(nn) (x) Liens securing Indebtedness (including Liens securing any Obligations
in respect thereof) permitted to be incurred pursuant to Section 4.09
(including, without limitation, Indebtedness incurred under one or more Credit
Facilities) so long as after giving pro forma effect to such incurrence and such
Liens the Consolidated Secured Debt Ratio of the Issuer and its Restricted
Subsidiaries shall be equal to or less than 4.25 to 1.00 for the Issuer’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such Lien is incurred;
provided that to the extent such Liens are on Collateral, an authorized
representative of the holders of such Indebtedness and the Collateral Agent
shall execute (i) a joinder to the Intercreditor Agreement (in the form attached
thereto) as a holder of Pari Passu Lien Indebtedness or (ii) another
intercreditor agreement pursuant to which such representative shall agree with
the representatives of First Lien Obligations that the Liens securing such
Indebtedness are subordinated to the Liens securing the First Lien Obligation
and (y) Liens securing any Indebtedness incurred pursuant to Section 4.09;
provided that such Liens on Collateral are junior in priority to the Lien
granted to the Holders ;

 

-33-



--------------------------------------------------------------------------------

(oo) Liens securing obligations in respect of (x) Indebtedness and other
Obligations permitted to be incurred under one or more Credit Facilities,
including any letter of credit facility relating thereto, that was permitted to
be incurred pursuant to Section 4.09(b)(i) and (y) obligations of the Issuer or
any Subsidiary in respect of any Bank Products or Hedging Obligation provided by
any lender party to any Credit Facility or any Affiliate of such lender (or any
Person that was a lender or an Affiliate of a lender at the time the applicable
agreements pursuant to which such Bank Products are provided were entered into);

(pp)_ Liens on assets deemed to arise in connection with and solely as a result
of the execution, delivery or performance of contracts to sell such assets if
such sale is otherwise permitted under the Indenture; and

(qq) Liens on assets securing any Indebtedness owed to any Captive Insurance
Subsidiary by the Issuer or any Restricted Subsidiary.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness. In the event that a Permitted Lien meets
the criteria of more than one of the types of Permitted Liens (at the time of
incurrence or at a later date), the Issuer in its sole discretion may divide,
classify or from time to time reclassify all or any portion of such Permitted
Lien in any manner that complies with the Indenture and such Permitted Lien
shall be treated as having been made pursuant only to the clause or clauses of
the definition of Permitted Lien to which such Permitted Lien has been
classified or reclassified.

“Permitted Plan” means any employee benefits plan of the Issuer or any of its
Affiliates and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.

“Person” means any individual, corporation, limited liability company,
partnership (including a limited partnership), joint venture, association, joint
stock company, trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Priority Payment Lien Obligations” means Obligations secured by (x) Liens
securing Obligations permitted to be incurred under the Senior Secured Credit
Facilities (and any amendments, supplements, modifications, extensions,
renewals, restatements, refundings, refinancings or replacements thereof),
including any letter of credit facility relating thereto, that was permitted by
the terms of this Indenture to be incurred pursuant to Section 4.09(b)(i), (y)
Liens securing obligations of the Issuer or any Restricted Subsidiary in respect
of any Bank Products and Hedging Obligations provided by any lender party to the
Senior Secured Credit Facilities or any Affiliate of such lender (or any Person
that was a lender or an Affiliate of a lender at the time the applicable
agreements pursuant to which such Bank Products or Hedging Obligations, as
applicable, are provided were entered into) or (z) Liens permitted by clause
(bb) of the definition of “Permitted Liens”; provided that (i) no more than
$350.0 million aggregate principal amount of Obligations under the Senior
Secured Credit Facilities (and any amendments, supplements, modifications,
extensions, renewals, restatements, refundings, refinancings or replacements
thereof) shall constitute Priority Payment Lien Obligations and (ii) (A) the
representatives of such Priority Payment Lien Obligations shall at all times be
parties to or execute joinder agreements (in the forms attached thereto agreeing
to be bound thereby) to the Intercreditor Agreement and, if applicable, the
other Collateral Documents, and (B) the Issuer has designated such Indebtedness
as “Priority Payment Lien Obligations” thereunder.

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, and whether acquired through the direct
acquisition of such property or assets, or otherwise (including through the
purchase of Capital Stock of any Person owning such property or assets).

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

-34-



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Stock.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Capital Stock of any Person engaged in, a Similar Business.

“Qualified Securitization Facility” means any Securitization Facility
(a) constituting a securitization financing facility that meets the following
conditions: (i) the Board or management of the Issuer shall have determined in
good faith that such Securitization Facility is in the aggregate economically
fair and reasonable to the Issuer and (ii) all sales and/or contributions of
Securitization Assets and related assets to the applicable Securitization
Subsidiary are made at fair market value (as determined in good faith by the
Issuer) or (b) constituting a receivables or payables financing or factoring
facility.

“Rating Agencies” means Moody’s and S&P (and any of their respective successors
and assigns) or if Moody’s or S&P or both shall not make a rating on the Notes
publicly available, a nationally recognized statistical rating agency or
agencies, as the case may be, selected by the Issuer which shall be substituted
for Moody’s or S&P or both, as the case may be.

“Record Date” for the interest payable on any applicable Interest Payment Date
means the February 1 and August 1 (whether or not a Business Day) immediately
preceding such Interest Payment Date.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as applicable.

“Regulation S Permanent Global Note” means a permanent Global Note substantially
in the form of Exhibit A bearing the Global Note Legend and the Private
Placement Legend and deposited with or on behalf of, and registered in the name
of, the applicable Depositary or its nominee, issued in a denomination equal to
the outstanding principal amount of the Regulation S Temporary Global Note upon
expiration of the applicable Restricted Period.

“Regulation S Temporary Global Note” means a temporary Global Note substantially
in the form of Exhibit A bearing the Global Note Legend and the Private
Placement Legend and the Regulation S Temporary Global Note Legend and deposited
with or on behalf of, and registered in the name of, the applicable Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes initially sold in reliance on Rule 903.

“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(g)(iii) hereof.

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business or any securities of a Person received by the
Issuer or a Restricted Subsidiary in exchange for assets transferred by the
Issuer or a Restricted Subsidiary; provided that any such securities shall not
be deemed to be Related Business Assets, unless upon receipt of the securities
of such Person, such Person would become a Restricted Subsidiary.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the Corporate Trust Office of the Trustee, including any vice president,
assistant vice president, assistant secretary, assistant treasurer, trust
officer or any other officer of the Trustee who customarily performs functions
similar to those performed by the Persons who at the time shall be such
officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and, in each case, who shall have direct responsibility for the
administration of this Indenture.

“Restricted Definitive Note” means a Definitive Note bearing, or that is
required to bear, the Private Placement Legend.

 

-35-



--------------------------------------------------------------------------------

“Restricted Global Note” means a Global Note bearing, or that is required to
bear, the Private Placement Legend and deposited with or on behalf of and
registered in the name of the Depositary or its nominee, initially issued in a
denomination equal to the outstanding principal amount of Notes initially sold
in reliance on Rule 144A.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means, in respect of any Note issued under Regulation S, the
40-day distribution compliance period as defined in Regulation S applicable to
such Note.

“Restricted Subsidiary” means, with respect to any Person, at any time, any
direct or indirect Subsidiary of such Person (including any Foreign Subsidiary)
that is not then an Unrestricted Subsidiary; provided, that upon an Unrestricted
Subsidiary’s ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
November 16, 2012, as amended and restated as of June 28, 2013, as further
amended and restated as of March 6, 2015, as further amended and restated on
August 10, 2017, and as it may be further amended or amended and restated on or
prior to the Issue Date, by and among the Issuer, Holdings, Bank of America,
N.A., as administrative agent, and the lenders and other parties party thereto.

“Revolver Collateral Agent” means Bank of America, N.A., in its capacity as
collateral agent under the Revolving Credit Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means S&P Global Ratings and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Issuer or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Issuer or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Parties” means (a) the Holders, (b) the Trustee, (c) the Collateral
Agent, (d) the beneficiaries of each indemnification obligation undertaken by
the Issuer or any Guarantor under this Indenture, the Notes, the Security
Agreement, the Intercreditor Agreement or the other Collateral Documents (e) the
successors and assigns of each of the foregoing and (f) holders of Pari Passu
Lien Indebtedness from time to time.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets subject to a Qualified
Securitization Facility and the proceeds thereof.

 

-36-



--------------------------------------------------------------------------------

“Securitization Facility” means any of one or more receivables, factoring or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the Obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the Issuer
or any of its Restricted Subsidiaries (other than a Securitization Subsidiary)
pursuant to which the Issuer or any of its Restricted Subsidiaries sells or
grants a security interest in its accounts receivable, payables or
Securitization Assets or assets related thereto to either (a) a Person that is
not a Restricted Subsidiary or (b) a Securitization Subsidiary that in turn
sells its accounts receivable, payable or Securitization Assets or assets
related thereto to a Person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

“Security Agreement” means the Security Agreement, dated as of November 16,
2012, among the Grantors and the Collateral Agent, as amended through the Issue
Date, as further supplemented on the date hereof by a Collateral Agent Joinder
Agreement executed by the Collateral Agent and as further amended or
supplemented from time to time in accordance with this Indenture.

“Senior Indebtedness” means:

(a) all Indebtedness of the Issuer or any Guarantor outstanding under the Senior
Secured Credit Facilities, the Existing Notes and the related guarantees thereof
and Notes and related Guarantees (including interest accruing on or after the
filing of any petition in bankruptcy or similar proceeding or for reorganization
of the Issuer or any Guarantor (at the rate provided for in the documentation
with respect thereto, regardless of whether or not a claim for post-filing
interest is allowed in such proceedings)), and any and all other fees, expense
reimbursement obligations, indemnification amounts, penalties, and other amounts
(whether existing on the Issue Date or thereafter created or incurred) and all
obligations of the Issuer or any Guarantor to reimburse any bank or other Person
in respect of amounts paid under letters of credit, acceptances or other similar
instruments;

(b) all (x) Hedging Obligations (and guarantees thereof) and (y) obligations in
respect of Bank Products (and guarantees thereof) owing to a lender under the
Senior Secured Credit Facilities or any Affiliate of such lender (or any Person
that was a lender or an Affiliate of such lender at the time the applicable
agreement giving rise to such Hedging Obligation was entered into); provided,
that such Hedging Obligations and obligations in respect of Bank Products, as
the case may be, are permitted to be incurred under the terms of this Indenture;

(c) any other Indebtedness of the Issuer or any Guarantor permitted to be
incurred under the terms of this Indenture, unless the instrument under which
such Indebtedness is incurred expressly provides that it is subordinated in
right of payment to the Notes or any related Guarantee; and

(d) all Obligations with respect to the items listed in the preceding clauses
(a), (b) and (c); provided, that Senior Indebtedness shall not include:

(i) any obligation of such Person to the Issuer or any of the Issuer’s
Subsidiaries;

(ii) any liability for federal, state, local or other taxes owed or owing by
such Person;

(iii) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

 

-37-



--------------------------------------------------------------------------------

(iv) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(v) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Indenture.

“Senior Secured Credit Facilities” means the revolving credit facility, the term
loan facility and other credit facilities under the Credit Agreements, including
any guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements, refundings, refinancings or replacements
thereof and any one or more indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund, supplement or refinance any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof (provided, that such increase in
borrowings is permitted under Section 4.09 hereof) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, trustee, lender or group of lenders or holders.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Issue Date.

“Similar Business” means (a) any business conducted or proposed to be conducted
by the Issuer or any of its Restricted Subsidiaries on the Issue Date, and any
reasonable extension thereof, or (b) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Issuer and its Restricted Subsidiaries are engaged or proposed to be engaged on
the Issue Date.

“Solar” means Vivint Solar, Inc. and its subsidiaries.

“Springing Maturity Condition” means that, to the extent the Maturity Date has
not occurred prior to such time, on the Springing Maturity Date, an aggregate
principal amount of the 2023 Notes in excess of $125,000,000 are either
outstanding or have not been repurchased (and cancelled), redeemed, defeased,
repaid, refinanced or satisfied and discharged with (a) Refinancing
Indebtedness, (b) net cash proceeds of an issuance of Qualified Equity Interests
of Holdings to a Person other than a Subsidiary of Holdings, (c) a capital
contribution to Holdings from a Person other than a Subsidiary of Holdings
and/or (d) cash on balance sheet or proceeds from Asset Sales.

“Springing Maturity Date” means the date that is 91 days before the maturity
date with respect to the 2023 Notes.

“Subordinated Indebtedness” means, with respect to the Notes,

(1) any Indebtedness of the Issuer which is by its terms subordinated in right
of payment to the Notes, and

(2) any Indebtedness of any Guarantor which is by its terms subordinated in
right of payment to the Guarantee of such entity of the Notes.

“Subsidiary” means, with respect to any Person:

(a) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof or is
consolidated under GAAP with such Person at such time; and

 

-38-



--------------------------------------------------------------------------------

(b) any partnership, joint venture, limited liability company or similar entity
of which

(i) more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(ii) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Subsidiary Guarantor” means each Guarantor other than Holdings.

“Support and Services Agreement” means the management, support and services or
similar agreements between certain of the management companies associated with
one or more of the Investors or their advisors, if applicable, and the Issuer
(and/or its direct or indirect parent companies), as in effect from time to
time.

“Term Loan Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of September 6, 2018 and as may be further amended or
amended and restated on or prior to the Issue Date, among the Issuer, Holdings,
Bank of America, N.A., as administrative agent, and the lenders and other
parties thereto.

“Term Loan Collateral Agent” means Bank of America, N.A., in its capacity as
collateral agent under the Term Loan Credit Agreement.

“Total Assets” means the total assets of the Issuer and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Issuer or such other Person as may
be expressly stated.

“Transaction Agreement” means the Transaction Agreement, dated as of
September 19, 2012, by and among 313 Acquisition LLC, the Merger Subs, APX
Group, Inc., V Solar Holdings, Inc., 2GIG Technologies, Inc. and the other
parties party thereto, as amended, modified and supplemented from time to time.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, the Issuer or any of its (or their) Affiliates in connection with the
Acquisition Transactions and the Transactions (including payments to officers,
employees and directors as change of control payments, severance payments,
special or retention bonuses and charges for repurchase or rollover of, or
modifications to, stock option or other equity-based awards, expenses in
connection with hedging transactions related to the Senior Secured Credit
Facilities and any original issue discount or upfront fees), the Support and
Services Agreement, the Indenture, the Loan Documents (as defined in the Senior
Secured Credit Facilities) and the transactions contemplated hereby and thereby.

“Transactions” means all issuances of the Existing Notes following November 16,
2012 but prior to the Issue Date, the issuance of the Notes on the Issue Date,
the entering into of, and any amendments to, the Term Loan Credit Agreement and
the Revolving Credit Agreement, and the payment of transactions fees and
expenses and other transactions in connection therewith or incidental thereto.

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to February 15, 2023;
provided, that if the period from the Redemption Date to such date is less than
one year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.

 

-39-



--------------------------------------------------------------------------------

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb).

“Trustee” means Wilmington Trust, National Association, as trustee, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Secured Parties’ security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A that bears the Global Note Legend and that has the “Schedule
of Exchanges of Interests in the Global Note” attached thereto, and that is
deposited with or on behalf of and registered in the name of the applicable
Depositary, representing Notes that do not bear the Private Placement Legend.

“Unrestricted Subsidiary” means:

(a) any Subsidiary of the Issuer which at the time of determination is an
Unrestricted Subsidiary (as designated by the Issuer, as provided below); and

(b) any Subsidiary of an Unrestricted Subsidiary.

The Issuer may designate any Subsidiary of the Issuer (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Issuer or any Subsidiary of the Issuer (other than solely any
Subsidiary of the Subsidiary to be so designated); provided, that either:

(i) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(ii) if the Subsidiary to be so designated has total consolidated assets in
excess of $1,000, such designation complies with Section 4.07 hereof.

If, at any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for purposes of the Indenture and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Issuer as of such date and, if such Indebtedness is not permitted to be incurred
as of such date under Section 4.09 hereof, the Issuer will be in Default of such
covenant.

The Issuer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
(i) no Default shall have occurred and be continuing and (ii) (x) any
outstanding Indebtedness of such Unrestricted Subsidiary would be permitted to
be incurred by a Restricted Subsidiary under Section 4.09 hereof (including
pursuant to clause (xiv) of Section 4.09(b) hereof treating such redesignation
as an acquisition for the purpose of such clause) and shall be deemed to be
incurred thereunder and (y) all Liens encumbering the assets of such
Unrestricted Subsidiary would be permitted to be incurred by a Restricted

 

-40-



--------------------------------------------------------------------------------

Subsidiary under Section 4.12 hereof and shall be deemed to be incurred
thereunder, in each case calculated on a pro forma basis as if such designation
had occurred at the beginning of the applicable reference period.Any such
designation by the Issuer shall be notified by the Issuer to the Trustee by
promptly filing with the Trustee a copy of the resolution of the Board of the
Issuer or any direct or indirect parent of the Issuer giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than U.S. dollars, at any time for determination thereof, the amount of
U.S. dollars obtained by converting such foreign currency involved in such
computation into U.S. dollars at the spot rate for the purchase of U.S. dollars
with the applicable foreign currency as published in The Wall Street Journal in
the “Exchange Rates” column under the heading “Currency Trading” on the date two
business days prior to such determination.

“U.S. Government Securities” means securities that are:

(a) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such U.S. Government Securities or a specific payment of principal of or
interest on any such U.S. Government Securities held by such custodian for the
account of the holder of such depository receipt; provided, that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the U.S. Government Securities or the specific
payment of principal of or interest on the U.S. Government Securities evidenced
by such depository receipt.

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of such
Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments;

provided, that for purposes of determining the Weighted Average Life to Maturity
of any Indebtedness that is being extended, replaced, refunded, refinanced,
renewed or defeased (the “Applicable Indebtedness”), the effects of any
amortization or prepayments made on such Applicable Indebtedness prior to the
date of the applicable extension, replacement, refunding, refinancing, renewal
or defeasance shall be disregarded.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person,
100.0% of the outstanding Equity Interests of which (other than directors’
qualifying shares and shares issued to foreign nationals as required by
applicable law) shall at the time be owned by such Person and/or by one or more
Wholly-Owned Subsidiaries of such Person.

 

-41-



--------------------------------------------------------------------------------

Section 1.02. Other Definitions.

 

Term

   Defined
in Section

“Acceptable Commitment”

   4.10

“Accounting Change”

   1.01 (definition of
“GAAP”)

“Affiliate Transaction”

   4.11

“Alternate Offer”

   4.14

“Applicable Premium Deficit”

   8.04

“Asset Sale Offer”

   4.10

“Authentication Order”

   2.02

“Change of Control Offer”

   4.14

“Change of Control Payment”

   4.14

“Change of Control Payment Date”

   4.14

“Covenant Defeasance”

   8.03

“Covenant Suspension Event”

   4.16

“DTC”

   2.03

“Event of Default”

   6.01

“Excess Proceeds”

   4.10

“Fixed Charge Coverage Test”

   4.07

“incur” and “incurrence”

   4.09

“Indemnified Party” and “Indemnified Parties”

   7.07

“Independent Assets or Operations”

   4.03

“LCT Election”

   1.08

“LCT Test Date”

   1.08

“Legal Defeasance”

   8.02

“Note Register”

   2.03

“Offer Amount”

   3.09

“Offer Period”

   3.09

“Pari Passu Indebtedness”

   4.10

“Paying Agent”

   2.03

“Purchase Date”

   3.09

“Redemption Date”

   3.01

“Refinancing Indebtedness”

   4.09

“Refunding Capital Stock”

   4.07

“Registrar”

   2.03

“Reserved Indebtedness Amount”

   4.09

“Restricted Payments”

   4.07

“Reversion Date”

   4.16

“Rule 3-16”

   11.01

“Rule 3-16 Exception”

   11.01

“Second Commitment”

   4.10

“Springing Maturity Date”

   2.14

“Subject Lien”

   4.12

“Successor Company”

   5.01

“Successor Person”

   5.01

“Suspended Covenants”

   4.16

“Suspension Date”

   4.16

“Suspension Period”

   4.16

“Transfer Agent”

   2.03

“Treasury Capital Stock”

   4.07

 

-42-



--------------------------------------------------------------------------------

Section 1.03. [Reserved].

Section 1.04. Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) the words “including,” “includes” and similar words shall be deemed to be
followed by “without limitation”;

(e) words in the singular include the plural, and in the plural include the
singular;

(f) “shall” and “will” shall be interpreted to express a command;

(g) provisions apply to successive events and transactions;

(h) references to sections of, or rules under, the Securities Act or the
Exchange Act shall be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time;

(i) unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture;

(j) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision;

(k) the principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the Issuer dated such date prepared in accordance with GAAP;

(l) words used herein implying any gender shall apply to both genders;

(m) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”;

(n) the principal amount of any Preferred Stock at any time shall be (i) the
maximum liquidation value of such Preferred Stock at such time or (ii) the
maximum mandatory redemption or mandatory repurchase price with respect to such
Preferred Stock at such time, whichever is greater; and

(o) the term “consolidated” with respect to any Person refers to such Person
consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person.

Section 1.05. Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing.
Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Issuer. Proof of execution of any
such instrument or of a writing appointing any such agent, or the holding by any
Person of a Note, shall be sufficient for any purpose of this Indenture and
(subject to Section 7.01 hereof) conclusive in favor of the Trustee and the
Issuer, if made in the manner provided in this Section 1.05.

 

-43-



--------------------------------------------------------------------------------

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
or on behalf of any legal entity other than an individual, such certificate or
affidavit shall also constitute proof of the authority of the Person executing
the same. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that the Trustee deems sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

(e) [Reserved].

(f) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount. Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this Section 1.05(f) shall have the same effect as if given or taken
by separate Holders of each such different part.

(g) Without limiting the generality of the foregoing, a Holder, including DTC,
that is a Holder of a Global Note, may make, give or take, by a proxy or proxies
duly appointed in writing, any request, demand, authorization, direction,
notice, consent, waiver or other action provided in this Indenture to be made,
given or taken by Holders, and any Person, that is a Holder of a Global Note,
including DTC, may provide its proxy or proxies to the beneficial owners of
interests in any such Global Note through such Depositary’s standing
instructions and customary practices.

(h) The Issuer may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in any Global Note held by DTC entitled
under the procedures of such Depositary to make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders. If such a record date is fixed, the Holders
on such record date or their duly appointed proxy or proxies, and only such
Persons, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date. No such request, demand,
authorization, direction, notice, consent, waiver or other action shall be valid
or effective if made, given or taken more than 120 days after such record date.

Section 1.06. Timing of Payment. Notwithstanding anything herein to the
contrary, if the date on which any payment is to be made pursuant to this
Indenture or the Notes is not a Business Day, the payment otherwise payable on
such date shall be payable on the next succeeding Business Day with the same
force and effect as if made on such scheduled date and (provided such payment is
made on such succeeding Business Day) no interest shall accrue on the amount of
such payment from and after such scheduled date to the time of such payment on
such next succeeding Business Day and the amount of any such payment that is an
interest payment will reflect accrual only through the original payment date and
not through the next succeeding Business Day.

 

-44-



--------------------------------------------------------------------------------

Section 1.07. Certain Compliance Calculations. Notwithstanding anything to the
contrary herein, in the event an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) is incurred or issued, any Lien is
incurred or other transaction is undertaken in reliance on a ratio basket based
on the Fixed Charge Coverage Ratio, Consolidated Secured Debt Ratio or
Consolidated Total Debt Ratio, such ratio(s) shall be calculated with respect to
such incurrence, issuance or other transaction without giving effect to amounts
being utilized under any other basket (other than a ratio basket based on the
Fixed Charge Coverage Ratio, Consolidated Secured Debt Ratio or Consolidated
Total Debt Ratio) on the same date. Each item of Indebtedness, Disqualified
Stock or Preferred Stock that is incurred or issued, each Lien incurred and each
other transaction undertaken will be deemed to have been incurred, issued or
taken first, to the extent available, pursuant to the relevant Fixed Charge
Coverage Ratio, Consolidated Secured Debt Ratio or Consolidated Total Debt Ratio
test.

Notwithstanding anything to the contrary herein, in the event an item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) is
incurred or issued, any Lien is incurred or other transaction is undertaken in
reliance on a ratio basket based on the Fixed Charge Coverage Ratio,
Consolidated Secured Debt Ratio or Consolidated Total Debt Ratio, such ratio(s)
shall be calculated without regard to the incurrence of any Indebtedness under
any revolving facility (1) immediately prior to or in connection therewith or
(2) used to finance working capital needs of the Issuer and its Restricted
Subsidiaries (as reasonably determined by the Issuer).

Any calculation or measure that is determined with reference to the Issuer’s
financial statements (including, without limitation, EBITDA, Consolidated
Interest Expense, Consolidated Net Income, Consolidated Secured Debt Ratio,
Consolidated Total Debt Ratio, Fixed Charge Coverage Ratio, Fixed Charges, and
clause (B)(i) of Section 4.07(a) may be determined with reference to the
financial statements of a direct or indirect parent entity of the Issuer
instead, so long as such parent entity does not hold any material assets other
than, directly or indirectly, the Equity Interests of the Issuer (as determined
in good faith by the Issuer).

Section 1.08. Limited Condition Transactions.

When calculating the availability under any basket or ratio under this Indenture
or compliance with any provision of this Indenture in connection with any
Limited Condition Transaction and any actions or transactions related thereto
(including acquisitions, Investments, the incurrence or issuance of
Indebtedness, Disqualified Stock or Preferred Stock and the use of proceeds
thereof, the incurrence of Liens, repayments, Restricted Payments and Asset
Sales), in each case, at the option of the Issuer (the Issuer’s election to
exercise such option, an “LCT Election”), the date of determination for
availability under any such basket or ratio and whether any such action or
transaction is permitted (or any requirement or condition therefor is complied
with or satisfied (including as to the absence of any continuing Default or
Event of Default)) under this Indenture shall be deemed to be the date (the “LCT
Test Date”) the definitive agreements for such Limited Condition Transaction are
entered into (or, if applicable, the date of delivery of an irrevocable notice,
declaration of a Restricted Payment or similar event) and if, after giving pro
forma effect to the Limited Condition Transaction and any actions or
transactions related thereto (including acquisitions, Investments, the
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock
and the use of proceeds thereof, the incurrence of Liens, repayments and
Restricted Payments) and any related pro forma adjustments, the Issuer or any of
its Restricted Subsidiaries would have been permitted to take such actions or
consummate such transactions on the relevant LCT Test Date in compliance with
such ratio, test or basket (and any related requirements and conditions), such
ratio, test or basket (and any related requirements and conditions) shall be
deemed to have been complied with (or satisfied) for all purposes (in the case
of Indebtedness, for example, whether such Indebtedness is committed, issued or
incurred at the LCT Test Date or at any time thereafter); provided, that (a) if
financial statements for one or more subsequent fiscal quarters shall have
become available, the Issuer may elect, in its sole discretion, to re-determine
all such ratios, tests or baskets on the basis of such financial statements, in
which case, such date of redetermination shall thereafter be deemed to be the
applicable LCT Test Date for purposes of such ratios, tests or baskets,
(b) except as contemplated in the foregoing clause (a), compliance with such
ratios, tests or baskets (and any related requirements and conditions) shall not
be determined or tested at any time after the applicable LCT Test Date for such
Limited Condition Transaction and any actions or transactions related thereto
(including acquisitions, Investments, the incurrence or issuance of
Indebtedness, Disqualified Stock or Preferred Stock and the use of proceeds
thereof, the incurrence of Liens, repayments, Restricted Payments and Asset
Sales) and (c) Consolidated Interest Expense for purposes of the Fixed Charge
Coverage Ratio will be calculated using an assumed interest rate based on the
indicative interest margin contained in any financing commitment documentation
with respect to such Indebtedness or, if no such indicative interest margin
exists, as reasonably determined by the Issuer in good faith.

 

-45-



--------------------------------------------------------------------------------

For the avoidance of doubt, if the Issuer has made an LCT Election, (1) if any
of the ratios, tests or baskets for which compliance was determined or tested as
of the LCT Test Date would at any time after the LCT Test Date have been
exceeded or otherwise failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
EBITDA or total assets of the Issuer or the Person subject to such Limited
Condition Transaction, such baskets, tests or ratios will not be deemed to have
been exceeded or failed to have been complied with as a result of such
fluctuations; (2) if any related requirements and conditions (including as to
the absence of any continuing Default or Event of Default) for which compliance
or satisfaction was determined or tested as of the LCT Test Date would at any
time after the LCT Test Date not have been complied with or satisfied (including
due to the occurrence or continuation of Default or an Event of Default), such
requirements and conditions will not be deemed to have been failed to be
complied with or satisfied (and such Default or Event of Default shall be deemed
not to have occurred or be continuing); and (3) in calculating the availability
under any ratio, test or basket in connection with any action or transaction
unrelated to such Limited Conditionality Transaction following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement or date for
redemption, purchase or repayment specified in an irrevocable notice for such
Limited Condition Transaction is terminated, expires or passes, as applicable,
without consummation of such Limited Condition Transaction, any such ratio, test
or basket shall be determined or tested giving pro forma effect to such Limited
Condition Transaction.

ARTICLE 2

THE NOTES

Section 2.01. Form and Dating; Terms.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A. The Notes may have notations, legends or
endorsements required by law, stock exchange rules or usage. Each Note shall be
dated the date of its authentication. The Notes shall be issued in minimum
denominations of $2,000 and any integral multiples of $1,000 in excess of
$2,000.

(b) Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A hereto (including the Global Note Legend thereon and the “Schedule
of Exchanges of Interests in the Global Note” attached thereto). Notes issued in
definitive form shall be substantially in the form of Exhibit A hereto (but
without the Global Note Legend thereon and without the “Schedule of Exchanges of
Interests in the Global Note” attached thereto). Each Global Note shall
represent such of the outstanding Notes as shall be specified in the “Schedule
of Exchanges of Interests in the Global Note” attached thereto and each shall
provide that it shall represent up to the aggregate principal amount of Notes
from time to time endorsed thereon and that the aggregate principal amount of
outstanding Notes represented thereby may from time to time be reduced or
increased, as applicable, to reflect exchanges and redemptions. Any endorsement
of a Global Note to reflect the amount of any increase or decrease in the
aggregate principal amount of outstanding Notes represented thereby shall be
made by the Trustee or the Custodian, at the direction of the Trustee, in
accordance with instructions given by the Holder thereof as required by
Section 2.06 hereof.

(c) Temporary Global Notes. Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Regulation S Temporary Global Note,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Custodian and registered in the name of the applicable
Depositary or the nominee of the Depositary for the accounts of designated
agents holding on behalf of Euroclear or Clearstream, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided.

Following (i) the termination of the applicable Restricted Period and (ii) the
receipt by the Trustee of (A) a certification or other evidence in a form
reasonably acceptable to the Issuer of non-United States beneficial ownership of
100% of the aggregate principal amount of the Regulation S Temporary Global Note
(except to the extent of any beneficial owners thereof who acquired an interest
therein during the Restricted Period pursuant to another exemption from
registration under the Securities Act and who shall take delivery of a
beneficial ownership

 

-46-



--------------------------------------------------------------------------------

interest in a 144A Global Note bearing the Private Placement Legend, all as
contemplated by Section 2.06(b) hereof) and (B) an Officer’s Certificate from
the Issuer, the Trustee shall remove the Regulation S Temporary Global Note
Legend from the Regulation S Temporary Global Note, following which temporary
beneficial interests in the Regulation S Temporary Global Note shall
automatically become beneficial interests in the Regulation S Permanent Global
Note pursuant to the Applicable Procedures.

The aggregate principal amount of a Regulation S Temporary Global Note and a
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.

(d) Terms. The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuer, the Guarantors from
time to time party hereto and the Trustee, by their execution and delivery of
this Indenture, expressly agree to such terms and provisions and to be bound
thereby. However, to the extent any provision of any Note conflicts with the
express provisions of this Indenture, the provisions of this Indenture shall
govern and be controlling.

The Notes shall be subject to repurchase by the Issuer pursuant to an Asset Sale
Offer as provided in Section 4.10 hereof or a Change of Control Offer as
provided in Section 4.14 hereof. The Notes shall not be redeemable, other than
as provided in Article 3 hereof.

Additional Notes ranking pari passu with the Initial Notes may be created and
issued from time to time by the Issuer without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Initial
Notes and shall have the same terms as to status, redemption or otherwise as the
Initial Notes except that interest may accrue on the Additional Notes from their
date of issuance (or such other date specified by the Issuer); provided, that
the Issuer’s ability to issue Additional Notes shall be subject to the Issuer’s
compliance with Section 4.09 hereof and Section 4.12 hereof; provided, further,
that if any Additional Notes are not fungible with the Initial Notes for U.S.
federal income tax purposes, such Additional Notes will have a separate CUSIP
number or ISIN number, as applicable. Any Additional Notes may be issued with
the benefit of an indenture supplemental to this Indenture.

(e) Euroclear and Clearstream Applicable Procedures. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Notes that are held by Participants through
Euroclear or Clearstream.

Section 2.02. Execution and Authentication. At least one Officer of the Issuer
shall execute the Notes on behalf of the Issuer by manual, facsimile or
electronic (including “.pdf”) signature.

If an Officer of the Issuer whose signature is on a Note no longer holds that
office at the time the Trustee authenticates the Note, the Note shall
nevertheless be valid.

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form of
Exhibit A, by the manual signature of the Trustee. The signature shall be
conclusive evidence that the Note has been duly authenticated and delivered
under this Indenture.

On the Issue Date, the Trustee shall, upon receipt of an Issuer’s Order (an
“Authentication Order”), authenticate and deliver the Initial Notes in the
aggregate principal amount or amounts specified in such Authentication Order. In
addition, at any time, from time to time, the Trustee shall, upon receipt of an
Authentication Order, authenticate and deliver any Additional Notes for an
aggregate principal amount specified in such Authentication Order for such
Additional Notes issued or increased hereunder.

 

-47-



--------------------------------------------------------------------------------

The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.

Section 2.03. Registrar, Transfer Agent and Paying Agent. The Issuer shall
maintain (i) an office or agency where Notes may be presented for registration
(“Registrar”), (ii) an office or agency where Notes may be presented for
transfer or for exchange (“Transfer Agent”) and (iii) an office or agency where
Notes may be presented for payment (“Paying Agent”). The Registrar shall keep a
register of the Notes (“Note Register”) and of their transfer and exchange. The
registered Holder of a Note will be treated as the owner of such Note for all
purposes and only registered Holders shall have rights under this Indenture and
the Notes. The Issuer may appoint one or more co-registrars, one or more
co-transfer agents and one or more additional paying agents. The term
“Registrar” includes any co-registrar, the term “Transfer Agent” includes any
co-transfer agent and the term “Paying Agent” includes any additional paying
agents. The Issuer may change any Paying Agent, Transfer Agent or Registrar
without prior notice to any Holder. The Issuer shall notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture. If
the Issuer fails to appoint or maintain another entity as Registrar, Transfer
Agent or Paying Agent, the Trustee shall act as such. The Issuer or any of its
Subsidiaries may act as Paying Agent, Transfer Agent or Registrar.

The Issuer initially appoints The Depository Trust Company, its nominees and
successors (“DTC”) to act as Depositary with respect to the Global Notes.

The Issuer initially appoints the Trustee to act as the Paying Agent, Transfer
Agent and Registrar for the Notes and to act as Custodian with respect to the
Global Notes.

Section 2.04. Paying Agent to Hold Money in Trust. The Issuer shall require each
Paying Agent other than the Trustee to agree in writing that the Paying Agent
shall hold in trust for the benefit of Holders or the Trustee all money held by
the Paying Agent for the payment of principal, premium, if any, interest, if
any, on the Notes, and will notify the Trustee in writing of any default by the
Issuer in making any such payment. While any such default continues, the Trustee
may require a Paying Agent (other than the Trustee) to pay all money held by it
to the Trustee. The Issuer at any time may require a Paying Agent (other than
the Trustee) to pay all money held by it to the Trustee. Upon payment over to
the Trustee, the Paying Agent (if other than the Issuer or a Subsidiary or the
Trustee) shall have no further liability for the money. If the Issuer or a
Subsidiary acts as Paying Agent, it shall segregate and hold in a separate trust
fund for the benefit of the Holders all money held by it as Paying Agent. Upon
any bankruptcy or reorganization proceedings relating to the Issuer, the Trustee
shall serve as Paying Agent for the Notes.

Section 2.05. Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of all Holders. If the Trustee is not the Registrar, the Issuer shall
furnish to the Trustee at least two Business Days before each Interest Payment
Date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of the Holders.

Section 2.06. Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. Except as otherwise set forth in this
Section 2.06, a Global Note may be transferred, in whole and not in part, only
to another nominee of the Depositary or to a successor thereto or a nominee of
such successor thereto. A beneficial interest in a Global Note may not be
exchanged for a Definitive Note unless, and, if applicable, subject to the
limitation on issuance of Definitive Notes set forth in Section 2.06(c)(ii), (i)
the Depositary (x) notifies the Issuer that it is unwilling or unable to
continue as Depositary for such Global Note or (y) has ceased to be a clearing
agency registered under the Exchange Act, and, in either case, a successor
Depositary is not appointed by the Issuer within 120 days, (ii) the Issuer, at
its option, notifies the Trustee in writing that it elects to cause the issuance
of Definitive Notes (although Regulation S Temporary Global Notes may not be
exchanged for Definitive Notes prior to (A) the expiration of the applicable
Restricted Period and (B) the receipt by the Registrar of any certification of
beneficial ownership required pursuant

 

-48-



--------------------------------------------------------------------------------

to Rule 903(b)(3)(ii)(B)) or (iii) upon the request of a Holder if there shall
have occurred and be continuing an Event of Default with respect to the Notes
and the Trustee has received a written request from the Depositary to issue
Definitive Notes. Upon the occurrence of any of the events described in clause
(i), (ii) or (iii) above, Definitive Notes delivered in exchange for any Global
Note or beneficial interests therein will be registered in the names, and issued
in any approved denominations, requested by or on behalf of the Depositary (in
accordance with its customary procedures). Global Notes also may be exchanged or
replaced, in whole or in part, as provided in Sections 2.07 and 2.10 hereof.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Note or any portion thereof, pursuant to this Section 2.06 or Sections 2.07 or
2.10 hereof, shall be authenticated and delivered in the form of, and shall be,
a Global Note, except for Definitive Notes issued subsequent to any of the
events described in clause (i), (ii) or (iii) above and pursuant to
Section 2.06(c) hereof. A Global Note may not be exchanged for another Note
other than as provided in this Section 2.06(a); provided, however, beneficial
interests in a Global Note may be transferred and exchanged as provided in
Section 2.06(b), (c) or (f) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person other than pursuant to Rule 144A. Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) hereof, the transferor of such beneficial
interest must deliver to the Registrar either (A) (1) a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note in an amount equal to the beneficial interest to be
transferred or exchanged and (2) instructions given by the Depositary to the
Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above; provided, that in no event shall Definitive Notes be issued
upon the transfer or exchange of beneficial interests in a Regulation S
Temporary Global Note prior to (x) the expiration of the applicable Restricted
Period therefor and (y) the receipt by the Registrar of any certification of
beneficial ownership required pursuant to Rule 903(b)(3)(ii)(B). Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Note(s) pursuant to Section 2.06(h) hereof.

(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) hereof and the Registrar receives the following:

 

-49-



--------------------------------------------------------------------------------

(A) if the transferee will take delivery in the form of a beneficial interest in
a 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof; or

(B) if the transferee will take delivery in the form of a beneficial interest in
a Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.

(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) hereof and:

(A) [reserved];

(B) such Notes are sold or exchanged pursuant to an effective registration
statement under the Securities Act;

(C) [reserved]; or

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder substantially in the
form of Exhibit C hereto, including the certifications in item (1)(a) thereof;
or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Issuer so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuer shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or (D)
above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events described in clause (i), (ii) or (iii) of Section 2.06(a) hereof and
receipt by the Registrar of the following documentation:

 

-50-



--------------------------------------------------------------------------------

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Issuer or any of its
Subsidiaries, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item (3)(c)
thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuer shall execute and, upon receipt of an Authentication Order, the Trustee
shall authenticate and mail to the Person designated in the instructions a
Definitive Note in the applicable principal amount. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant. The Trustee shall mail such
Definitive Notes to the Persons in whose names such Notes are so registered. Any
Definitive Note issued in exchange for a beneficial interest in a Restricted
Global Note pursuant to this Section 2.06(c)(i) (except transfers pursuant to
clause (F) above) shall bear the Private Placement Legend and shall be subject
to all restrictions on transfer contained therein.

(ii) Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the applicable
Restricted Period therefor and (B) the receipt by the Registrar of any
certifications of beneficial ownership required pursuant to Rule
903(b)(3)(ii)(B) of the Securities Act, except in the case of a transfer
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 903 or Rule 904.

(iii) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events described in clause (i), (ii) or (iii) of Section 2.06(a) hereof and if:

(A) [reserved];

(B) [reserved];

 

-51-



--------------------------------------------------------------------------------

(C) [reserved]; or

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder substantially in the form of Exhibit C
hereto, including the certifications in item (1)(b) thereof; or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Issuer so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(iv) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon the occurrence of any of the events
described in clause (i), (ii) or (iii) of Section 2.06(a) hereof and
satisfaction of the conditions set forth in Section 2.06(b)(ii) hereof, the
Trustee shall cause the aggregate principal amount of the applicable Global Note
to be reduced accordingly pursuant to Section 2.06(h) hereof, and the Issuer
shall execute and the Trustee, upon receipt of an Authentication Order, shall
authenticate and mail to the Person designated in the instructions a Definitive
Note in the applicable principal amount. Any Definitive Note issued in exchange
for a beneficial interest pursuant to this Section 2.06(c)(iv) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from or through the Depositary and the
Participant or Indirect Participant. The Trustee shall mail such Definitive
Notes to the Persons in whose names such Notes are so registered. Any Definitive
Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iv) shall not bear the Private Placement Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;

 

-52-



--------------------------------------------------------------------------------

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to the Issuer or any
of its Subsidiaries, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(c) thereof,

the Trustee shall cancel the Restricted Definitive Note and increase or cause to
be increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.

(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A) [reserved];

(B) [reserved];

(C) [reserved]; or

(D) the Registrar receives the following:

(1) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder substantially in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or

(2) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder substantially in
the form of Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Issuer so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the applicable conditions of this Section 2.06(d)(ii), the
Trustee shall cancel the Restricted Definitive Note and increase or cause to be
increased the aggregate principal amount of the Unrestricted Global Note.

(iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.

 

-53-



--------------------------------------------------------------------------------

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuer shall issue
and, upon receipt of an Authentication Order in accordance with Section 2.02
hereof, the Trustee shall authenticate one or more Unrestricted Global Notes in
an aggregate principal amount equal to the principal amount of Definitive Notes
so transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer or
exchange in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.06(e):

(i) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made to a QIB in accordance with Rule 144A, then the
transferor must deliver a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(ii) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

(A) [reserved];

(B) [reserved];

(C) [reserved]; or

(D) the Registrar receives the following:

(1) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(d) thereof; or

(2) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder substantially in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

 

-54-



--------------------------------------------------------------------------------

and, in each such case set forth in this subparagraph (D), if the Issuer so
requests, an Opinion of Counsel in form reasonably acceptable to the Issuer to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

(iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) [reserved].

(g) Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:

(i) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.”

Except as permitted by subparagraph (B) below, each Global Note and Definitive
Note issued in a transaction exempt from registration pursuant to Regulation S
shall also bear the legend in substantially the following form:

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE

 

-55-



--------------------------------------------------------------------------------

ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL APPLICABLE
STATE SECURITIES LAWS TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO THEM IN
REGULATION S UNDER THE SECURITIES ACT.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(iv), (c)(iii), (c)(iv), (d)(ii), (d)(iii), (e)(ii),
(e)(iii) or (f) of this Section 2.06 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.

(ii) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form (with appropriate changes in the last sentence if DTC is not
the Depositary):

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

BY ACCEPTING THIS NOTE EACH HOLDER AND EACH TRANSFEREE IS DEEMED TO REPRESENT
AND AGREE THAT AT THE TIME OF ITS ACQUISITION AND THROUGHOUT THE PERIOD THAT IT
HOLDS THIS NOTE (I) IT IS NOT, AND IS NOT ACTING ON BEHALF OF, A PLAN (WHICH
TERM INCLUDES (A) EMPLOYEE BENEFIT PLANS THAT ARE SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (B)
PLANS, INDIVIDUAL RETIREMENT ACCOUNTS AND OTHER ARRANGEMENTS THAT ARE SUBJECT TO
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
(C) ENTITIES THE UNDERLYING ASSETS OF WHICH ARE CONSIDERED TO INCLUDE “PLAN
ASSETS” OF ANY PLANS DESCRIBED ABOVE IN CLAUSE (A) OR (B), OR (II) ITS PURCHASE
AND HOLDING OF THIS NOTE OR ANY INTEREST THEREIN (AND THE EXCHANGE OF THIS NOTE
FOR AN EXCHANGE NOTE) SHALL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER ERISA OR SECTION 4975 OF THE CODE.”

 

-56-



--------------------------------------------------------------------------------

(iii) Regulation S Temporary Global Note Legend. The Regulation S Temporary
Global Note shall bear a legend in substantially the following form:

“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).”

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
cancelled in whole and not in part, each such Global Note shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11 hereof.
At any time prior to such cancellation, if any beneficial interest in a Global
Note is exchanged for or transferred to a Person who will take delivery thereof
in the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(i) General Provisions Relating to Transfers and Exchanges.

(i) To permit registrations of transfers and exchanges, the Issuer shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.

(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.07, 2.10, 3.06, 3.09, 4.10, 4.14,
and 9.05 hereof).

(iii) Neither the Registrar nor the Issuer shall be required (A) to issue, to
register the transfer of or to exchange any Notes during a period beginning at
the opening of business 15 days before the mailing of a notice of redemption of
the Notes to be redeemed under Section 3.03 hereof and ending at the close of
business on the day of such mailing, (B) to register the transfer of or to
exchange any Note so selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part, (C) to register the
transfer or exchange of a Note between a Record Date and the next succeeding
Interest Payment Date, (D) to register the transfer or exchange of any Notes
tendered (and not withdrawn) for repurchase in connection with a Change of
Control Offer or an Asset Sale Offer or (E) to register the transfer or exchange
of Notes between the date of any conditional notice to Holders of the
anticipated occurrence of an early maturity date in the circumstances described
above under the “Springing Maturity” provision set forth in Section 2.14 and the
occurrence or cancellation of such early maturity date.

(iv) Neither the Registrar nor the Issuer shall be required to register the
transfer or exchange of any Note selected for redemption in whole or in part,
except the unredeemed portion of any Note being redeemed in part; provided, that
new Notes will only be issued in minimum denominations of $2,000 and integral
multiples of $1,000 in excess of $2,000.

(v) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

 

-57-



--------------------------------------------------------------------------------

(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuer shall deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of (and premium, if any) and interest on such
Notes and for all other purposes, and none of the Trustee, any Agent or the
Issuer shall be affected by notice to the contrary.

(vii) Upon surrender for registration of transfer of any Note at the office or
agency of the Issuer designated pursuant to Section 4.02 hereof, the Issuer
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.

(viii) At the option of the Holder, subject to Section 2.06(a) hereof, Notes may
be exchanged for other Notes of any authorized denomination or denominations of
a like aggregate principal amount upon surrender of the Notes to be exchanged at
such office or agency. Whenever any Global Notes or Definitive Notes are so
surrendered for exchange, the Issuer shall execute, and the Trustee shall
authenticate and mail, the replacement Global Notes and Definitive Notes which
the Holder making the exchange is entitled to in accordance with the provisions
of Section 2.02 hereof.

(ix) All certifications, certificates and Opinions of Counsel required to be
submitted pursuant to this Section 2.06 to effect a registration of transfer or
exchange may be submitted by facsimile.

Section 2.07. Replacement Notes. If either (x) any mutilated Note is surrendered
to the Trustee, the Registrar or the Issuer, or (y) the Issuer and the Trustee
receive evidence to their satisfaction of the ownership and destruction, loss or
theft of any Note, then the Issuer shall issue and the Trustee, upon receipt of
an Authentication Order and satisfaction of any other requirements of the
Trustee, shall authenticate a replacement Note. If required by the Trustee or
the Issuer, an indemnity bond must be supplied by the Holder that is sufficient
in the judgment of both (i) the Trustee to protect the Trustee and (ii) the
Issuer to protect the Issuer, the Trustee, any Agent and any authenticating
agent from any loss that any of them may suffer if a Note is replaced. The
Issuer and the Trustee may charge the Holder for their expenses in replacing a
Note.

Every replacement Note is a contractual obligation of the Issuer and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08. Outstanding Notes. The Notes outstanding at any time are all the
Notes authenticated by the Trustee except for those cancelled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions hereof and those
described in this Section 2.08 as not outstanding. Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because the Issuer
or a Guarantor or an Affiliate of the Issuer or a Guarantor holds the Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser (as defined in Section 8-303 of
the Uniform Commercial Code).

Notes in exchange for or in lieu of which other Notes have been authenticated
and delivered pursuant to this Indenture shall not be deemed to be outstanding
for purposes hereof.

If the principal amount of any Note is considered paid under Section 4.01
hereof, such Note shall cease to be outstanding and interest thereon shall cease
to accrue.

If the Paying Agent (other than the Issuer or a Guarantor or an Affiliate of the
Issuer or a Guarantor) holds, on a Redemption Date or maturity date, money
sufficient to pay Notes (or portions thereof) payable on that date, then on and
after that date such Notes (or portions thereof) shall be deemed to be no longer
outstanding (including for accounting purposes) and shall cease to accrue
interest on and after such date.

 

-58-



--------------------------------------------------------------------------------

Section 2.09. Treasury Notes. In determining whether the Holders of the required
principal amount of Notes have concurred in any direction, waiver or consent,
Notes owned by the Issuer or by any Affiliate of the Issuer, shall be considered
as though not outstanding, except that for the purposes of determining whether
the Trustee shall be protected in relying on any such direction, waiver or
consent, only Notes that a Responsible Officer of the Trustee has received
written notice that such Notes are so owned shall be so disregarded. Notes so
owned which have been pledged in good faith shall not be disregarded if the
pledgee establishes to the satisfaction of the Trustee the pledgee’s right to
deliver any such direction, waiver or consent with respect to such pledged Notes
and that the pledgee is not the Issuer or a Guarantor or any Affiliate of the
Issuer or a Guarantor.

Section 2.10. Temporary Notes. Until certificates representing Notes are ready
for delivery, the Issuer may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes. Temporary Notes shall
be substantially in the form of certificated Notes but may have variations that
the Issuer considers appropriate for temporary Notes. Without unreasonable
delay, the Issuer shall prepare and the Trustee shall authenticate definitive
Notes in exchange for temporary Notes.

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

Section 2.11. Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation. The Registrar and Paying Agent shall forward to the
Trustee any Notes surrendered to them for registration of transfer, exchange or
payment. The Trustee or, at the direction of the Trustee, the Registrar or the
Paying Agent and no one else shall cancel all Notes surrendered for registration
of transfer, exchange, payment, replacement or cancellation and shall dispose of
such cancelled Notes in its customary manner (subject to the record retention
requirements of the Exchange Act). Certification of the cancellation of all
cancelled Notes shall be delivered to the Issuer upon its written request
therefor. The Issuer may not issue new Notes to replace Notes that it has paid
or that have been delivered to the Trustee for cancellation.

Section 2.12. Defaulted Interest. If the Issuer defaults in a payment of
interest on the Notes, it shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest to the
Persons who are Holders on a subsequent special record date, in each case at the
rate provided in the Notes and in Section 4.01 hereof. The Issuer shall notify
the Trustee in writing of the amount of defaulted interest proposed to be paid
on each Note and the date of the proposed payment, and at the same time the
Issuer shall deposit with the Trustee an amount of money equal to the aggregate
amount proposed to be paid in respect of such defaulted interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such defaulted interest as provided in this
Section 2.12. The Issuer shall fix or cause to be fixed any such special record
date and payment date; provided, that no such special record date shall be less
than 10 days prior to the related payment date for such defaulted interest. The
Issuer shall promptly notify the Trustee of any such special record date. At
least 15 days before any such special record date, the Issuer (or, upon the
written request of the Issuer, the Trustee in the name and at the expense of the
Issuer) shall mail or cause to be mailed, first-class postage prepaid, or
otherwise deliver in accordance with the Applicable Procedures, to each Holder,
with a copy to the Trustee, a notice at his or her address as it appears in the
Note Register that states the special record date, the related payment date and
the amount of such interest to be paid.

Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.

Section 2.13. CUSIP Numbers; ISINs. The Issuer in issuing the Notes may use
CUSIP numbers and ISINs (in each case, if then generally in use) and, if so, the
Trustee shall use CUSIP numbers and ISINs in notices of redemption or exchange
as a convenience to Holders; provided, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in

 

-59-



--------------------------------------------------------------------------------

any notice of redemption or exchange and that reliance may be placed only on the
other identification numbers printed on the Notes, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Issuer will as
promptly as practicable notify the Trustee in writing of any change in the CUSIP
numbers and ISINs.

Section 2.14. Springing Maturity.

(a) Springing Maturity Date. The Notes will mature (x) if the Springing Maturity
Condition does not apply, on the Maturity Date, or (y) if the Springing Maturity
Condition does apply, the Springing Maturity Date; provided that, if such day is
not a Business Day, the maturity date shall be the Business Day immediately
succeeding such day (any such date, a “Springing Maturity Date”). Any provisions
relating to the determination of a minimum tenor, maturity or weighted average
life with respect to any permitted Indebtedness (including without limitation
Refinancing Indebtedness) in this Indenture shall assume (solely for purposes of
such determination) that February 15, 2027 is the maturity date of the Notes.

(b) Notice to Trustee of Springing Maturity Redemption. At least two Business
Days (unless a shorter notice shall be agreed to by the Trustee) before notice
of any anticipated Springing Maturity Date is required to be delivered or mailed
to Holders pursuant to Section 2.14(c) hereof, the Issuer shall furnish to the
Trustee the form of such notice together with an Officer’s Certificate.

(c) Notice of Springing Maturity Redemption. At least 15 days but not more than
45 days before any anticipated Springing Maturity Date, the Issuer shall send
electronically, mail or cause to be mailed by first-class mail, postage prepaid,
notice thereof to each Holder at such Holder’s registered address stated in the
Note Register or otherwise in accordance with the Applicable Procedures. Such
Springing Maturity Date shall be conditioned on the Springing Maturity
Condition.

The notice shall state:

(i) The anticipated Springing Maturity Date;

(ii) the aggregate amount payable in respect of the Notes on the Springing
Maturity Date;

(iii) the name and address of the Paying Agent; and

(iv) that Notes must be surrendered to the Paying Agent to collect payment;

(v) that interest shall continue to accrue to but excluding the Springing
Maturity Date; and

(vi) that the Springing Maturity Date is conditioned on the Springing Maturity
Condition.

At the Issuer’s request, the Trustee shall give the notice of anticipated
Springing Maturity Date in the Issuer’s name and at its expense; provided, that
the Issuer shall have delivered electronically to the Trustee, at least two
Business Days (unless a shorter notice shall be agreed to by the Trustee) before
such notice is required to be delivered electronically, mailed or caused to be
mailed to Holders pursuant to this Section 2.14(c), an Officer’s Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph.

If the Notes are listed on an exchange, for so long as the Notes are so listed
and the rules of such exchange so require, the Issuer will notify the exchange
of any anticipated Springing Maturity Date.

 

-60-



--------------------------------------------------------------------------------

(d) Effect of Notice of Springing Maturity Redemption. A notice of anticipated
Springing Maturity Date pursuant to this Section 2.14, if delivered
electronically, mailed or caused to be mailed in a manner herein provided, shall
be conclusively presumed to have been given, whether or not the Holder receives
such notice. In any case, failure to deliver such notice or any defect in the
notice to the Holder of any Note shall not affect the validity of the
proceedings for the payment of any other Note. Subject to compliance with
Section 2.14(e) hereof, on and after the Springing Maturity Date, the Notes
shall cease to be outstanding and interest thereon shall cease to accrue on
Notes.

(e) Deposit of Springing Maturity Funds.

(i) Prior to 11:00 a.m. (New York City time) on the Springing Maturity Date, the
Issuer shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the aggregate amount payable in respect of the Notes on the Springing
Maturity Date and accrued and unpaid interest to but excluding the Springing
Maturity Date. The Trustee or the Paying Agent will provide notice to the Issuer
of any money deposited with the Trustee or the Paying Agent by the Issuer in
excess of the amounts necessary to pay the principal owing on the Notes and
accrued and unpaid interest to but excluding the Springing Maturity Date. Upon
written request of the Issuer, the Trustee or the Paying Agent shall promptly
return to the Issuer any money deposited with the Trustee or the Paying Agent by
the Issuer in excess of the amounts necessary to pay the principal owing on the
Notes and accrued and unpaid interest to but excluding the Springing Maturity
Date.

(ii) If the Issuer complies with the provisions of the preceding paragraph (i),
on and after the Springing Maturity Date, the Notes shall cease to be
outstanding and interest thereon shall cease to accrue.

ARTICLE 3

REDEMPTION

Section 3.01. Notices to Trustee. If the Issuer elects to redeem Notes pursuant
to Section 3.07 hereof, it shall furnish to the Trustee, at least two Business
Days (unless a shorter notice shall be agreed to by the Trustee) before notice
of redemption is required to be delivered or mailed to Holders pursuant to
Section 3.03 hereof, an Officer’s Certificate setting forth (a) the paragraph or
subparagraph of such Note and/or Section of this Indenture pursuant to which the
redemption shall occur, (b) the date of redemption (the “Redemption Date”), (c)
the principal amount of the Notes to be redeemed and (d) the redemption price.

Section 3.02. Selection of Notes to Be Redeemed. If less than all of the Notes
are to be redeemed at any time, the Trustee shall select the Notes to be
redeemed (a) if the Notes are listed on a securities exchange (and such listing
is known to the Trustee), in compliance with the requirements (with notice of
such requirements to the Trustee from the Issuer in writing) of such securities
exchange on which such Notes are listed or (b) on a pro rata basis to the extent
practicable, or, if the pro rata basis is not practicable for any reason, by lot
or by such other method as the Trustee shall deem fair and appropriate and
subject to the Applicable Procedures. In the event of partial redemption by lot,
the particular Notes to be redeemed shall be selected, unless otherwise provided
herein, not less than 30 nor more than 60 days prior to the Redemption Date by
the Trustee from the outstanding Notes not previously called for redemption.

The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. Notes and portions of Notes selected
shall be in integral multiples of $1,000 (but in a minimum amount of $2,000) and
no Notes of $2,000 or less can be redeemed in part, except that if all of the
Notes of a Holder are to be redeemed, the entire outstanding amount of Notes
held by such Holder shall be redeemed or purchased, even if not in a principal
amount of at least $2,000. Except as provided in the preceding sentence,
provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption.

Section 3.03. Notice of Redemption. Subject to Section 3.09 hereof, the Issuer
shall send electronically, mail or cause to be mailed by first-class mail,
postage prepaid, notices of redemption at least 10 days but not more than 60
days before the Redemption Date to each Holder to be redeemed at such Holder’s
registered address stated in the Note Register or otherwise in accordance with
the Applicable Procedures, except that redemption notices may be delivered or
mailed more than 60 days prior to a Redemption Date if the notice is issued in
connection with Article 8 or Article 12 hereof. Notices of redemption may, at
the Issuer’s discretion, be conditional.

 

-61-



--------------------------------------------------------------------------------

The notice shall identify the Notes to be redeemed and shall state:

(a) the Redemption Date;

(b) the redemption price;

(c) if any Definitive Note is to be redeemed in part only, the portion of the
principal amount of that Note that is to be redeemed and that, after the
Redemption Date upon surrender of such Note, a new Note or Notes in principal
amount equal to the unredeemed portion of the original Note representing the
same indebtedness to the extent not redeemed will be issued in the name of the
Holder upon cancellation of the original Note; provided, that new Notes will
only be issued in minimum denominations of $2,000 and integral multiples of
$1,000 in excess of $2,000;

(d) the name and address of the Paying Agent;

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f) that, unless the Issuer defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the Redemption
Date;

(g) the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed;

(h) the CUSIP number and ISIN, if any, printed on the Notes being redeemed and
that no representation is made as to the correctness or accuracy of any such
CUSIP number and ISIN that is listed in such notice or printed on the Notes; and

(i) any condition to such redemption.

At the Issuer’s request, the Trustee shall give the notice of redemption in the
Issuer’s name and at its expense; provided, that the Issuer shall have delivered
electronically to the Trustee, at least two Business Days before notice of
redemption is required to be delivered electronically, mailed or caused to be
mailed to Holders pursuant to this Section 3.03 (unless a shorter notice shall
be agreed to by the Trustee), an Officer’s Certificate requesting that the
Trustee give such notice and providing a copy of such notice to the Trustee
setting forth the information to be stated in such notice as provided in the
preceding paragraph.

If the Notes are listed on an exchange, for so long as the Notes are so listed
and the rules of such exchange so require, the Issuer will notify the exchange
of any such redemption and, if applicable, of the principal amount of any Notes
outstanding following any partial redemption of Notes.

Section 3.04. Effect of Notice of Redemption. A notice of redemption, if
delivered electronically, mailed or caused to be mailed in a manner herein
provided, shall be conclusively presumed to have been given, whether or not the
Holder receives such notice. In any case, failure to deliver such notice or any
defect in the notice to the Holder of any Note designated for redemption in
whole or in part shall not affect the validity of the proceedings for the
redemption of any other Note. Subject to Section 3.05 hereof, on and after the
Redemption Date, interest shall cease to accrue on Notes or portions of Notes
called for redemption (unless the Issuer defaults in the payment of the
redemption amount).

 

-62-



--------------------------------------------------------------------------------

Section 3.05. Deposit of Redemption Price.

(a) Prior to 11:00 a.m. (New York City time) on the Redemption Date, the Issuer
shall deposit with the Trustee or with the Paying Agent money in U.S. dollars in
immediately available funds sufficient to pay the redemption price of and
accrued and unpaid interest on all Notes to be redeemed on that Redemption Date.
The Trustee or the Paying Agent shall upon written request therefor promptly
return to the Issuer any money deposited with the Trustee or the Paying Agent by
the Issuer in excess of the amounts necessary to pay the redemption price of,
and accrued and unpaid interest on, all Notes to be redeemed.

(b) If the Issuer complies with the provisions of the preceding paragraph (a),
on and after the Redemption Date, interest shall cease to accrue on the Notes or
the portions of Notes called for redemption. If a Note is redeemed on or after
an applicable Record Date but on or prior to the related Interest Payment Date,
then any accrued and unpaid interest to the Redemption Date shall be paid to the
Person in whose name such Note was registered at the close of business on such
Record Date. If any Note called for redemption shall not be so paid upon
surrender for redemption because of the failure of the Issuer to comply with the
preceding paragraph, interest shall be paid on the unpaid principal, from the
Redemption Date until such principal is paid, and to the extent lawful on any
interest accrued to the Redemption Date not paid on such unpaid principal, in
each case at the rate provided in the Notes and in Section 4.01 hereof.

Section 3.06. Notes Redeemed in Part. Upon surrender of a Definitive Note that
is redeemed in part, the Issuer shall issue and the Trustee shall authenticate
for the Holder at the expense of the Issuer a new Note equal in principal amount
to the unredeemed portion of the Note surrendered representing the same
indebtedness to the extent not redeemed; provided, that each new Note will be in
a minimum principal amount of $2,000 and any integral multiple of $1,000 in
excess of $2,000. It is understood that, notwithstanding anything to the
contrary in this Indenture, only an Authentication Order and not an Opinion of
Counsel or Officer’s Certificate is required for the Trustee to authenticate
such new Note.

Section 3.07. Optional Redemption.

(a) At any time prior to February 15, 2023, the Issuer may at its option and on
one or more occasions redeem all or a part of the Notes, upon notice in
accordance with Section 3.03 hereof, at a redemption price equal to the sum of
(i) 100.0% of the principal amount of the Notes redeemed, plus (ii) the
Applicable Premium as of the Redemption Date, plus (iii) accrued and unpaid
interest, if any, to but excluding the Redemption Date, subject to the right of
Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date falling prior to or on the Redemption Date.

(b) On and after February 15, 2023, the Issuer may at its option and on one or
more occasions redeem the Notes, in whole or in part, upon notice in accordance
with Section 3.03 hereof, at the redemption prices (expressed as percentages of
principal amount of the Notes to be redeemed) set forth below, plus accrued and
unpaid interest, if any, thereon to but excluding the applicable Redemption
Date, subject to the right of Holders of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date falling prior to or
on the Redemption Date, if redeemed during the twelve-month period beginning on
February 15 of each of the years indicated below:

 

Year

   Percentage  

2023

     103.375 % 

2024

     101.688 % 

2025 and thereafter

     100.000 % 

(c) Until February 15, 2023, the Issuer may, at its option, and on one or more
occasions, redeem up to 40.0% of the aggregate principal amount of Notes issued
under this Indenture at a redemption price equal to the sum of (i) 100% of the
aggregate principal amount thereof, plus (ii) a premium equal to the stated
interest rate per annum on the Notes redeemed, plus (iii) accrued and unpaid
interest, if any, to, but excluding, the Redemption Date, subject to the right
of Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment

 

-63-



--------------------------------------------------------------------------------

Date falling prior to or on the Redemption Date, with the net cash proceeds
received by it from one or more Equity Offerings or a contribution to the
Issuer’s common equity capital made with the net cash proceeds of a concurrent
Equity Offering; provided, that (A) at least 50.0% of the aggregate principal
amount of Notes originally issued under this Indenture on the Issue Date and any
Additional Notes issued under this Indenture after the Issue Date remains
outstanding immediately after the occurrence of each such redemption; and
(B) each such redemption occurs within 180 days of the date of closing of each
such Equity Offering.

(d) At any time and from time to time prior to February 15, 2023, the Issuer may
at its option redeem during each 12-month period commencing with the Issue Date
up to 10% of the aggregate principal amount of the Notes issued hereunder,
including any Additional Notes, upon notice in accordance with Section 3.03 at a
redemption price equal to 103% of the aggregate principal amount of the Notes
redeemed, plus accrued and unpaid interest, if any, to but excluding the
Redemption Date, subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date
falling prior to or on the Redemption Date.

(e) Except pursuant to clause (a), (c) or (d) of this Section 3.07, the Notes
will not be redeemable at the Issuer’s option prior to February 15, 2023.

(f) Notwithstanding Section 3.07(e) above, in connection with any tender offer,
Change of Control Offer, Alternate Offer or Asset Sale Offer for the Notes, if
Holders of not less than 90% in aggregate principal amount of the then
outstanding Notes validly tender and do not validly withdraw such Notes in such
offer and the Issuer, or any third party making such offer in lieu of the
Issuer, purchases all of the Notes of such series validly tendered and not
validly withdrawn by such Holders, the Issuer or such third party will have the
right upon not less than 10 nor more than 60 days’ prior notice, given not more
than 60 days following such purchase date, to redeem all Notes of such series
that remain outstanding following such purchase at a price equal to the price
offered to each other Holder in such offer (which may be less than par) plus, to
the extent not included in the offer payment, accrued and unpaid interest, if
any, thereon, to, but excluding, the Redemption Date, subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date falling prior to or on the Redemption Date. In
determining whether the Holders of at least 90% of the aggregate principal
amount of the then outstanding Notes of a series have validly tendered and not
validly withdrawn Notes in a tender offer, Change of Control Offer, Alternate
Offer or Asset Sale Offer, as applicable, Notes owned by an Affiliate of the
Issuer or by funds controlled or managed by any Affiliate of the Issuer, or any
successor thereof, shall be deemed to be outstanding for the purposes of such
tender offer, Change of Control Offer, Alternate Offer or Asset Sale Offer, as
applicable.

(g) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof. Notice of any redemption or
offer to purchase, whether in connection with an Equity Offering, Change of
Control, Alternate Offer, Asset Sale Offer or other transaction or event or
otherwise, may, at the Issuer’s discretion, be given prior to the completion or
occurrence thereof, and any such redemption, offer to purchase or notice may, at
the Issuer’s discretion, be subject to one or more conditions precedent,
including, but not limited to, completion or occurrence of the related Equity
Offering, Change of Control, Asset Sale or other transaction or event, as the
case may be. The Issuer may redeem Notes pursuant to one or more of the relevant
provisions in this Indenture, and a single notice of redemption may be delivered
with respect to redemptions made pursuant to different provisions. Any such
notice may provide that redemptions made pursuant to different provisions will
have different Redemption Dates. In addition, if such redemption or offer to
purchase is subject to satisfaction of one or more conditions precedent, such
notice shall state that, in the Issuer’s discretion, the redemption or
repurchase date may be delayed until such time (including more than 60 days
after the date the notice of redemption or offer to purchase was sent) as any or
all such conditions shall be satisfied (or waived by the Issuer in its sole
discretion), or such redemption or purchase may not occur and such notice may be
rescinded in the event that any or all such conditions shall not have been
satisfied (or waived by the Issuer in its sole discretion) by the redemption or
purchase date, or by the redemption or purchase date so delayed, or that such
notice or offer may be rescinded at any time in the Issuer’s sole discretion if
the Issuer determines that any or all of such conditions will not be satisfied
or waived. In addition, the Issuer may provide in such notice or offer to
purchase that payment of the redemption or purchase price and performance of the
Issuer’s obligations with respect to such redemption or offer to purchase may be
performed by another Person. The Issuer, Holdings, its direct and indirect
equityholders, including the Investors, any of its Subsidiaries and their
respective Affiliates and members of our management may acquire the Notes by
means other than a redemption pursuant to this Section 3.07, whether by tender
offer, open market purchases, negotiated transactions or otherwise.

 

-64-



--------------------------------------------------------------------------------

(h) The Trustee shall have no duty to calculate or verify the calculation of the
Applicable Premium.

Section 3.08. Mandatory Redemption. The Issuer shall not be required to make any
mandatory redemption or sinking fund payments with respect to the Notes.

Section 3.09. Offers to Repurchase by Application of Excess Proceeds.

(a) In the event that, pursuant to Section 4.10 hereof, the Issuer shall be
required to commence an Asset Sale Offer, it shall follow the procedures
specified below.

(b) The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Issuer shall apply all Excess Proceeds (the “Offer Amount”) to the purchase
of Notes and, if required, Pari Passu Indebtedness (on a pro rata basis, if
applicable, with adjustments as necessary so that no Notes or Pari Passu
Indebtedness will be repurchased in part in an unauthorized denomination), or,
if less than the Offer Amount has been tendered, all Notes and Pari Passu
Indebtedness tendered in response to the Asset Sale Offer. Payment for any Notes
so purchased shall be made in the same manner as interest payments are made.

(c) If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest, up to but
excluding the Purchase Date, shall be paid to the Person in whose name a Note is
registered at the close of business on such Record Date, and no additional
interest shall be payable to Holders who tender Notes pursuant to the Asset Sale
Offer.

(d) Upon the commencement of an Asset Sale Offer, the Issuer shall send
electronically or send, by first-class mail, a notice to each of the Holders,
with a copy to the Trustee. The notice shall contain all instructions and
materials necessary to enable such Holders to tender Notes pursuant to the Asset
Sale Offer. The Asset Sale Offer shall be made to all Holders and holders of
such Pari Passu Indebtedness. The notice, which shall govern the terms of the
Asset Sale Offer, shall state:

(i) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open;

(ii) the Offer Amount, the purchase price and the Purchase Date;

(iii) that any Note not tendered or accepted for payment shall continue to
accrue interest;

(iv) that, unless the Issuer defaults in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest on
and after the Purchase Date;

(v) that any Holder electing to have less than all of the aggregate principal
amount of its Notes purchased pursuant to an Asset Sale Offer may elect to have
Notes purchased in an amount not less than $2,000 and in integral multiples of
$1,000 in excess thereof;

(vi) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Note completed, or transfer such Note
by book-entry transfer, to the Issuer, the Depositary, if appointed by the
Issuer, or a Paying Agent at the address specified in the notice at least two
Business Days before the Purchase Date;

 

-65-



--------------------------------------------------------------------------------

(vii) that Holders shall be entitled to withdraw their election if the Issuer,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the close of business on the second Business Day prior to the expiration date of
the Offer Period, a facsimile transmission or letter setting forth the name of
the Holder, the principal amount of the Note the Holder delivered for purchase
and a statement that such Holder is withdrawing his election to have such Note
purchased;

(viii) that, if the aggregate principal amount of Notes or Pari Passu
Indebtedness, as the case may be, surrendered by the holders thereof exceeds the
Offer Amount, the Issuer shall purchase such Notes and such Pari Passu
Indebtedness, as the case may be, on a pro rata basis based on the accreted
value or principal amount of the Notes or such Pari Passu Indebtedness, as the
case may be, tendered (with such adjustments as may be deemed appropriate by the
Issuer so that only Notes in an amount not less than $2,000 or integral
multiples of $1,000 in excess thereof are purchased); and

(ix) that Holders whose certificated Notes were purchased only in part shall be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased; provided, that new Notes will only
be issued in minimum denominations of $2,000 and integral multiples of $1,000 in
excess of $2,000.

(e) On or before the Purchase Date, the Issuer shall, to the extent lawful,
(1) accept for payment, on a pro rata basis as described in clause (d)(viii) of
this Section 3.09, the Offer Amount of Notes or portions thereof validly
tendered pursuant to the Asset Sale Offer, or if less than the Offer Amount has
been tendered, all Notes tendered and (2) deliver or cause to be delivered to
the Trustee the Notes properly accepted, together with an Officer’s Certificate
stating the aggregate principal amount of Notes or portions thereof so tendered.

(f) The Issuer, the Depositary or the Paying Agent (to the extent funded by the
Issuer in accordance with Section 3.09(g)), as the case may be, shall promptly
mail or deliver to each tendering Holder an amount equal to the purchase price
of the Notes properly tendered by such Holder and accepted by the Issuer for
purchase, and the Issuer shall promptly issue a new Note, and the Trustee, upon
receipt of an Authentication Order, shall authenticate and mail or deliver (or
cause to be transferred by book-entry) such new Note to such Holder (it being
understood that, notwithstanding anything in this Indenture to the contrary, no
Opinion of Counsel or Officer’s Certificate is required for the Trustee to
authenticate and mail or deliver such new Note) in a principal amount equal to
any unpurchased portion of the Note surrendered representing the same
indebtedness to the extent not repurchased. Any Note not so accepted shall be
promptly mailed or delivered by the Issuer to the Holder thereof. The Issuer
shall publicly announce the results of the Asset Sale Offer on or as soon as
practicable after the Purchase Date.

(g) Prior to 11 a.m. (New York City time) on the purchase date, the Issuer shall
deposit with the Trustee or with the Paying Agent money sufficient to pay the
purchase price of and accrued and unpaid interest on all Notes to be purchased
on that purchase date. The Trustee or the Paying Agent will provide notice to
the Issuer of any money deposited with the Trustee or the Paying Agent by the
Issuer in excess of the amounts necessary to pay the purchase price of, and
accrued and unpaid interest on, all Notes to be redeemed. Upon written request
of the Issuer, the Trustee or the Paying Agent shall promptly return to the
Issuer any money deposited with the Trustee or the Paying Agent by the Issuer in
excess of the amounts necessary to pay the purchase price of, and accrued and
unpaid interest on, all Notes to be redeemed.

Other than as specifically provided in this Section 3.09 or Section 4.10 hereof,
any purchase pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof, and references
therein to “redeem,” “redemption,” “Redemption Date” and similar words shall be
deemed to refer to “purchase,” “repurchase,” “Purchase Date” and similar words,
as applicable.

 

-66-



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS

Section 4.01. Payment of Notes. The Issuer shall pay or cause to be paid the
principal of, premium, if any, and interest on the Notes on the dates and in the
manner provided in the Notes and this Indenture. Principal, premium, if any, and
interest shall be considered paid on the date due if the Paying Agent, if other
than the Issuer or a Guarantor or an Affiliate of the Issuer or a Guarantor,
holds as of noon New York City time on the due date money deposited by the
Issuer in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and interest then due.

The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; the Issuer
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.

Section 4.02. Maintenance of Office or Agency. The Issuer shall maintain the
offices or agencies (which may be an office of the Trustee or an affiliate of
the Trustee, Registrar or Transfer Agent) required under Section 2.03 hereof
where Notes may be surrendered for registration of transfer or for exchange or
presented for payment and where notices and demands to or upon the Issuer in
respect of the Notes and this Indenture may be served. The Issuer shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Issuer shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office; provided, however, that no
service of legal process may be made on the Issuer at any office of the Trustee.

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuer of its
obligation to maintain such offices or agencies as required by Section 2.03
hereof for such purposes. The Issuer shall give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location
of any such other office or agency.

The Issuer hereby designates the Corporate Trust Office as one such office or
agency of the Issuer in accordance with Section 2.03 hereof.

Section 4.03. Reports and Other Information.

(a) So long as any Notes are outstanding, the Issuer will have its annual
consolidated financial statements audited by a nationally recognized firm of
independent auditors. In addition, after the Issue Date, so long as any Notes
are outstanding, the Issuer will furnish to the Holders of the Notes the
following reports:

(i) (A) all annual and quarterly financial statements substantially in forms
that would be required to be contained in a filing with the SEC on Forms 10-K
and 10-Q of the Issuer, if the Issuer were required to file such forms,
including a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations”; (B) with respect to the annual and quarterly
information, a presentation of “Covenant Adjusted EBITDA” of the Issuer
substantially consistent with the presentation thereof in the Offering
Memorandum and derived from such financial information; and (C) with respect to
the annual financial statements only, a report on the annual financial
statements by the Issuer’s independent registered public accounting firm; and

(ii) substantially the same information that would be required to be contained
in filings with the SEC on Form 8-K under Items 1.01, 1.02, 1.03, 2.01 (with
respect to acquisitions that are “significant” at the 20% or greater level
pursuant to clauses (1) and (2) of the definition of “Significant Subsidiary”
under Rule 1-02 of Regulation S-X only), 4.01, 4.02(a) and (b), 5.01 and 5.02(b)
(with respect to the principal executive officer, president, principal financial
officer, principal accounting officer and principal operating officer only) and
(c) (other than with respect to information otherwise required or contemplated
by subclause (3) of such Item or by Item 402 of Regulation S-K) as in effect on
the Issuer Date if the Issuer were required to file such reports;

 

-67-



--------------------------------------------------------------------------------

provided, however, that (A) no such report will be required to include as an
exhibit, or to include a summary of the terms of, any employment or compensatory
arrangement, agreement, plan or understanding between the Issuer (or any of its
direct or indirect parent entities or its Subsidiaries) and any director,
manager or officer, of the Issuer (or any of its direct or indirect parent
entities or its Subsidiaries), (B) the Issuer shall not be required to make
available any information regarding the occurrence of any of the events set
forth in clause (ii) above if the Issuer determines in its good faith judgment
that the event that would otherwise be required to be disclosed is not material
to the Holders of the Notes or the business, assets, operations, financial
positions or prospects of the Issuer and its Restricted Subsidiaries taken as a
whole, (C) no such report will be required to comply with Regulation G under the
Exchange Act or Item 10(e) of Regulation S-K with respect to any “non-GAAP”
financial information contained therein, (D) no such report will be required to
comply with Regulation S-X including, without limitation, Rules 3-05, 3-09,
3-10, 3-16 or Article 11 thereof, (E) no such report will be required to provide
any information that is not otherwise similar to information currently included
in the Offering Memorandum, (F) in no event will such reports be required to
include as an exhibit copies of any agreements, financial statements or other
items that would be required to be filed as exhibits under the SEC rules;
(G) trade secrets and other information that could cause competitive harm to the
Issuer and its Restricted Subsidiaries may be excluded from any disclosures; and
(H) such financial statements or information will not be required to contain any
“segment reporting”.

All such annual reports shall be furnished within 120 days after the end of the
fiscal year to which they relate; provided that the annual report for the fiscal
year ending on or about December 31, 2019 shall be furnished within 150 days
after the end of such fiscal year; all such quarterly reports shall be furnished
within 60 days after the end of the fiscal quarter to which they relate;
provided that the quarterly report for the fiscal quarters ending on or about
March 31, 2020, June 30, 2020 and September 30, 2020 shall be furnished within
75 days after the end of the fiscal quarter which they relate; and all such
current reports shall be furnished within 15 days of the due date specified in
the SEC’s rules and regulations for reporting companies under the Exchange Act.

The Issuer will be deemed to have furnished the reports referred to in
subclauses (1) and (2) of this Section 4.03(a) of this covenant if Holdings or
any parent entity of Holdings has filed reports containing such information of
the Issuer (or any such information of a parent entity pursuant to the fourth
succeeding paragraph) with the SEC.

If the Issuer or any parent entity of the Issuer does not file reports
containing such information with the SEC, then the Issuer will make available
such information and such reports to any Holder of the Notes and to any
beneficial owner of the Notes, in each case by posting such information on a
password-protected website or online data system which will require a
confidentiality acknowledgment, and will make such information readily available
to any bona fide prospective investor, any securities analyst (to the extent
providing analysis of investment in the Notes) or any market maker in the Notes
who agrees to treat such information as confidential; provided that the Issuer
shall post such information thereon and make readily available any password or
other login information to any such bona fide prospective investor, securities
analyst or market maker; provided, however, that the Issuer may deny access to
any competitively-sensitive information otherwise to be provided pursuant to
this covenant to any such Holder, beneficial owner, bona fide prospective
investor, securities analyst or market maker to the extent that the Issuer
determines in good faith that the provision of such information to such Person
would be competitively harmful to the Issuer and its Subsidiaries; and provided,
further, that such Holders, beneficial owners, bona fide prospective investors,
securities analysts and market makers shall agree to (A) treat all such reports
(and information contained therein) as confidential, (B) not to use such reports
(and the information contained therein) for any purpose other than their
investment or potential investment in the Notes and (C) not publicly disclose
any such reports (and the information contained therein).

(b) To the extent not satisfied by Section 4.03(a), the Issuer will furnish to
Holders of the Notes, securities analysts and prospective investors upon request
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act, so long as the Notes are not freely transferable under the
Securities Act.

(c) If any Subsidiary of the Issuer is an Unrestricted Subsidiary and if any
such Unrestricted Subsidiary or group of Unrestricted Subsidiaries, if taken
together as one Subsidiary, would constitute a Significant Subsidiary of the
Issuer, then the annual and quarterly information required by
Section 4.03(a)(ii) hereof shall include a presentation of selected financial
metrics (in the Issuer’s sole discretion) of such Unrestricted Subsidiaries as a
group in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations.”

 

-68-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the Issuer may satisfy its obligations under
this Section 4.03 with respect to financial information relating to the Issuer
by furnishing financial information relating to Holdings (or any parent entity
of Holdings); provided that if such parent entity is not a Guarantor then the
same is accompanied by selected financial metrics that show the differences (in
the Issuer’s sole discretion) between the information relating to such parent,
on the one hand, and the information relating to the Issuer and its Restricted
Subsidiaries on a stand-alone basis, on the other hand.

(e) .Notwithstanding anything herein to the contrary, the Issuer will not be
deemed to have failed to comply with any of its obligations hereunder for
purposes of clause (iii) of Section 6.01(a) hereof until 180 days after the
receipt of the written notice delivered thereunder.

To the extent any information is not provided within the time periods specified
in this Section 4.03 and such information is subsequently provided, the Issuer
will be deemed to have satisfied its obligations with respect thereto at such
time and any Default with respect thereto shall be deemed to have been cured.

Delivery of reports, information and documents (including, without limitation,
reports contemplated in this Section 4.03) to the Trustee is for information
purposes only, and the Trustee’s receipt thereof shall not constitute actual or
constructive notice of any information contained therein or determinable from
information contained therein, including the compliance of the Issuer, the
Guarantors and Holdings with covenants under this Indenture, the Notes, the
Guarantees and the Collateral Documents, as to which the Trustee shall be
entitled to rely exclusively on Officer’s Certificates.

Section 4.04. Compliance Certificate.

(a) The Issuer shall deliver to the Trustee, within 90 days after the end of
each fiscal year ending after the Issue Date, a certificate from its principal
executive officer, principal financial officer or principal accounting officer
stating that a review of the activities of the Issuer and its Restricted
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officer with a view to determining whether the Issuer
has kept, observed, performed and fulfilled its obligations under this
Indenture, and further stating, as to such Officer signing such certificate,
that to the best of his or her knowledge, on behalf of the Issuer, the Issuer
and its Restricted Subsidiaries have kept, observed, performed and fulfilled in
all material respects each and every condition and covenant contained in this
Indenture during such fiscal year and no Default has occurred and is continuing
with respect to any of the terms, provisions, covenants and conditions of this
Indenture (or, if a Default shall have occurred and is continuing, describing
all such Defaults of which he or she may have knowledge and what action the
Issuer is taking or proposes to take with respect thereto).

(b) When any Default has occurred and is continuing under this Indenture, or if
the Trustee or the holder of any other evidence of Indebtedness of the Issuer or
any Subsidiary gives any notice or takes any other action with respect to a
claimed Default, the Issuer shall promptly (which shall be no more than 20
Business Days after becoming aware of such Default) deliver to a Responsible
Officer of the Trustee by registered or certified mail or by facsimile
transmission an Officer’s Certificate specifying such event and what action the
Issuer proposes to take with respect thereto.

Section 4.05. Taxes. The Issuer shall pay or discharge, and shall cause each of
its Restricted Subsidiaries to pay or discharge, prior to delinquency, all
material taxes, lawful assessments, and governmental levies except such as are
contested in good faith and by appropriate actions or where the failure to
effect such payment or discharge is not adverse in any material respect to the
Holders.

Section 4.06. Stay, Extension and Usury Laws. The Issuer and each of the
Guarantors covenant (to the extent that they may lawfully do so) that they shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture and the Notes; and the Issuer and each of the
Guarantors (to the extent that they may lawfully do so) hereby expressly waive
all benefit or advantage of any such law, and (to the extent that they may
lawfully do so) covenant that they shall not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
has been enacted.

 

-69-



--------------------------------------------------------------------------------

Section 4.07. Limitation on Restricted Payments.

(a) The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(i) declare or pay any dividend or make any payment or distribution on account
of the Issuer’s or any of its Restricted Subsidiaries’ Equity Interests (in each
case, solely in such Person’s capacity as holder of such Equity Interests),
including any dividend, payment or distribution payable in connection with any
merger, amalgamation or consolidation, other than:

(A) dividends, payments and distributions by the Issuer payable solely in Equity
Interests (other than Disqualified Stock) of the Issuer or in options, warrants
or other rights to purchase such Equity Interests; or

(B) dividends, payments and distributions by a Restricted Subsidiary so long as,
in the case of any dividend, payment or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary, the Issuer or a Restricted Subsidiary receives at least
its pro rata share of such dividend, payment or distribution in accordance with
its Equity Interests in such class or series of securities;

(ii) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Issuer or any direct or indirect parent company of the
Issuer, including any purchase, redemption, defeasance, acquisition or
retirement in connection with any merger, amalgamation or consolidation;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness, other than:

(A) Indebtedness permitted under clauses (vii), (viii) and (ix) of
Section 4.09(b) hereof; or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition; or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
(other than any exceptions thereto) being collectively referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

(A) in the case of a Restricted Payment other than a Restricted Investment, no
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof and in the case of a Restricted Investment, no Event of
Default described under clause (i), (ii), (vi) or (vii) of Section 6.01(a)
hereof shall have occurred and be continuing or would occur as a consequence
thereof;

(B) in the case of a Restricted Payment other than a Restricted Investment,
immediately after giving effect to such transaction on a pro forma basis, the
Issuer could incur $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a) hereof (the “Fixed Charge
Coverage Test”); and

 

-70-



--------------------------------------------------------------------------------

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and its Restricted Subsidiaries after
November 16, 2012 (including Restricted Payments permitted by clauses (i),
(vi)(C), (ix) and (xiv) of Section 4.07(b) hereof (to the extent not deducted in
calculating Consolidated Net Income), but excluding all other Restricted
Payments permitted by Section 4.07(b) hereof), is less than the sum of (without
duplication):

(1) 50.0% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period and including the predecessor of the Issuer) beginning on
October 1, 2012 to the end of the Issuer’s most recently ended fiscal quarter
for which internal financial statements are available at the time of such
Restricted Payment, or, in the case such Consolidated Net Income for such period
is a deficit, minus 100.0% of such deficit; plus

(2) 100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Issuer since immediately
after November 16, 2012 (other than net cash proceeds to the extent such net
cash proceeds have been used to incur Indebtedness or issue Disqualified Stock
or Preferred Stock pursuant to clause (xii)(A) of Section 4.09(b) hereof) from
the issue or sale of:

(i) (A) Equity Interests of the Issuer, including Treasury Capital Stock, but
excluding cash proceeds and the fair market value of marketable securities or
other property received from the sale of:

(x) Equity Interests to any future, present or former employees, directors,
officers, managers or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members) of the Issuer, any direct or indirect
parent company of the Issuer or any of the Issuer’s Subsidiaries after
November 16, 2012 to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (iv) of Section 4.07(b) hereof; and

(y) Designated Preferred Stock; and

(B) to the extent such net cash proceeds, marketable securities or other
property are actually contributed to the Issuer or any of its Restricted
Subsidiaries, Equity Interests of any of the Issuer’s direct or indirect parent
companies (excluding contributions of the proceeds from the sale of Designated
Preferred Stock of any such companies or contributions to the extent such
amounts have been applied to Restricted Payments made in accordance with clause
(iv) of Section 4.07(b) hereof); or

(ii) debt securities of the Issuer that have been converted into or exchanged
for such Equity Interests of the Issuer;

provided, that this clause (2) shall not include the proceeds from (w) Refunding
Capital Stock applied in accordance with clause (ii) of Section 4.07(b) hereof,
(x) Equity Interests or convertible debt securities of the Issuer sold to a
Restricted Subsidiary, (y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (z) Excluded Contributions; plus

(3) 100.0% of the aggregate amount of cash and the fair market value of
marketable securities or other property contributed to the capital of the Issuer
or a Restricted Subsidiary (including the aggregate principal amount of any
Indebtedness of the Issuer or a Restricted Subsidiary contributed to the Issuer
or a Restricted Subsidiary for cancellation) or that becomes part of the capital
of the Issuer or a Restricted Subsidiary through consolidation or merger
following November 16, 2012 (other than (i) net cash proceeds to the extent such
net cash proceeds have been used to incur Indebtedness or issue Disqualified
Stock or Preferred Stock pursuant to clause (xii)(A) of Section 4.09(b) hereof,
(ii) contributions by a Restricted Subsidiary and (iii) any Excluded
Contributions); plus

 

-71-



--------------------------------------------------------------------------------

(4) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by the Issuer or any Restricted
Subsidiary by means of:

(i) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of, or other returns on Investments from, Restricted Investments
made by the Issuer or its Restricted Subsidiaries and repurchases and
redemptions of such Restricted Investments from the Issuer or its Restricted
Subsidiaries and repayments of loans or advances, and releases of guarantees,
which constitute Restricted Investments made by the Issuer or its Restricted
Subsidiaries, in each case after November 16, 2012; or

(ii) the sale (other than to the Issuer or a Restricted Subsidiary) of the stock
of an Unrestricted Subsidiary or a dividend or distribution from an Unrestricted
Subsidiary (other than, in each case, to the extent the Investment in such
Unrestricted Subsidiary was made by the Issuer or a Restricted Subsidiary
pursuant to clause (vii) of Section 4.07(b) hereof or to the extent such
Investment constituted a Permitted Investment), in each case, after November 16,
2012; plus

(5) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Issuer or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Issuer or a Restricted Subsidiary after the Issue Date, the fair market
value (as determined by the Issuer in good faith) of the investment in such
Unrestricted Subsidiary (or the assets transferred) at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or at
the time of such merger, amalgamation, consolidation or transfer of assets,
other than to the extent the Investment in such Unrestricted Subsidiary was made
by the Issuer or a Restricted Subsidiary pursuant to clause (vii) of
Section 4.07(b) hereof or to the extent such Investment constituted a Permitted
Investment.

(b) The foregoing provisions of Section 4.07(a) hereof shall not prohibit:

(i) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Indenture;

(ii) (A) the redemption, repurchase, defeasance, retirement or other acquisition
of any Equity Interests, including any accrued and unpaid dividends thereon
(“Treasury Capital Stock”) or Subordinated Indebtedness of the Issuer or any
Restricted Subsidiary or any Equity Interests of any direct or indirect parent
company of the Issuer, in exchange for, or out of the proceeds of the
substantially concurrent sale or issuance (other than to a Restricted
Subsidiary) of, Equity Interests of the Issuer or any direct or indirect parent
company of the Issuer to the extent contributed to the Issuer (in each case,
other than any Disqualified Stock) (“Refunding Capital Stock”), (B) the
declaration and payment of dividends on Treasury Capital Stock out of the
proceeds of the substantially concurrent sale or issuance (other than to a
Subsidiary of the Issuer or to an employee stock ownership plan or any trust
established by the Issuer or any of its Subsidiaries) of Refunding Capital
Stock, and (C) if, immediately prior to the retirement of Treasury Capital
Stock, the declaration and payment of dividends thereon was permitted under
clauses (vi)(A) or (B) of this Section 4.07(b), the declaration and payment of
dividends on the Refunding Capital Stock (other than Refunding Capital Stock the
proceeds of which were used to redeem, repurchase, retire or otherwise acquire
any Equity Interests of any direct or indirect parent company of the Issuer) in
an aggregate amount per year no greater than the aggregate amount of dividends
per annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

 

-72-



--------------------------------------------------------------------------------

(iii) The prepayment, defeasance, redemption, repurchase, exchange or other
acquisition or retirement (1) of Subordinated Indebtedness of the Issuer or a
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Issuer or a Guarantor or
Disqualified Stock of the Issuer or a Guarantor or (2) Disqualified Stock of the
Issuer or a Guarantor made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Disqualified Stock of the Issuer or a
Guarantor, that, in each case, is incurred or issued, as applicable, in
compliance with Section 4.09 hereof so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness or the liquidation preference of such new Disqualified Stock does
not exceed the principal amount of (or accreted value, if applicable), plus any
accrued and unpaid interest on, the Subordinated Indebtedness or the liquidation
preference of, plus any accrued and unpaid dividends on, the Disqualified Stock
being so prepaid, defeased, redeemed, repurchased, exchanged, acquired or
retired for value, plus the amount of any premium (including tender premium)
required to be paid under the terms of the instrument governing the Subordinated
Indebtedness or Disqualified Stock being so defeased, redeemed, repurchased,
exchanged, acquired or retired, defeasance costs and any fees and expenses
incurred in connection with the issuance of such new Indebtedness or
Disqualified Stock;

(B) such new Indebtedness is subordinated to the Notes or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
defeased, redeemed, repurchased, exchanged, acquired or retired;

(C) such new Indebtedness or Disqualified Stock has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the
Subordinated Indebtedness or Disqualified Stock being so defeased, redeemed,
repurchased, exchanged, acquired or retired (or, if earlier, the date that is 91
days after the maturity date of the Notes); and

(D) such new Indebtedness or Disqualified Stock has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness or Disqualified Stock being so
defeased, redeemed, repurchased, exchanged, acquired or retired (or requires no
or nominal payments in cash prior to the date that is 91 days after the maturity
date of the Notes);

(iv) a Restricted Payment to pay for the repurchase, redemption or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Issuer or any direct or indirect parent company of the Issuer held
by any future, present or former employee, director, officer, member of
management or consultant (or their respective Controlled Investment Affiliates
or Immediate Family Members) of the Issuer, any of its Subsidiaries or any of
its direct or indirect parent companies pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement, or any stock subscription or shareholder agreement (including, for
the avoidance of doubt, any principal and interest payable on any notes issued
by the Issuer or any direct or indirect parent company of the Issuer in
connection with such repurchase, retirement or other acquisition), including any
Equity Interest rolled over by management, directors or employees of the Issuer
or any direct or indirect parent company of the Issuer in connection with the
Acquisition Transactions; provided, that the aggregate amount of Restricted
Payments made under this clause (iv) do not exceed in any calendar year
$25.0 million (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $50.0 million in any calendar year); provided, further,
that such amount in any calendar year under this clause may be increased by an
amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Issuer and, to the extent contributed to the Issuer, the cash
proceeds from the sale of Equity Interests of any of the Issuer’s direct or
indirect parent companies, in each case to any future, present or former
employees, directors, officers, members of management or consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Issuer, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after November 16, 2012, to the extent the cash proceeds
from the sale of such Equity Interests have not otherwise been applied to the
payment of Restricted Payments by virtue of clause (C) of Section 4.07(a)
hereof; plus

 

-73-



--------------------------------------------------------------------------------

(B) the cash proceeds of key man life insurance policies received by the Issuer
or its Restricted Subsidiaries (or any direct or indirect parent company to the
extent contributed to the Issuer) after November 16, 2012; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that (i) cancellation of Indebtedness owing to the Issuer
or any Restricted Subsidiary from any future, present or former employees,
directors, officers, members of management or consultants of the Issuer (or
their respective Controlled Investment Affiliates or Immediate Family Members),
any of the Issuer’s direct or indirect parent companies or any of the Issuer’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Issuer or any of its direct or indirect parent companies and (ii) the
repurchase of Equity Interests deemed to occur upon the exercise of options,
warrants or similar instruments if such Equity Interests represents all or a
portion of the exercise price thereof or payments, in lieu of the issuance of
fractional Equity Interests or withholding to pay other taxes payable in
connection therewith, in the case of each of clauses (i) and (ii), will not be
deemed to constitute a Restricted Payment for purposes of this Section 4.07 or
any other provision of this Indenture;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Issuer or any of its Restricted Subsidiaries or any
class or series of Preferred Stock of any Restricted Subsidiary issued in
accordance with Section 4.09 hereof to the extent such dividends are included in
the definition of “Fixed Charges”;

(vi) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Issuer or any of its Restricted Subsidiaries after the Issue Date;

(B) the declaration and payment of dividends to any direct or indirect parent
company of the Issuer, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) issued by such parent company after the Issue Date;
provided, that the amount of dividends paid pursuant to this clause (b) shall
not exceed the aggregate amount of cash actually contributed to the Issuer from
the sale of such Designated Preferred Stock; or

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 4.07(b);

provided, in the case of each of (A), (B) and (C) of this clause (vi), that for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock or the declaration of such dividends on Refunding
Capital Stock that is Preferred Stock, after giving effect to such issuance or
declaration on a pro forma basis, the Issuer and its Restricted Subsidiaries on
a consolidated basis would have had a Fixed Charge Coverage Ratio of at least
2.00 to 1.00;

(vii) Investments in Unrestricted Subsidiaries having an aggregate fair market
value taken together with all other Investments made pursuant to this clause
(vii) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents), not to exceed the greater of (a) $40.0 million and (b) 6.0% of LTM
EBITDA at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to

 

-74-



--------------------------------------------------------------------------------

subsequent changes in value) plus the amount of any returns (including
dividends, payments, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) in respect of such Investments;
provided, however, that if any Investment pursuant to this clause (vii) is made
in any Person that is not a Restricted Subsidiary of the Issuer at the date of
the making of such Investment and such Person becomes a Restricted Subsidiary
after such date, such Investment shall thereafter be deemed to have been made
pursuant to clause (a) of the definition of “Permitted Investments” and shall
cease to have been made pursuant to this clause (vii);

(viii) payments made or expected to be made by the Issuer or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, officer,
member of management or consultant (or their respective Controlled Investment
Affiliates or Immediate Family Members) of the Issuer or any Restricted
Subsidiary or any direct or indirect parent company of the Issuer and any
repurchases of Equity Interests deemed to occur upon exercise of stock options,
warrants or other equity-based awards if such Equity Interests represent a
portion of the exercise price of such options, warrants or awards;

(ix) the declaration and payment of dividends on, or the purchase, redemption,
defeasance or other acquisition or retirement for value of, the Issuer’s common
stock (or the payment of dividends to any direct or indirect parent company of
the Issuer to fund a payment of dividends on such company’s common stock or to
fund such company’s purchase, redemption, defeasance or other acquisition or
retirement for value of such company’s common stock), following the first public
offering of the Issuer’s common stock or the common stock of any direct or
indirect parent company of the Issuer after November 16, 2012, including, for
avoidance of doubt, the transaction between Vivint Smart Home, Inc. and Mosaic
Acquisition Corp. completed on January 17, 2020, in an amount up to 6.0% per
annum of the amount of net cash proceeds received by or contributed to the
Issuer or any of its Restricted Subsidiaries from any such public offering,
other than public offerings with respect to the Issuer’s common stock registered
on Form S-8, other than issuances to any Subsidiary of the Issuer and other than
any public sale constituting an Excluded Contribution;

(x) Restricted Payments that are made (a) in an amount equal to the amount of
Excluded Contributions previously received or (b) without duplication with
clause (a), from the Net Proceeds from an Asset Sale in respect of property or
assets acquired after November 16, 2012, if the acquisition of such property or
assets was financed with Excluded Contributions;

(xi) (A) Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (xi)(A) (in the case of
Restricted Investments, at the time outstanding (without giving effect to the
sale of an Investment to the extent the proceeds of such sale do not consist of,
or have not been converted to, Cash Equivalents)) not to exceed the greater of
(a) $100.0 million and (b) 15% of LTM EBITDA (in the case of a Restricted
Investment, determined on the date such Investment is made, with the fair market
value of such Investment being measured at the time made and (without giving
effect to subsequent changes in value, plus the amount of any returns (including
dividends, payments, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) in respect of such Investments);
and (B) any Restricted Payments, so long as, after giving pro forma effect to
the payment of any such Restricted Payment, the Consolidated Total Debt Ratio
shall be no greater than 3.75 to 1.00;

(xii) distributions or payments of Securitization Fees;

(xiii) any Restricted Payment made in connection with the Acquisition
Transactions and the Transactions, and the fees and expenses related thereto or
used to fund amounts owed to Affiliates in connection with the Transactions
(including dividends to any direct or indirect parent company of the Issuer to
permit payment by such parent company of such amounts), in each case to the
extent permitted by Section 4.11 hereof;

 

-75-



--------------------------------------------------------------------------------

(xiv) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness, Disqualified Stock or Preferred Stock pursuant to
the provisions similar to those described under Sections 4.10 and 4.14 hereof;
provided, that if the Issuer shall have been required to make a Change of
Control Offer or Asset Sale Offer, as applicable, to purchase the Notes on the
terms provided in this Indenture applicable to Change of Control Offers or Asset
Sale Offers, respectively, all Notes validly tendered by Holders of such Notes
in connection with a Change of Control Offer or Asset Sale Offer, as applicable,
have been repurchased, redeemed, acquired or retired for value;

(xv) the declaration and payment of dividends or distributions by the Issuer to,
or the making of loans to, any direct or indirect parent company of the Issuer
in amounts required for any direct or indirect parent company of the Issuer to
pay, in each case without duplication,

(A) franchise, excise and similar taxes, and other fees and expenses, required
to maintain their corporate existence;

(B) consolidated, combined or similar foreign, federal, state or local income or
similar taxes of a tax group that includes the Issuer and/or its Subsidiaries
and whose common parent is a direct or indirect parent of the Issuer, to the
extent such income or similar taxes are attributable to the income of the Issuer
and its Restricted Subsidiaries or, to the extent of any cash amounts actually
received from its Unrestricted Subsidiaries for such purpose, to the income of
such Unrestricted Subsidiaries; provided, that in each case the amount of such
payments in respect of any fiscal year does not exceed the amount that the
Issuer and/or its Restricted Subsidiaries (and, to the extent permitted above,
its Unrestricted Subsidiaries), as applicable, would have been required to pay
in respect of the relevant foreign, federal, state or local income or similar
taxes for such fiscal year had the Issuer, its Restricted Subsidiaries and/or
its Unrestricted Subsidiaries (to the extent described above), as applicable,
paid such taxes separately from any such parent company;

(C) customary salary, severance, indemnity, bonus and other benefits payable to
employees, directors, officers and managers of any direct or indirect parent
company of the Issuer to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of the Issuer and its Restricted
Subsidiaries;

(D) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Issuer to the extent such costs and expenses are
attributable to the ownership or operation of the Issuer and its Restricted
Subsidiaries;

(E) fees and expenses related to any equity or debt offering, financing
transaction, acquisition, divestiture, investment or other non-ordinary course
transaction (whether or not successful) of such parent entity; provided that any
such transaction was in the good faith judgment of the Issuer intended to be for
the benefit of the Issuer and its Restricted Subsidiaries;

(F) amounts payable pursuant to the Support and Services Agreement, (including
any amendment thereto or replacement thereof so long as any such amendment or
replacement is not materially disadvantageous in the good faith judgment of the
Board of the Issuer to the Holders when taken as a whole, as compared to the
Support and Services Agreement as in effect on the Issue Date (it being
understood that any amendment thereto or replacement thereof to increase the
fees payable pursuant to the Support and Services Agreement would be deemed to
be materially disadvantageous to the Holders)), solely to the extent such
amounts are not paid directly by the Issuer or its Subsidiaries;

(G) (i) cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options, other equity-based awards or other securities
convertible into or exchangeable for Equity Interests of the Issuer or any
direct or indirect parent company of the Issuer and any dividend, split or
combination thereof or any acquisition permitted under the Indenture and
(ii) any conversion request by a holder of convertible Indebtedness and cash
payments in lieu of fractional shares in connection with any such conversion and
payments on convertible Indebtedness in accordance with its terms;

 

-76-



--------------------------------------------------------------------------------

(H) to finance Investments that would otherwise be permitted to be made pursuant
to this Section 4.07 if made by the Issuer; provided, that (1) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment, (2) such direct or indirect parent company shall, immediately
following the closing thereof, cause (x) all property acquired (whether assets
or Equity Interests) to be contributed to the capital of the Issuer or one of
its Restricted Subsidiaries or (y) the merger or amalgamation of the Person
formed or acquired into the Issuer or one of its Restricted Subsidiaries (to the
extent not prohibited by Section 5.01 hereof) in order to consummate such
Investment, (3) such direct or indirect parent company and its Affiliates (other
than the Issuer or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction except to the extent the Issuer or a
Restricted Subsidiary could have given such consideration or made such payment
to such direct or indirect parent company in compliance with this Indenture,
(4) any property received by the Issuer shall not increase amounts available for
Restricted Payments pursuant to clause (C) of Section 4.07(a) hereof and
(5) such Investment shall be deemed to be made by the Issuer or such Restricted
Subsidiary pursuant to another provision of this Section 4.07(b) (other than
pursuant to clause (x) of this Section 4.07(b)) or pursuant to the definition of
“Permitted Investments” (other than clause (i) thereof); and

(I) amounts that would be permitted to be paid by the Issuer under clauses
(iii), (iv), (viii), (ix), (xiii), (xiv) and (xvii) of Section 4.11(b) hereof;
provided, that the amount of any dividend or distribution under this clause
(xv)(I) to permit such payment shall reduce, without duplication, Consolidated
Net Income of the Issuer to the extent, if any, that such payment would have
reduced Consolidated Net Income of the Issuer if such payment had been made
directly by the Issuer and increase (or, without duplication of any reduction of
Consolidated Net Income, decrease) EBITDA to the extent, if any, that
Consolidated Net Income is reduced under this clause (xv)(I) and such payment
would have been added back to (or, to the extent excluded from Consolidated Net
Income, would have been deducted from) EBITDA if such payment had been made
directly by the Issuer, in each case, in the period such payment is made;

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of
an Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or more
Unrestricted Subsidiaries and no other material assets), or Indebtedness owed to
the Issuer or a Restricted Subsidiary by an Unrestricted Subsidiary (or a
Restricted Subsidiary that owns one or more Unrestricted Subsidiaries and no
other material assets), in each case, other than Unrestricted Subsidiaries, the
primary assets of which are Cash Equivalents);

(xvii) mandatory redemptions of Disqualified Stock issued as a Restricted
Payment or as consideration for a Permitted Investment so long as the amount of
such redemptions are no greater than the amount that constituted such Restricted
Payment or Permitted Investment; and

(xviii) payments or distributions to dissenting stockholder pursuant to
applicable law (including in connection with, or as a result of, exercise of
appraisal rights and the settlement of any claims or action (whether actual,
contingent or potential)), pursuant to or in connection with a consolidation,
merger or transfer of all or substantially all of the assets of the Issuer and
its Restricted Subsidiaries, taken as a whole, that complies with Section 5.01
hereof.

provided, that at the time of, and after giving effect to, (a) any Restricted
Payment permitted under clause (xi) of this Section 4.07(b) and (ii), no Event
of Default shall have occurred and be continuing or would occur as a consequence
thereof.

 

-77-



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with this Section 4.07, in the event
that a proposed Restricted Payment (or a portion thereof) meets the criteria of
clauses (i) through (xviii) above and/or one or more of the clauses contained in
the definition of “Permitted Investments,” or is entitled to be made pursuant to
Section 4.07(a), the Issuer will be entitled to divide or classify or later
divide or reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or a portion thereof) between such
clauses (i) through (xviii) and Section 4.07(a) and/or one or more of the
clauses contained in the definition of “Permitted Investments” in any manner
that otherwise complies with this Section 4.07.

(d) The Issuer shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the penultimate sentence of the
definition of “Unrestricted Subsidiary.” For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Issuer and its Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated shall be deemed to be Restricted Payments in an
amount determined as set forth in the penultimate sentence of the definition of
“Investments.” Such designation shall be permitted only if a Restricted Payment
in such amount would be permitted at such time, pursuant to Section 4.07 hereof,
or pursuant to the definition of “Permitted Investments,” and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. Unrestricted
Subsidiaries shall not be subject to any of the restrictive covenants set forth
in this Indenture. For the avoidance of doubt, this Section 4.07 shall not
restrict the making of any “AHYDO catch up payment” with respect to, and
required by the terms of, any Indebtedness of the Issuer or any of its
Restricted Subsidiaries permitted to be incurred under the terms of this
Indenture.

Section 4.08. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries that is not a Guarantor to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary that is not a Guarantor to:

(i) (A) pay dividends or make any other distributions to the Issuer or any of
its Restricted Subsidiaries that is a Guarantor on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
or

(B) pay any Indebtedness owed to the Issuer or any of its Restricted
Subsidiaries that is a Guarantor;

(ii) make loans or advances to the Issuer or any of its Restricted Subsidiaries
that is a Guarantor; or

(iii) sell, lease or transfer any of its properties or assets to the Issuer or
any of its Restricted Subsidiaries that is a Guarantor,

(b) The restrictions in Section 4.08(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(i) contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Existing Notes (and the guarantees thereof) and the
related documentation, the Senior Secured Credit Facilities and the related
documentation and Hedging Obligations and the related documentation;

(ii) this Indenture, the Notes and the guarantees thereof;

(iii) purchase money obligations for property acquired in the ordinary course of
business and Financing Lease Obligations that impose restrictions of the nature
discussed in clause (iii) of Section 4.08(a) hereof on the property so acquired;

(iv) applicable law or any applicable rule, regulation or order;

 

-78-



--------------------------------------------------------------------------------

(v) (i) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Issuer or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Issuer or a Restricted Subsidiary, any agreement or other instrument of
such Unrestricted Subsidiary (but, in any such case, not created in
contemplation thereof) and (ii) any agreement or other instrument of a Person
acquired by or merged or consolidated with or into the Issuer or any of its
Restricted Subsidiaries in existence at the time of such acquisition or at the
time it merges with or into the Issuer or any of its Restricted Subsidiaries or
assumed in connection with the acquisition of assets from such Person (but, in
any such case, not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person so acquired and its Subsidiaries, or the property
or assets of the Person so acquired and its Subsidiaries or the property or
assets so acquired;

(vi) contracts for the sale or disposition of assets, including customary
restrictions with respect to a Subsidiary of the Issuer pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary;

(vii) Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 4.09 and 4.12 hereof that limit the right of the debtor to dispose of
the assets securing such Indebtedness;

(viii) restrictions on cash or other deposits or net worth imposed by suppliers,
customers or landlords under contracts entered into in the ordinary course of
business or consistent with past practice or arising in connection with any
Permitted Liens;

(ix) other Indebtedness, Disqualified Stock or Preferred Stock of Restricted
Subsidiaries that are not Guarantors permitted to be incurred subsequent to the
Issue Date pursuant to the provisions of Section 4.09 hereof;

(x) customary provisions in joint venture agreements and other similar
agreements or arrangements relating to such joint venture;

(xi) customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, including with respect to intellectual
property and other agreements, in each case, entered into in the ordinary course
of business or consistent with industry practices;

(xii) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Issuer or any of its Restricted Subsidiaries is a party entered into in the
ordinary course of business or consistent with past practice; provided, that
such agreement prohibits the encumbrance of solely the property or assets of the
Issuer or such Restricted Subsidiary that are the subject to such agreement, the
payment rights arising thereunder or the proceeds thereof and does not extend to
any other asset or property of the Issuer or such Restricted Subsidiary or the
assets or property of another Restricted Subsidiary;

(xiii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary;

(xiv) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business or consistent with past practice;

(xv) restrictions arising in connection with cash or other deposits permitted
under Section 4.12 hereof;

(xvi) any agreement or instrument relating to any Indebtedness, Disqualified or
preferred stock permitted to be incurred or issued subsequent to the Issue Date
pursuant to Section 4.09 hereof if (A) the encumbrances and restrictions are not
materially more disadvantageous, taken as a whole, to the Holders

 

-79-



--------------------------------------------------------------------------------

than is customary in comparable financings for similarly situated issuers (as
determined in good faith by the Issuer) or as otherwise in effect on the Issue
Date and (B) either (x) the Issuer determines that such encumbrance or
restriction will not adversely affect the Issuer’s ability to make principal and
interest payments on the Notes as and when they come due or (y) such
encumbrances and restrictions apply only during the continuance of a default in
respect of a payment or financial maintenance covenant relating to such
Indebtedness;

(xvii) restrictions created in connection with any Qualified Securitization
Facility that in the good faith determination of the Issuer are necessary or
advisable to effect such Qualified Securitization Facility; and

(xviii) any encumbrances or restrictions of the type referred to in clauses (i),
(ii) and (iii) of Section 4.08(a) hereof imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xvi) of this Section 4.08(b); provided, that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Issuer, not materially more restrictive with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

For purposes of determining compliance with this Section 4.08, (1) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common equity shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (2) the subordination of (including the application of any standstill
requirements to) loans and advances made to the Issuer or a Restricted
Subsidiary to other Indebtedness incurred by the Issuer or such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advances.

Section 4.09. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Issuer shall not issue
any shares of Disqualified Stock and shall not permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or any Restricted Subsidiary that is
not a Subsidiary Guarantor to issue Preferred Stock; provided, that the Issuer
may incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Indebtedness) and issue shares of Disqualified Stock and any
Restricted Subsidiary that is not a Subsidiary Guarantor may issue shares of
Preferred Stock, if the Fixed Charge Coverage Ratio on a consolidated basis of
the Issuer and its Restricted Subsidiaries for the most recently ended four
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or Preferred Stock is issued would have been at least
2.00 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred at the
beginning of such four-quarter period; provided that the then outstanding
aggregate principal amount of Indebtedness (including Acquired Indebtedness),
Disqualified Stock and Preferred Stock that may be incurred or issued, as
applicable, pursuant to this Section 4.09(a) (plus any Refinancing Indebtedness
in respect thereof) by Restricted Subsidiaries that are not Guarantors shall not
exceed the greater of (i) $110.0 million and (ii) 17.5% of LTM EBITDA (in each
case, determined on the date of such incurrence).

(b) The provisions of Section 4.09(a) hereof shall not apply to:

(i) Indebtedness incurred pursuant to any Credit Facilities by the Issuer or any
Restricted Subsidiary and the issuance and creation of letters of credit and
bankers’ acceptances thereunder (with letters of credit and bankers’ acceptances
being deemed to have a principal amount equal to the face amount thereof);
provided that immediately after giving effect to any such incurrence or issuance
(including pro forma application of the net proceeds therefrom), the then
outstanding aggregate principal amount of all Indebtedness incurred or issued
under this clause (i) does not exceed $1,600.0 million;

 

-80-



--------------------------------------------------------------------------------

(ii) the incurrence by the Issuer and any Guarantor of Indebtedness represented
by the Notes and the Guarantees thereof (but excluding any Additional Notes and
any guarantees thereof);

(iii) Indebtedness of the Issuer and its Restricted Subsidiaries in existence on
the Issue Date (other than Indebtedness described in clauses (i) and (ii) of
this Section 4.09(b));

(iv) Indebtedness (including Financing Lease Obligations and Purchase Money
Obligations), Disqualified Stock and Preferred Stock incurred or issued by the
Issuer or any of its Restricted Subsidiaries to finance the purchase, lease,
expansion, construction, installation, replacement, repair or improvement of
property (real or personal), equipment or any other asset, whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets,
in an aggregate principal amount (together with any Refinancing Indebtedness in
respect thereof) not to exceed the greater of (a) $55.0 million and (b) 8.0% of
LTM EBITDA (in each case, determined at the date of incurrence or issuance); so
long as such Indebtedness, Disqualified Stock or Preferred Stock exists at the
date of such purchase, lease, expansion, construction, installation,
replacement, repair or improvement, or is created within 365 days thereafter
(for the avoidance of doubt, the purchase date for any asset shall be the later
of the date of completion of construction or installation and the beginning of
the full productive use of such asset);

(v) Indebtedness incurred by the Issuer or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit, bank
guarantees, banker’s acceptances, warehouse receipts, or similar instruments
issued or created in the ordinary course of business or consistent with past
practice, including letters of credit in favor of suppliers or trade creditors
or in respect of workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, performance or surety
bonds, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance;

(vi) Indebtedness, Disqualified Stock or Preferred Stock arising from
(a) Permitted Intercompany Activities and (b) agreements of the Issuer or its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price, earn-outs or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets,
Subsidiary or Investment, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets, Subsidiary or
Investment for the purpose of financing such acquisition;

(vii) Indebtedness of the Issuer to a Restricted Subsidiary; provided, that any
such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is subordinated in right of payment to the Notes (for the avoidance of
doubt, any such Indebtedness owing to a Restricted Subsidiary that is not a
Subsidiary Guarantee shall be deemed to be expressly subordinated in right of
payment to the Notes unless the terms of such Indebtedness expressly provide
otherwise); provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Issuer or another Restricted Subsidiary or any
pledge of such Indebtedness constituting a Permitted Lien) shall be deemed, in
each case, to be an incurrence of such Indebtedness (to the extent such
Indebtedness is then outstanding) not permitted by this clause (vii);

(viii) Indebtedness of a Restricted Subsidiary to the Issuer or another
Restricted Subsidiary; provided, that if a Subsidiary Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not a Subsidiary Guarantor, such
Indebtedness is subordinated in right of payment to the Notes or the Guarantee
of the Notes of such Subsidiary Guarantor, as applicable (for the avoidance of
doubt, any such Indebtedness owing to a Restricted Subsidiary that is not a
Subsidiary Guarantor shall be deemed to be expressly subordinated in right of
payment to the Notes or the Guarantee of the Notes of such Subsidiary

 

-81-



--------------------------------------------------------------------------------

Guarantor, as applicable, unless the terms of such Indebtedness expressly
provide otherwise); provided, further, that any subsequent issuance or transfer
of any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any subsequent transfer of
any such Indebtedness (except to the Issuer or another Restricted Subsidiary or
any pledge of such Indebtedness constituting a Permitted Lien) shall be deemed,
in each case, to be an incurrence of such Indebtedness (to the extent such
Indebtedness is then outstanding) not permitted by this clause (viii);

(ix) shares of Preferred Stock of a Restricted Subsidiary issued to the Issuer
or another Restricted Subsidiary; provided, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Issuer
or another of its Restricted Subsidiaries or any pledge of such Capital Stock
constituting a Permitted Lien) shall be deemed in each case to be an issuance of
such shares of Preferred Stock (to the extent such Preferred Stock is then
outstanding) not permitted by this clause (ix);

(x) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred under this Indenture,
exchange rate risk or commodity pricing risk;

(xi) obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Issuer or any of its
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;

(xii) (A) Indebtedness or Disqualified Stock of the Issuer and Indebtedness,
Disqualified Stock or Preferred Stock of the Issuer or any Restricted Subsidiary
in an aggregate principal amount or liquidation preference up to 100% of the net
cash proceeds received by the Issuer since November 16, 2012 from the issue or
sale of Equity Interests of the Issuer or cash contributed to the capital of the
Issuer (in each case, other than Excluded Contributions, proceeds of
Disqualified Stock or sales of Equity Interests to the Issuer or any of its
Subsidiaries) as determined in accordance with clauses (C)(2) and (C)(3) of
Section 4.07(a) hereof to the extent such net cash proceeds or cash have not
been applied pursuant to such clauses to make Restricted Payments pursuant to
Section 4.07(b) hereof or to make Permitted Investments (other than Permitted
Investments specified in clauses (a), (b) or (c) of the definition thereof), and
(B) Indebtedness or Disqualified Stock of the Issuer and Indebtedness,
Disqualified Stock or Preferred Stock of the Issuer or any Restricted Subsidiary
in an aggregate principal amount or liquidation preference which, when
aggregated with the principal amount and liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
incurred pursuant to this clause (xii)(B), does not at any time outstanding
exceed the greater of (x) $195.0 million and (y) 30% of LTM EBITDA (in each
case, determined on the date of such incurrence); it being understood that any
Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to this
clause (xii)(B) shall cease to be deemed incurred or outstanding for purposes of
this clause (xii)(B) but shall be deemed incurred for the purposes of
Section 4.09(a) hereof from and after the first date on which the Issuer or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Stock
or Preferred Stock under Section 4.09(a) hereof without reliance on this clause
(xii)(B);

(xiii) the incurrence or issuance by the Issuer or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to extend,
replace, refund, refinance, renew or defease any Indebtedness (or unutilized
commitment in respect of Indebtedness), Disqualified Stock or Preferred Stock
incurred or issued as permitted under Section 4.09(a) hereof and clauses (ii),
(iii), (iv) and (xii)(A) of this Section 4.09(b), this clause (xiii) and clause
(xiv) of this Section 4.09(b) or any Indebtedness, Disqualified Stock or
Preferred Stock incurred or issued to so extend, replace, refund, refinance,
renew or defease such Indebtedness (or unutilized commitment in respect of
Indebtedness), Disqualified Stock or Preferred Stock, including, in each case,
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums (including tender premiums), defeasance costs, accrued interest or
dividends, underwriting or initial purchaser discounts, fees, costs and expenses
(including original issue discount, upfront fees or similar fees) in connection
therewith and Indebtedness incurred pursuant to a commitment that refinances any
Indebtedness or unutilized commitment (the “Refinancing Indebtedness”) prior to
its respective maturity; provided, that such Refinancing Indebtedness:

 

-82-



--------------------------------------------------------------------------------

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being extended, replaced, refunded, refinanced, renewed or defeased (or requires
no or nominal payments in cash prior to the date that is 91 days after the
maturity date of the Notes);

(B) to the extent such Refinancing Indebtedness extends, replaces, refunds,
refinances, renews or defeases (i) Indebtedness subordinated in right of payment
to the Notes or any Guarantee thereof, such Refinancing Indebtedness is
subordinated in right of payment to the Notes or the Guarantee thereof at least
to the same extent as the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased or (ii) Disqualified Stock or Preferred Stock,
such Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively; and

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Issuer that is not a Guarantor that refinances Indebtedness, Disqualified Stock
or Preferred Stock of the Issuer;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Issuer that is not a Guarantor that refinances Indebtedness, Disqualified Stock
or Preferred Stock of a Subsidiary Guarantor; or

(3) Indebtedness or Disqualified Stock of the Issuer or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;

and, provided, further, that subclause (A) of this clause (xiii) will not apply
to any extension, replacement, refunding, refinancing, renewal or defeasance of
any Credit Facilities or Secured Indebtedness;

(xiv) (A) Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or a
Restricted Subsidiary incurred or issued to finance an acquisition (or other
purchase of assets) or (B) Indebtedness, Disqualified Stock or Preferred Stock
of Persons that are acquired by the Issuer or any Restricted Subsidiary or
merged into or consolidated with the Issuer or a Restricted Subsidiary in
accordance with the terms of this Indenture; provided, that in the case of
clauses (A) and (B), after giving effect to such acquisition, merger,
amalgamation or consolidation either

(1) the aggregate amount of such Indebtedness incurred under this clause (xiv),
together with any Refinancing Indebtedness in respect thereof, does not exceed
$100.0 million; or;

(2) either (x) the Issuer would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Test set forth in
Section 4.09(a) hereof or (y) the Fixed Charge Coverage Ratio for the Issuer and
its Restricted Subsidiaries is equal to or greater than immediately prior to
such acquisition, merger, amalgamation or consolidation;

(xv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or consistent with past practice;

 

-83-



--------------------------------------------------------------------------------

(xvi) Indebtedness of the Issuer or any of its Restricted Subsidiaries supported
by a letter of credit issued pursuant to the Credit Facilities, in a principal
amount not in excess of the stated amount of such letter of credit;

(xvii) (A) any guarantee by the Issuer or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as the
incurrence of such Indebtedness or other obligations by such Restricted
Subsidiary is permitted under the terms of this Indenture, or

(B) any guarantee by a Restricted Subsidiary of Indebtedness or other
obligations of the Issuer, so long as the incurrence of such Indebtedness or
other obligations by the Issuer is permitted under the terms of this Indenture;

(xviii) (A) Indebtedness consisting of Indebtedness issued by the Issuer or any
of its Restricted Subsidiaries to future, present or former employees,
directors, officers, managers and consultants thereof, their respective
Controlled Investment Affiliates or Immediate Family Members, in each case to
finance the purchase or redemption of Equity Interests of the Issuer or any
direct or indirect parent company of the Issuer to the extent described in
clause (iv) of Section 4.07(b) hereof and (B) Indebtedness representing deferred
compensation to employees of the Issuer (or any direct or indirect parent
thereof) or any of its Restricted Subsidiaries incurred in the ordinary course
of business;

(xix) to the extent constituting Indebtedness, customer deposits and advance
payments (including progress premiums) received in the ordinary course of
business or consistent with past practice from customers for goods and services
purchased in the ordinary course of business or consistent with past practice;

(xx) (A) Indebtedness owed on a short-term basis of no longer than 30 days to
banks and other financial institutions incurred in the ordinary course of
business of the Issuer and its Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of the Issuer and its Restricted
Subsidiaries and (B) Indebtedness in respect of Bank Products;

(xxi) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables or payables for credit management purposes, in each
case incurred or undertaken consistent with past practice or in the ordinary
course of business;

(xxii) Indebtedness of the Issuer or any of its Restricted Subsidiaries
consisting of (A) the financing of insurance premiums or (B) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business or consistent with past practice;

(xxiii) the incurrence of Indebtedness, Disqualified Stock or Preferred Stock of
Restricted Subsidiaries of the Issuer that are not Subsidiary Guarantors in an
aggregate principal amount of liquidation preference, which, when aggregated
with the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (xxiii), does not at any one time exceed the greater of (A)
$55.0 million and (B) 8.0% of LTM EBITDA (in each case, determined on the date
of such incurrence); it being understood that any Indebtedness, Disqualified
Stock or Preferred Stock then outstanding and incurred pursuant to this clause
(xxiii) shall cease to be incurred or outstanding for purposes of this clause
(xxiii) but shall be deemed incurred for the purposes of Section 4.09(a) hereof
from and after the first date on which the Issuer or its Restricted Subsidiaries
could have incurred such Indebtedness, Disqualified Stock or Preferred Stock
under Section 4.09(a) hereof without reliance on this clause (xxiii);

(xxiv) Indebtedness of the Issuer or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business or
consistent with past practice;

 

-84-



--------------------------------------------------------------------------------

(xxv) Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries of the Issuer in an aggregate principal amount or liquidation
preference, which, when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock or Preferred Stock then
outstanding and incurred pursuant to this clause (xxv), does not at any time
outstanding exceed the greater of (x) $260.0 million and (y) 40.0% of LTM EBITDA
(in each case, determined on the date of such incurrence); it being understood
that any Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant
to this clause (xxv) shall cease to be deemed incurred or outstanding for
purposes of this clause (xxv) but shall be deemed incurred for the purposes of
the first paragraph of this covenant from and after the first date on which the
Issuer or its Restricted Subsidiaries could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock under Section 4.09(a) hereof without
reliance on this clause (xxv));

(xxvi) Indebtedness incurred by the Issuer or any of the Restricted Subsidiaries
to the extent that the net proceeds thereof are deposited with the Trustee at or
promptly after the funding of such Indebtedness, to irrevocably redeem the
Notes, to satisfy and discharge the Notes or exercise the Issuer’s legal
defeasance or covenant defeasance option as described in Article 8 hereof in
each case, in accordance with this Indenture; and

(xxvii) Indebtedness consisting of obligations of the Issuer or any of its
Restricted Subsidiaries under deferred purchase price or other arrangements
incurred by such Person in connection with any acquisition permitted under the
Indenture or any other Investment permitted under this Indenture.

(c) For purposes of determining compliance with this Section 4.09:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (i) through (xxvii) of Section 4.09(b) hereof or is
entitled to be incurred pursuant to Section 4.09(a) hereof, the Issuer, in its
sole discretion, may divide or classify and may from time to time redivide and
reclassify, such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) and shall only be required to include the amount and type
of such Indebtedness, Disqualified Stock or Preferred Stock in one or more of
the clauses under Section 4.09(b) or under Section 4.09(a) hereof; provided,
that all Indebtedness outstanding under the Senior Secured Credit Facilities on
the Issue Date shall be treated as incurred on the Issue Date under clause
(i) of Section 4.09(b) hereof;

(ii) the Issuer shall be entitled to divide and classify an item of
Indebtedness, Disqualified Stock or Preferred Stock in more than one of the
types of Indebtedness, Disqualified Stock or Preferred Stock described in
Section 4.09(a) and Section 4.09(b) hereof;

(iii) Guarantees of, or obligations in respect of letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness, Disqualified Stock or Preferred Stock that is otherwise included
in the determination of a particular amount of Indebtedness, Disqualified Stock
or Preferred Stock shall not be included;

(iv) if obligations in respect of letters of credit, bankers’ acceptances or
other similar instruments are incurred pursuant to any Credit Facility and are
being treated as Incurred pursuant to any of Section 4.09(b) or Section 4.09(a)
hereof and the letters of credit, bankers’ acceptances or other similar
instruments relate to other Indebtedness, then such other Indebtedness shall not
be included;

(v) the principal amount of any Disqualified Stock of the Issuer or a Restricted
Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be equal to the
greater of the maximum mandatory redemption or repurchase price (not including,
in either case, any redemption or repurchase premium) or the liquidation
preference thereof; and

 

-85-



--------------------------------------------------------------------------------

(vi) for purposes of calculating the Fixed Charge Coverage Ratio or the
Consolidated Secured Debt Ratio, as applicable, in connection with the
incurrence of any Indebtedness pursuant to Section 4.09(a) or Section 4.09(b)
hereof or the creation or incurrence of any Lien pursuant to the definition of
“Permitted Liens,” the Issuer may elect, at its option, to treat all or any
portion of the committed amount of any Indebtedness (and the issuance and
creation of letters of credit and bankers’ acceptances thereunder) which is to
be incurred (or any commitment in respect thereof) or secured by such Lien, as
the case may be (any such committed amount elected until revoked as described
below, the “Reserved Indebtedness Amount”), as being incurred as of such
election date, and, if such Fixed Charge Coverage Ratio or Consolidated Secured
Debt Ratio, as applicable, is satisfied with respect thereto on such election
date, any subsequent borrowing or reborrowing thereunder (and the issuance and
creation of letters of credit and bankers’ acceptances thereunder) will be
deemed to be permitted under this covenant or the definition of “Permitted
Liens,” as applicable, whether or not the Fixed Charge Coverage Ratio or the
Consolidated Secured Debt Ratio, as applicable, at the actual time of any
subsequent borrowing or reborrowing (or issuance or creation of letters of
credit or bankers’ acceptances thereunder) is met; provided that for purposes of
subsequent calculations of the Fixed Charge Coverage Ratio or the Consolidated
Secured Debt Ratio as applicable, the Reserved Indebtedness Amount shall be
deemed to be outstanding, whether or not such amount is actually outstanding,
for so long as such commitments are outstanding or until the Issuer revokes an
election of a Reserved Indebtedness Amount.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as the case may be, of the same class shall not be deemed to be
an incurrence of Indebtedness, Disqualified Stock or Preferred Stock for
purposes of this Section 4.09. If Indebtedness, Disqualified Stock or Preferred
Stock originally incurred in reliance upon a percentage of LTM EBITDA under this
covenant is being refinanced and such refinancing would cause the maximum amount
of Indebtedness, Disqualified Stock or Preferred Stock thereunder to be exceeded
at such time, then such refinancing will nevertheless be permitted thereunder
and such additional Indebtedness, Disqualified Stock or Preferred Stock will be
deemed to have been incurred under the applicable provision so long as the
principal amount or liquidation preference of such refinancing Indebtedness,
Disqualified Stock or Preferred Stock does not exceed the principal amount or
liquidation preference of Indebtedness, Disqualified Stock or Preferred Stock
being refinanced plus amounts permitted by the next sentence. Any Refinancing
Indebtedness and any Indebtedness, Disqualified Stock or Preferred Stock
permitted to be incurred under this Indenture to refinance Indebtedness incurred
pursuant to clauses (i), (xii)(B), (xxiii) and (xxv) of Section 4.09(b) hereof
shall be deemed to include additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay accrued but unpaid interest or dividends,
premiums (including tender premiums), defeasance costs, underwriting or initial
purchaser discounts, fees, costs and expenses (including original issue
discount, upfront fees or similar fees) in connection with such refinancing.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, Disqualified Stock or Preferred
Stock, the U.S. Dollar Equivalent principal amount or liquidation preference of
Indebtedness, Disqualified Stock or Preferred Stock denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness, Disqualified Stock or Preferred Stock was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided, that if such Indebtedness, Disqualified Stock or
Preferred Stock is incurred to refinance other Indebtedness, Disqualified Stock
or Preferred Stock denominated in a foreign currency, and such refinancing would
cause the applicable U.S. dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount or liquidation preference of
such refinancing Indebtedness, Disqualified Stock or Preferred Stock does not
exceed (A) the principal amount of such Indebtedness, Disqualified Stock or
Preferred Stock being refinanced plus (B) the aggregate amount of accrued but
unpaid interest, fees, underwriting or initial purchaser discounts, premiums
(including tender premiums) and other costs and expenses (including original
issue discount, upfront fees or similar fees) incurred in connection with such
refinancing.

The principal amount of any Indebtedness, Disqualified Stock or Preferred Stock
incurred to refinance other Indebtedness, Disqualified Stock or Preferred Stock,
if incurred in a different currency from the Indebtedness, Disqualified Stock or
Preferred Stock being refinanced, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective
Indebtedness, Disqualified Stock or Preferred Stock is denominated that is in
effect on the date of such refinancing.

 

-86-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, the Issuer shall not, and shall not
permit any Subsidiary Guarantor to, directly or indirectly, incur any
Indebtedness (including Acquired Indebtedness) that is contractually
subordinated or junior in right of payment to any Indebtedness of the Issuer or
such Guarantor, as the case may be, unless such Indebtedness is expressly
subordinated in right of payment to the Notes or such Guarantor’s Guarantee to
the extent and in the same manner as such Indebtedness is subordinated to other
Indebtedness of the Issuer or such Guarantor, as the case may be.

This Indenture shall not treat (1) unsecured Indebtedness as subordinated or
junior to Secured Indebtedness merely because it is unsecured or
(2) Indebtedness as subordinated or junior to any other Indebtedness merely
because it has a junior priority with respect to the same collateral or because
it is secured by different collateral or guaranteed by other obligors.

Section 4.10. Asset Sales.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale, unless:

(i) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration (including, but not limited to, by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise, in connection with, such Asset Sale) at the time of such Asset Sale
at least equal to the fair market value (as determined in good faith by the
Issuer at the time of contractually agreeing to such Asset Sale) of the assets
sold or otherwise disposed of; and

(ii) except in the case of a Permitted Asset Swap, at least 75.0% of the
consideration for such Asset Sale, together with all other Asset Sales since the
Issue Date (on a cumulative basis), received by the Issuer or such Restricted
Subsidiary, as the case may be, is in the form of Cash Equivalents; provided
that the amount of:

(A) any liabilities (as shown on the Issuer’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto or, if incurred or
increased subsequent to the date of such balance sheet, such liabilities that
would have been shown on the Issuer’s or such Restricted Subsidiary’s balance
sheet or in the footnotes thereto if such incurrence or increase had taken place
on or prior to the date of such balance sheet, as determined by the Issuer) of
the Issuer or such Restricted Subsidiary, other than liabilities that are by
their terms subordinated to the Notes, that are (i) assumed by the transferee of
any such assets (or a third party in connection with such transfer) pursuant to
a written agreement which releases or indemnifies the Issuer or such Restricted
Subsidiary from such liabilities or (ii) otherwise cancelled or terminated in
connection with the transaction;

(B) any securities, notes or other obligations or assets received by the Issuer
or such Restricted Subsidiary from such transferee that are converted or
reasonably expected by the Issuer acting in good faith to be converted by the
Issuer or such Restricted Subsidiary into Cash Equivalents (to the extent of the
Cash Equivalents received or expected to be received) or by their terms are
required to be satisfied for Cash Equivalents within 180 days following the
closing of such Asset Sale; and

(C) any Designated Non-cash Consideration received by the Issuer or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of (x) $150.0 million and (y) 25% of LTM EBITDA at the time of the
receipt of such Designated Non-cash Consideration or, at the Issuer’s option, at
the time of contractually agreeing to such Asset Sale, with the fair market
value of each item of Designated Non-cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be Cash Equivalents for purposes of this provision and for no other
purpose.

 

-87-



--------------------------------------------------------------------------------

(b) Within 450 days after the receipt of any Net Proceeds of any Asset Sale, the
Issuer or such Restricted Subsidiary, at its option, may apply an amount not to
exceed the Net Proceeds from such Asset Sale,

(i) to reduce Indebtedness (through a prepayment, repayment or purchase, as
applicable) as follows:

(A) if the assets subject to such Asset Sale constitute Collateral, (x) Priority
Payment Lien Obligations and, if the Indebtedness reduced is revolving credit
Indebtedness, to correspondingly reduce commitments with respect thereto or
(y) to permanently reduce (or offer to reduce, as applicable) Obligations under
the Notes and under any other Pari Passu Lien Indebtedness (and to
correspondingly reduce commitments with respect thereto) on a pro rata basis;
provided that all reductions of (or offers to reduce) Obligations under the
Notes shall be made as provided under Section 3.07 or through open-market
purchases (to the extent such purchases are at or above 100% of the principal
amount thereof plus accrued unpaid interest) or by making an offer (in
accordance with the procedures set forth in Section 3.09 and Section 4.10(c)
hereof) to all Holders to purchase their Notes at 100% of the principal amount
thereof, plus the amount of accrued but unpaid interest, if any, on the amount
of Notes that would otherwise be prepaid;

(B) if the assets subject of such Asset Sale do not constitute Collateral, but
constitute collateral for other Senior Indebtedness of the Issuer or a
Subsidiary Guarantor, which Lien is permitted by this Indenture, to permanently
reduce (and to correspondingly reduce commitments with respect thereto)
Obligations under such other Senior Indebtedness which is secured by a Lien that
is permitted by this Indenture, and to correspondingly reduce commitments with
respect thereto;

(C) if the assets subject of such Asset Sale do not constitute Collateral or
collateral for any other Senior Indebtedness of the Issuer or a Subsidiary
Guarantor, to permanently reduce Obligations under other Senior Indebtedness of
the Issuer or a Subsidiary Guarantor (and to correspondingly reduce commitments
with respect thereto), provided that the Issuer shall equally and ratably reduce
(or offer to reduce, as applicable) Obligations under the Notes (and may elect
to reduce Pari Passu Lien Indebtedness) on a pro rata basis; provided further
that all reductions of Obligations under the Notes shall be made as provided
under Section 3.07 or through open-market purchases (to the extent such
purchases are at or above 100% of the principal amount thereof plus accrued and
unpaid interest) or by making an offer (in accordance with the procedures set
forth in Section 3.09 and Section 4.10(c) hereof) to all Holders to purchase
their Notes at 100% of the principal amount thereof, plus the amount of accrued
but unpaid interest, if any, on the principal amount of Notes to be repurchased,
to the date of the repurchase; or

(D) if the assets subject of such Asset Sale are the property or assets of a
Restricted Subsidiary that is not a Guarantor, to permanently reduce
Indebtedness of (i) a Restricted Subsidiary that is not a Guarantor, other than
Indebtedness owed to the Issuer or any Restricted Subsidiary, or (ii) the Issuer
or a Subsidiary Guarantor; or

(ii) to make (A) an Investment in any one or more businesses, provided, that
such Investment in any business is in the form of the acquisition of Capital
Stock and results in the Issuer or any of its Restricted Subsidiaries, as the
case may be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary, (B) capital expenditures or
(C) acquisitions of other properties or assets that, in each case of (A), (B)
and (C), used or useful in a Similar Business or replace the business,
properties or assets that are the subject of such Asset Sale, provided that the
assets (including Capital Stock) acquired with the Net Proceeds of a disposition
of Collateral are pledged as Collateral to the extent required under the
Collateral Documents;

 

-88-



--------------------------------------------------------------------------------

(iii) to make an Investment in (A) any one or more businesses, provided that
such Investment in any business is in the form of the acquisition of Capital
Stock and results in the Issuer or any of its Restricted Subsidiaries, as the
case may be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary, (B) properties or (C) acquisitions of other
assets that, in each case of (A), (B) and (C), replace the businesses,
properties and/or assets that are the subject of such Asset Sale; provided that
the assets (including Capital Stock) acquired with the Net Proceeds of a
disposition of Collateral are pledged as Collateral to the extent required under
the Collateral Documents; or

(iv) any combination of the foregoing;

provided, that a binding commitment entered into not later than such 450th day
shall be treated as a permitted application of the Net Proceeds from the date of
such commitment so long as the Issuer, or such Restricted Subsidiary enters into
such commitment with the good faith expectation that such Net Proceeds will be
applied to satisfy such commitment within the later of such 450th day and 180
days of such commitment (an “Acceptable Commitment”) and, in the event any
Acceptable Commitment is later cancelled or terminated for any reason before the
Net Proceeds are applied in connection therewith, the Issuer or such Restricted
Subsidiary enters into another Acceptable Commitment (a “Second Commitment”)
within 180 days of such cancellation or termination; provided further that if
any Second Commitment is later cancelled or terminated for any reason before
such Net Proceeds are applied, then such Net Proceeds shall constitute Excess
Proceeds.

(c) Any Net Proceeds from the Asset Sale that are not invested or applied as
provided and within the time period set forth in Section 4.10(b) hereof will be
deemed to constitute “Excess Proceeds.” When the aggregate amount of Excess
Proceeds exceeds $125.0 million, the Issuer shall make an offer (an “Asset Sale
Offer”) (x) in the case of Net Proceeds from Collateral, to all holders of First
Lien Obligations to the extent required by the terms thereof and (y) in the case
of any other Net Proceeds, all holders of First Lien Obligations and all holders
of other Indebtedness that ranks pari passu with the Notes (“Pari Passu
Indebtedness”), to the extent required by the terms thereof to purchase the
maximum aggregate principal amount of such First Lien Obligations and Pari Passu
Indebtedness, as the case may be, that, in the case of the Notes, is in an
amount equal to at least $2,000, or an integral multiple of $1,000 thereafter,
that may be purchased out of the Excess Proceeds at an offer price, in the case
of the Notes, in cash in an amount equal to 100% of the principal amount thereof
(or accreted value thereof, if less), plus accrued and unpaid interest, if any,
to the date fixed for the closing of such offer, and in the case of any other
First Lien Obligations and Pari Passu Indebtedness at the offer price required
by the terms thereof but not to exceed 100% of the principal amount thereof,
plus accrued and unpaid interest, if any, in accordance with the procedures set
forth in this Indenture. The Issuer will commence an Asset Sale Offer with
respect to Excess Proceeds within ten Business Days after the date that Excess
Proceeds exceed $40.0 million by delivering the notice required pursuant to the
terms of this Indenture, with a copy to the Trustee. The Issuer may satisfy the
foregoing obligations with respect to any Net Proceeds from an Asset Sale by
making an Asset Sale Offer with respect to such Net Proceeds prior to the
expiration of the relevant 450 days (or such longer period provided above) or
with respect to Excess Proceeds of $40.0 million or less. Upon consummation or
expiration of any such Asset Sale Offer any remaining Net Proceeds shall not be
deemed Excess Proceeds and the Issuer may use such Net Proceeds for any purpose
not otherwise prohibited under this Indenture.

To the extent that the aggregate amount of First Lien Obligations and Pari Passu
Indebtedness, as the case may be, tendered pursuant to an Asset Sale Offer is
less than the Excess Proceeds, the Issuer may use any remaining Excess Proceeds
for any purposes not otherwise prohibited under this Indenture. If the aggregate
principal amount of First Lien Obligations and Pari Passu Indebtedness, as the
case may be, surrendered by such holders thereof exceeds the amount of Excess
Proceeds, the Issuer shall purchase such First Lien Obligations and Pari Passu
Indebtedness, as the case may be, on a pro rata basis based on the accreted
value or principal amount of such First Lien Obligations and Pari Passu
Indebtedness, as the case may be, tendered with adjustments as necessary so that
no such First Lien Obligations and Pari Passu Indebtedness, as the case may be,
will be repurchased in part in an unauthorized denomination. Upon completion of
any such Asset Sale Offer, the amount of Excess Proceeds that resulted in the
Asset Sale Offer shall be reset to zero (regardless of whether there are any
remaining Excess Proceeds upon such completion). Additionally, the Issuer may,
at its option, make an Asset Sale Offer using the proceeds from any Asset Sale
at any time after the consummation of such Asset Sale.

 

-89-



--------------------------------------------------------------------------------

(d) Pending the final application of any Net Proceeds pursuant to this
Section 4.10, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit
facility, including under the Senior Secured Credit Facilities, or otherwise
invest such Net Proceeds in any manner not prohibited by this Indenture.

(e) The notice, if delivered electronically or mailed in a manner herein
provided, shall be conclusively presumed to have been given, whether or not the
Holder receives such notice. If (a) the notice is delivered electronically or
mailed in a manner herein provided and (b) any Holder fails to receive such
notice or a Holder receives such notice but it is defective, such Holder’s
failure to receive such notice or such defect shall not affect the validity of
the proceedings for the purchase of the Notes as to all other Holders that
properly received such notice without defect. The Issuer shall comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent such laws or regulations are applicable
in connection with the repurchase by the Issuer of the Notes pursuant to an
Asset Sale Offer. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of this Indenture, the Issuer shall
comply with the applicable securities laws and regulations and shall not be
deemed to have breached its obligations described in this Indenture by virtue
thereof.

The provisions of this Section 4.10 may be waived or modified with the written
consent of the Holders of a majority in principal amount of the Notes then
outstanding.

Section 4.11. Transactions with Affiliates.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Issuer (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$20.0 million, unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis as
determined by the Issuer; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate payments or consideration in excess of
$50.0 million, the terms of such Affiliate Transaction have been approved by a
majority of the members of the Board of the Issuer or any direct or indirect
parent of the Issuer.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (ii) above if such Affiliate Transaction is approved by a
majority of the Disinterested Directors of the Issuer or any direct or indirect
parent of the Issuer, if any.

(b) The provisions of Section 4.11(a) hereof shall not apply to the following:

(i) transactions between or among the Issuer or any of its Restricted
Subsidiaries (or any entity that becomes a Restricted Subsidiary as a result of
such transaction);

(ii) Restricted Payments permitted by Section 4.07 hereof and the definition of
“Permitted Investments”;

(iii) the payment of management, consulting, monitoring, transaction, advisory
and other fees, indemnities and expenses pursuant to the Support and Services
Agreement (plus any unpaid management, consulting, monitoring, transaction,
advisory and other fees, indemnities and expenses accrued in any prior year) and
any termination fees pursuant to the Support and Services Agreement, or any
amendment thereto or replacement thereof so long as any such amendment or
replacement is not materially disadvantageous in the good faith judgment of the
Issuer to the Holders when taken as a whole, as compared to the Support and
Services Agreement as in effect on the Issue Date;

 

-90-



--------------------------------------------------------------------------------

(iv) (i) employment agreements, employee benefit and incentive compensation
plans and arrangements and (ii) the payment of reasonable and customary fees and
compensation paid to, and indemnities and reimbursements and employment and
severance arrangements provided on behalf of or for the benefit of, current or
former employees, directors, officers, managers or consultants of the Issuer,
any of its direct or indirect parent companies or any of its Restricted
Subsidiaries;

(v) transactions in which the Issuer or any of its Restricted Subsidiaries, as
the case may be, delivers to the Trustee a letter from an Independent Financial
Advisor stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or stating that the terms are not
materially less favorable, when taken as a whole, to the Issuer or its relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Issuer or such Restricted Subsidiary with an unrelated Person
on an arm’s-length basis as determined by the Issuer;

(vi) any agreement or arrangement as in effect as of the Issue Date (including,
for the avoidance of doubt, any existing agreements and arrangements with Solar
and any similar agreements and arrangements going forward), or any amendment
thereto (so long as any such amendment, or in the case of Solar, any such
similar agreement or arrangement, is not disadvantageous in any material respect
in the good faith judgment of the Issuer to the Holders when taken as a whole as
compared to the applicable agreement as in effect on the Issue Date);

(vii) any Intercompany License Agreements;

(viii) the existence of, or the performance by the Issuer or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders,
investor rights or similar agreement (including any registration rights
agreement or purchase agreement related thereto) to which it (or any parent
company of the Issuer) is a party as of the Issue Date and any similar
agreements which it (or any parent company of the Issuer) may enter into
thereafter; provided, that the existence of, or the performance by the Issuer or
any of its Restricted Subsidiaries (or such parent company) of obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the Issue Date shall only be permitted by this
clause (viii) to the extent that the terms of any such amendment or new
agreement are not otherwise, when taken as a whole, more disadvantageous in any
material respect in the good faith judgment of the Issuer to the Holders than
those in effect on the Issue Date;

(ix) the Acquisition Transactions, the Transactions, and the payment of all fees
and expenses related thereto, including Transaction Expenses;

(x) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services that are Affiliates, in
each case in the ordinary course of business or that are consistent with past
practice and otherwise in compliance with the terms of this Indenture which are
fair to the Issuer and its Restricted Subsidiaries, in the reasonable
determination of the Issuer, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

(xi) the issuance or transfer of (i) Equity Interests (other than Disqualified
Stock) of the Issuer to any direct or indirect parent company of the Issuer or
to any Permitted Holder or to any employee, director, officer, manager or
consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Issuer, any of its direct or indirect parent companies or
any of its Restricted Subsidiaries and (ii) directors’ qualifying shares and
shares issued to foreign nationals as required by applicable law;

(xii) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility;

 

-91-



--------------------------------------------------------------------------------

(xiii) payments by the Issuer or any of its Restricted Subsidiaries to the
Investors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by the Issuer in good faith;

(xiv) payments and Indebtedness and Disqualified Stock (and cancellation of any
thereof) of the Issuer and its Restricted Subsidiaries and Preferred Stock (and
cancellation of any thereof) of any Restricted Subsidiary to any future, current
or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Issuer, any of its Subsidiaries or any of its direct or indirect parent
companies pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement that are, in each case, approved by the Issuer in good
faith; and any employment agreements, stock option plans and other compensatory
arrangements (and any successor plans thereto) and any supplemental executive
retirement benefit plans or arrangements with any such employees, directors,
officers, managers or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members) that are, in each case, approved by the
Issuer in good faith;

(xv) (i) investments by Permitted Holders or other Affiliates in securities or
loans of the Issuer or any of its Restricted Subsidiaries (and payment of
reasonable out-of-pocket expenses incurred by such Permitted Holders or
Affiliates in connection therewith) so long as the investment is being offered
by the Issuer or such Restricted Subsidiary generally to other investors on the
same or more favorable terms, and (ii) payments to Permitted Holders or
Affiliates in respect of securities or loans of the Issuer or any of its
Restricted Subsidiaries contemplated in the foregoing subclause (i) or that were
acquired from Persons other than the Issuer and its Restricted Subsidiaries, in
each case, in accordance with the terms of such securities or loans;

(xvi) payments to or from, and transactions with, any joint venture in the
ordinary course of business or consistent with past practice (including, without
limitation, any cash management activities related thereto);

(xvii) payments by the Issuer (and any direct or indirect parent company
thereof) and its Subsidiaries pursuant to tax sharing agreements among the
Issuer (and any such parent company) and its Subsidiaries, to the extent such
payments are permitted under clause (xv)(B) of Section 4.07(b) hereof;

(xviii) any lease entered into between the Issuer or any Restricted Subsidiary,
as lessee, and any Affiliate of the Issuer, as lessor, which is approved by the
Issuer in good faith;

(xix) intellectual property licenses and research and development agreements in
the ordinary course of business or consistent with past practice;

(xx) all payments to Holdings otherwise permitted under this Indenture;

(xxi) the payment of reasonable out-of-pocket costs and expenses relating to
indemnities provided to stockholders of the Issuer or any direct or indirect
parent thereof pursuant to the stockholders agreement entered into on or before
the Issue Date;

(xxii) the pledge of Equity Interests of any Unrestricted Subsidiary to lenders
to support the Indebtedness of such Unrestricted Subsidiary owed to such
lenders;

(xxiii) Permitted Intercompany Activities and related transactions; and

(xxiv) any transactions with a joint venture or similar entity or an
Unrestricted Subsidiary which would constitute an Affiliate Transaction solely
because the Issuer or its Restricted Subsidiary owns an equity interest in or
otherwise controls such joint venture or similar entity or an Unrestricted
Subsidiary.

 

-92-



--------------------------------------------------------------------------------

Section 4.12. Liens. The Issuer will not, and will not permit the Issuer or any
Subsidiary Guarantor to, directly or indirectly, create, incur, assume or suffer
to exist any Lien (except Permitted Liens) (each, a “Subject Lien”) that secures
Obligations under any Indebtedness or any related guarantee of Indebtedness, on
any asset or property of the Issuer or any Guarantor, or any income or profits
therefrom, or assign or convey any right to receive income therefrom, unless,
(a) in the case of Subject Liens on any Collateral, (i) such Subject Lien
expressly has Junior Lien Priority on the Collateral relative to the Notes and
the Guarantees or (ii) such Subject Lien is a Permitted Lien; and (b) in the
case of any Subject Lien on any asset or property that is not Collateral,
(i) the Notes (or a Guarantee in the case of Subject Liens on assets or property
of a Guarantor) are equally and ratably secured with (or on a senior basis to,
in the case such Subject Lien secures any Subordinated Indebtedness) the
Obligations secured by such Subject Lien until such time as such Obligations are
no longer secured by such Subject Lien or (ii) such Subject Lien is a Permitted
Lien.

Any Lien created for the benefit of the Holders pursuant to clause (b) of this
Section 4.12 shall be deemed automatically and unconditionally released and
discharged upon the release and discharge of the Subject Lien that gave rise to
the obligation to secure the Notes. In addition, in the event that a Subject
Lien is or becomes a Permitted Lien, the Issuer may, at its option and without
consent from any Holder, elect to release and discharge any Lien created for the
benefit of the Holders pursuant to the preceding paragraph in respect of such
Subject Lien.

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, accretion
of original issue discount or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies or increases in the value of property securing Indebtedness.

Section 4.13. Company Existence. Subject to Article 5 hereof, the Issuer shall
do or cause to be done all things necessary to preserve and keep in full force
and effect its company existence, and the corporate, partnership, limited
liability company or other existence of each of its Restricted Subsidiaries, in
accordance with the respective organizational documents (as the same may be
amended from time to time) of the Issuer or any such Restricted Subsidiary;
provided, that the Issuer shall not be required to preserve the corporate,
partnership or other existence of its Restricted Subsidiaries, if the Issuer in
good faith shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Issuer and its Restricted Subsidiaries,
taken as a whole. For the avoidance of doubt, the Issuer and its Restricted
Subsidiaries will be permitted to change their organizational form; provided
that if the Issuer changes its organizational form to a partnership or a limited
liability company, it will add a corporate co-issuer of the Notes.

Section 4.14. Offer to Repurchase Upon Change of Control. If a Change of Control
occurs, unless the Issuer has previously or concurrently sent a redemption
notice with respect to all the outstanding Notes as described under Section 3.07
hereof, the Issuer shall make an offer to purchase all of the Notes pursuant to
the offer described below (the “Change of Control Offer”) at a price in cash
(the “Change of Control Payment”) equal to 101.0% of the aggregate principal
amount thereof plus accrued and unpaid interest, if any, to, but excluding, the
date of purchase, subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date
falling prior to or on the date of purchase. Within 30 days following any Change
of Control, the Issuer will send notice of such Change of Control Offer
electronically or by first-class mail, with a copy to the Trustee, to each
Holder to the address of such Holder appearing in the Note Register or otherwise
in accordance with the Applicable Procedures with the following information:

(a) that a Change of Control Offer is being made pursuant to this Section 4.14
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Issuer;

(b) the purchase price and the purchase date, which will be no earlier than 30
days nor later than 60 days from the date such notice is sent (the “Change of
Control Payment Date”), except in the case of a conditional Change of Control
Offer made in advance of a Change of Control in accordance with clause (l) of
this Section 4.14;

 

-93-



--------------------------------------------------------------------------------

(c) that any Note not properly tendered will remain outstanding and continue to
accrue interest;

(d) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest on the Change of Control Payment Date;

(e) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer shall be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed or
otherwise in accordance with the Applicable Procedures, to the Paying Agent
specified in the notice at the address specified in the notice prior to the
close of business on the third Business Day preceding the Change of Control
Payment Date;

(f) that Holders shall be entitled to withdraw their tendered Notes and their
election to require the Issuer to purchase such Notes; provided that the Paying
Agent receives, not later than the close of business on the second Business Day
prior to the expiration date of the Change of Control Offer, a facsimile
transmission, letter or other communication in accordance with the Applicable
Procedures setting forth the name of the Holder, the principal amount of Notes
tendered for purchase, and a statement that such Holder is withdrawing its
tendered Notes, or a specified portion thereof and its election to have such
Notes purchased;

(g) that Holders whose Notes are being purchased only in part shall be issued
new Notes and such new Notes will be equal in principal amount to the
unpurchased portion of the Notes surrendered. The unpurchased portion of the
Notes must be equal to at least $2,000 or any integral multiple of $1,000 in
excess of $2,000;

(h) if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control and shall describe each such condition, and, if
applicable, shall state that, in the Issuer’s discretion, the Change of Control
Payment Date may be delayed until such time (including more than 60 days after
the notice is mailed or delivered, including by electronic transmission) as any
such condition shall be satisfied, or that such repurchase may not occur and
such notice may be rescinded in the event that any such condition shall not have
been satisfied or waived by the Change of Control Payment Date, or by the Change
of Control Payment Date as so delayed, or such notice or offer may be rescinded
at any time in the Issuer’s sole discretion if the Issuer determines that any or
all of such conditions will not be satisfied or waived; and

(i) any other instructions, as determined by the Issuer, consistent with this
Section 4.14 that a Holder must follow in order to have the Notes repurchased.

The notice, if delivered electronically or mailed in a manner herein provided,
shall be conclusively presumed to have been given, whether or not the Holder
receives such notice. If (a) the notice is delivered or mailed in a manner
herein provided and (b) any Holder fails to receive such notice or a Holder
receives such notice but it is defective, such Holder’s failure to receive such
notice or such defect shall not affect the validity of the proceedings for the
purchase of the Notes as to all other Holders that properly received such notice
without defect. The Issuer shall comply with the requirements of Rule 14e-1
under the Exchange Act and any other securities laws and regulations thereunder
to the extent such laws or regulations are applicable in connection with the
repurchase by the Issuer of Notes pursuant to a Change of Control Offer. To the
extent that the provisions of any securities laws or regulations conflict with
the provisions of this Indenture, the Issuer will comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations described in this Indenture by virtue thereof.

 

-94-



--------------------------------------------------------------------------------

(j) On the Change of Control Payment Date, the Issuer will, to the extent
permitted by law:

(i) accept for payment all Notes issued by it or portions thereof properly
tendered pursuant to the Change of Control Offer;

(ii) deposit with the Paying Agent by 11 a.m. (New York City time) an amount
equal to the aggregate Change of Control Payment in respect of all Notes or
portions thereof so tendered; and

(iii) deliver, or cause to be delivered, to the Trustee for cancellation the
Notes so accepted together with an Officer’s Certificate to the Trustee stating
that such Notes or portions thereof have been tendered to and purchased by the
Issuer.

(k) The Issuer shall not be required to make a Change of Control Offer following
a Change of Control if (i) a third party makes the Change of Control Offer in
the manner, at the times and otherwise in compliance with the requirements set
forth in this Indenture applicable to a Change of Control Offer made by the
Issuer and purchases all Notes validly tendered and not validly withdrawn under
such Change of Control Offer or (ii) in connection with or in contemplation of
any Change of Control, the Issuer (or any Affiliate of the Issuer) has made an
offer to purchase (an “Alternative Offer”) any and all Notes validly tendered at
a cash price equal to or higher than the Change of Control Payment and has
purchased all Notes properly tendered in accordance with the terms of the
Alternate Offer.

(l) Notwithstanding anything to the contrary herein, a Change of Control Offer
may be made in advance of a Change of Control, conditional upon such Change of
Control, if a definitive agreement is in place for the Change of Control at the
time of making of the Change of Control Offer or Alternative Offer.

(m) A Change of Control Offer or Alternate Offer may be made at the same time as
consents are solicited with respect to an amendment, supplement or waiver of
this Indenture, the Notes, the Guarantees and/or the Security Documents (but the
Change of Control Offer may not condition tenders on the delivery of such
consents).

(n) Other than as specifically provided in this Section 4.14, any purchase
pursuant to this Section 4.14 shall be made pursuant to the provisions of
Sections 3.02, 3.05 and 3.06 hereof, and references therein to “redeem,”
“redemption,” “Redemption Date” and similar words shall be deemed to refer to
“purchase,” “repurchase” and “Change of Control Payment Date” and similar words,
as applicable.

The provisions of this Section 4.14, including the definition of “Change of
Control”, may be waived or modified with the written consent of the Holders of a
majority in principal amount of the Notes then outstanding.

Section 4.15. Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries. The Issuer shall not permit any of its Wholly-Owned Subsidiaries
that are Restricted Subsidiaries (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee other capital markets debt securities of
the Issuer or any Guarantor), other than a Guarantor, a Captive Insurance
Subsidiary, a Foreign Subsidiary or a Securitization Subsidiary, to guarantee
the payment of (i) any syndicated Credit Facility permitted by Section 4.09(b)
hereof or (ii) capital market debt securities of the Issuer or any other
Guarantor unless:

(a) such Restricted Subsidiary within 60 days after the guarantee of such
Indebtedness (i) executes and delivers a supplemental indenture to this
Indenture, the form of which is attached as Exhibit D hereto, providing for a
Guarantee of the Notes by such Restricted Subsidiary, except that with respect
to a guarantee of Indebtedness of the Issuer or any Subsidiary Guarantor, if
such Indebtedness is by its express terms subordinated in right of payment to
the Notes or such Guarantor’s Guarantee, any such guarantee by such Restricted
Subsidiary with respect to such Indebtedness shall be subordinated in right of
payment to such Guarantee substantially to the same extent as such Indebtedness
is subordinated to the Notes and (ii) becomes a party to the Collateral
Documents and takes all actions required thereunder to perfect the Liens created
thereunder; and

 

-95-



--------------------------------------------------------------------------------

(b) such Restricted Subsidiary waives and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other applicable rights against the Issuer or
any other Restricted Subsidiary as a result of any payment by such Restricted
Subsidiary under its Guarantee;

provided, that this Section 4.15 shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary. The Issuer may elect, in its sole
discretion, to cause any Subsidiary that is not otherwise required to be a
Guarantor to become a Guarantor, in which case such Subsidiary shall not be
required to comply with the 60 day period described in clause (a) of this
Section 4.15.

Section 4.16. Suspension of Covenants.

(a) If on any date (i) the Notes have Investment Grade Ratings from both Rating
Agencies and (ii) no Default has occurred and is continuing under this Indenture
(the occurrence of the events described in the foregoing clauses (i) and (ii)
being collectively referred to as a “Covenant Suspension Event” and the date
thereof being referred to as the “Suspension Date”) then, Section 4.07,
Section 4.08, Section 4.09, Section 4.10, Section 4.11, Section 4.15 and clause
(iv) of Section 5.01(a) hereof shall no longer be applicable to the Notes
(collectively, the “Suspended Covenants”) until the occurrence of the Reversion
Date.

(b) During any period that the foregoing covenants have been suspended, the
Issuer may not designate any of its Subsidiaries as Unrestricted Subsidiaries
pursuant to the second sentence of the definition of “Unrestricted Subsidiary.”

(c) In the event that the Issuer and its Restricted Subsidiaries are not subject
to the Suspended Covenants under this Indenture for any period of time as a
result of the foregoing, and on any subsequent date (the “Reversion Date”) one
or both of the Rating Agencies withdraw their Investment Grade Rating or
downgrade the rating assigned to the Notes below an Investment Grade Rating (in
each case, to the extent given an Investment Grade Rating by such Rating
Agency), then the Issuer and its Restricted Subsidiaries will thereafter again
be subject to the Suspended Covenants under this Indenture with respect to
future events. The period of time between the Suspension Date and the Reversion
Date is referred to in this Indenture as the “Suspension Period.” The Guarantees
of the Subsidiary Guarantors will be suspended during the Suspension Period.
Additionally, upon the occurrence of a Covenant Suspension Event, the amount of
Excess Proceeds from any Asset Sales shall be reset to zero.

(d) During the Suspension Period, the Issuer and its Restricted Subsidiaries
will be entitled to incur Liens to the extent provided for under Section 4.12
(including, without limitation, Permitted Liens) to the extent provided for in
Section 4.12 and any Permitted Liens which may refer to one or more Suspended
Covenants shall be interpreted as though such applicable Suspended Covenant(s)
continued to be applicable during the Suspension Period (but solely for purposes
of Section 4.12 and the definition of “Permitted Liens” for no other covenant).

(e) Notwithstanding the foregoing, in the event of any such reinstatement of the
Suspended Covenants, no action taken or omitted to be taken by Holdings, the
Issuer or any of its Restricted Subsidiaries prior to such reinstatement will
give rise to a Default or Event of Default under this Indenture with respect to
the Notes, and no Default or Event of Default will be deemed to exist or have
occurred as a result of any failure by the Issuer or any Restricted Subsidiary
to comply with any of the Suspended Covenants during the Suspension Period;
provided, that (i) with respect to Restricted Payments made after such
reinstatement, the amount available to be made as Restricted Payments will be
calculated as though Section 4.07 hereof had been in effect prior to, but not
during, the Suspension Period (including with respect to a Limited Condition
Transaction entered into during the Suspension Period); (ii) all Indebtedness
incurred, or Disqualified Stock or Preferred Stock issued, during the Suspension
Period (or deemed incurred or issued in connection with a Limited Condition
Transaction entered into during the Suspension Period) will be classified to
have been incurred or issued pursuant to clause (iii) of Section 4.09(b) hereof;
(iii) any Affiliate Transaction entered into after such reinstatement pursuant
to an agreement entered into during any Suspension Period shall be deemed to be
permitted pursuant to clause (vi) of Section 4.11(b) hereof; (iv) any
encumbrance or restriction on the ability of any Restricted Subsidiary that is
not a Guarantor to take any action

 

-96-



--------------------------------------------------------------------------------

described in clauses (i) through (iii) of Section 4.08(a) hereof that becomes
effective during any Suspension Period shall be deemed to be permitted pursuant
to clause (i) of Section 4.08(b) hereof; (v) no Subsidiary of the Issuer shall
be required to comply with Section 4.15 hereof after such reinstatement with
respect to any guarantee entered into by such Subsidiary during any Suspension
Period; and (vi) all Investments made during the Suspension Period (or deemed
made in connection with a Limited Condition Transaction entered into during the
Suspension Period) will be classified to have been made under clause (e) of the
definition of “Permitted Investments”.

(f) The Trustee shall have no obligation to determine if a Suspension Period has
commenced or terminated or to provide Holders with notice of the commencement or
termination of a Suspension Period. The Issuer shall provide prompt written
notice to the Trustee of any Suspension Date or Reversion Date that occurs.

(g) Notwithstanding that the Suspended Covenants may be reinstated after the
Reversion Date, (1) no Default, Event of Default or breach of any kind will be
deemed to exist under this Indenture, the Notes or the Guarantees with respect
to the Suspended Covenants and none of the Issuer or any of its Subsidiaries
shall bear any liability for any actions taken or events occurring during the
Suspension Period, or any action taken at any time pursuant to any contractual
obligation arising during any Suspension Period, in each case as a result of a
failure to comply with the Suspended Covenants during the Suspension Period (or,
upon termination of the Suspension Period or after that time based solely on any
action taken or event that occurred during the Suspension Period) and
(2) following a Reversion Date, the Issuer and each Restricted Subsidiary will
be permitted, without causing a Default or Event of Default, to honor, comply
with or otherwise perform any contractual commitments or obligations arising
during any Suspension Period and to consummate the transactions contemplated
thereby.

(h) The Issuer shall promptly notify the Trustee in writing of any suspension or
reinstatement of the Suspended Covenants and, in the absence of such notice, the
Trustee shall be entitled to presume that no such suspension or reinstatement
has occurred. The Trustee shall have no duty to (i) monitor the ratings of the
Notes, (ii) ascertain whether a covenant suspension or reversal shall have
occurred, or (iii) notify the Holders of any of the foregoing.

Section 4.17. Impairment of Security Interests. Subject to the rights of the
holders of Permitted Liens, the Issuer shall not, and shall not permit any of
its Restricted Subsidiaries to take, or knowingly or negligently omit to take,
any action which action or omission would or could reasonably be expected to
have the result of materially impairing the security interest with respect to
the Collateral for the benefit of the Collateral Agent, Trustee and Holders,
except as otherwise permitted under this Indenture. Any release of the
Collateral in accordance with the provisions of this Indenture shall not be
deemed to impair the security hereunder, and any Person may rely on such
provision in delivering a certificate requesting release so long as all other
provisions of this Indenture with respect to such release have been complied
with. The Issuer shall not amend, modify or supplement, or permit or consent to
any amendment, modification or supplement of, the Collateral Documents in any
manner that would be adverse to the Holders in any material respect, except as
permitted under Article 9 hereof.

Section 4.18. After-Acquired Property. Promptly following the acquisition by the
Issuer or any Subsidiary Guarantor of any After-Acquired Property (but subject
to the limitations, if applicable, set forth in Section 11.01 hereof or
otherwise included in the Collateral Documents), the Issuer or such Subsidiary
Guarantor shall execute and deliver such mortgages, deeds of trust, security
instruments, financing statements, certificates, opinions of counsel and other
documents as shall be reasonably necessary to vest in the Collateral Agent a
perfected security interest in such After-Acquired Property and to have such
After-Acquired Property added to the Collateral and thereupon all provisions of
this Indenture relating to the Collateral shall be deemed to relate to such
After-Acquired Property to the same extent and with the same force and effect.

Section 4.19. Further Assurances. The Issuer shall and shall cause each of its
Subsidiary Guarantors (or other Subsidiaries with respect to Capital Stock of
such Subsidiaries that constitutes Collateral) to execute any and all further
documents, financing statements, agreements and instruments, and take all
further action that may be required under applicable law, or that the Trustee or
Collateral Agent may reasonably request, in each case at the sole expense of the
Issuer in order to grant, preserve, maintain, protect and perfect (and continue
the perfection of) the validity and priority of the security interests created
or intended to be created by the Collateral Documents in the Collateral,
including, without limitation, by making all filings (including filings of
continuation

 

-97-



--------------------------------------------------------------------------------

statements and amendments to financing statements that may be necessary to
continue the effectiveness of such financing statements). In addition, from time
to time, the Issuer shall and shall cause each of its Subsidiary Guarantors (or
other Subsidiaries with respect to Capital Stock of such Subsidiaries that
constitutes Collateral) to reasonably promptly secure the obligations under this
Indenture and the Collateral Documents by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to the Collateral.
Such security interests and Liens will be created under the Collateral Documents
and other security agreements, mortgages, deeds of trust and other instruments
and documents in form as may be reasonably necessary to perfect such security
interests and Liens.

ARTICLE 5

SUCCESSORS

Section 5.01. Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Issuer may not consolidate or merge with or into or wind up into
(whether or not the Issuer is the surviving Person), or sell, assign, transfer,
lease, convey or otherwise dispose (including, in each case, by way of a
Delaware LLC Division) of all or substantially all of its properties or assets,
in one or more related transactions, to any Person unless:

(i) the Issuer is the surviving Person or the Person formed by or surviving any
such consolidation, amalgamation or merger (if other than the Issuer) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made, is a Person organized or existing under the laws of the
jurisdiction of organization of the Issuer or the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (such Person,
as the case may be, being herein called the “Successor Company”); provided, that
in the case where the surviving Person is not a corporation, a co-obligor of the
Notes is a corporation;

(ii) the Successor Company, if other than the Issuer, expressly assumes all the
obligations of the Issuer under the Notes and the Collateral Documents pursuant
to supplemental indentures or other documents or instruments;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Issuer or the Successor Company, as applicable, would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Test, or

(B) the Fixed Charge Coverage Ratio for the Issuer or the Successor Company, as
applicable, and its Restricted Subsidiaries would be equal to or greater than
the Fixed Charge Coverage Ratio for the Issuer and its Restricted Subsidiaries
immediately prior to such transaction;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 5.01(c)(i)(B) hereof shall apply, shall have by
supplemental indenture confirmed that its Guarantee shall apply to such Person’s
obligations under this Indenture, the Notes and the Collateral Documents;

(vi) the Issuer or, if applicable, the Successor Company shall have delivered to
the Trustee an Officer’s Certificate and an Opinion of Counsel, each stating
that such consolidation, merger, amalgamation or transfer and such supplemental
indentures, if any, comply with this Indenture;

 

-98-



--------------------------------------------------------------------------------

(vii) the Collateral owned by or transferred to the Successor Company shall:

(A) continue to constitute Collateral under this Indenture and the Collateral
Documents with the same priorities as existed immediately prior to such
transaction,

(B) be subject to the Lien in favor of the Collateral Agent for the benefit of
the Holders , and

(C) not be subject to any Lien other than Liens permitted by this Indenture; and

(viii) the property and assets of the Person which is merged or consolidated
with or into the Person formed by or surviving any such consolidation or merger
(if other than the Issuer) or to which such sale, assignment, transfer,
conveyance or other disposition has been made, to the extent that they are
property or assets of the types that would constitute Collateral under the
Collateral Documents, shall be treated as After-Acquired Property and the Person
formed by or surviving any such consolidation or merger (if other than the
Issuer) or to which such sale, assignment, transfer, conveyance or other
disposition has been made shall take such action as may be reasonably necessary
to cause such property and assets to be made subject to the Lien of the
Collateral Documents in the manner and to the extent required in this Indenture.

(b) The Successor Company, if other than the Issuer, shall succeed to, and be
substituted for, the Issuer under this Indenture, the Guarantees and the Notes,
as applicable and the Issuer will automatically be released and discharged from
its obligations under this Indenture, the Guarantees and the Notes.
Notwithstanding clauses (iii) and (iv) of Section 5.01(a) hereof,

(i) the Issuer may consolidate or amalgamate with or merge with or into or
transfer all or part of its properties and assets to a Subsidiary Guarantor,

(ii) any Restricted Subsidiary may consolidate or amalgamate with or merge with
or into or transfer all or part of its properties and assets to the Issuer or a
Subsidiary Guarantor,

(iii) the Issuer may merge with an Affiliate of the Issuer solely for the
purpose of reincorporating the Issuer in the United States, any state thereof,
the District of Columbia or any territory thereof so long as the amount of
Indebtedness of the Issuer and its Restricted Subsidiaries is not increased
thereby, and

(iv) the Issuer may contribute Capital Stock of any or all of its Subsidiaries
to any Subsidiary Guarantor.

(c) Subject to Section 10.06 hereof, no Subsidiary Guarantor shall, and the
Issuer shall not permit any Subsidiary Guarantor to, consolidate, amalgamate or
merge with or into or wind up into (whether or not such Subsidiary Guarantor is
the surviving Person), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets, in one or more
related transactions, to any Person unless:

(i) (A) such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition (including, in each case, by way of a Delaware LLC Division)
will have been made is a Person organized or existing under the laws of the
jurisdiction of organization of such Guarantor, as applicable, or the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof (such surviving Guarantor or such Person, as the case may be, being
herein called the “Successor Person”);

(B) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Indenture and such Guarantor’s
related Guarantee pursuant to supplemental indentures or other documents or
instruments;

 

-99-



--------------------------------------------------------------------------------

(C) immediately after such transaction, no Default exists;

(D) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger,
amalgamation or transfer and such supplemental indentures, if any, comply with
this Indenture;

(E) the Collateral transferred to the Successor Person will (a) continue to
constitute Collateral under this Indenture and the Collateral Documents, (b) be
subject to the Lien in favor of the Collateral Agent for the benefit of the
Holders with the same relative priorities as existed immediately prior to such
transaction, and (c) not be subject to any Lien, other than Liens permitted by
the terms of this Indenture; and

(F) to the extent that the assets of the Person which is merged or consolidated
with or into the Successor Person are assets of the type which would constitute
Collateral under the Collateral Documents, the Successor Person will take such
action as may be reasonably necessary to cause such property and assets to be
made subject to the Lien of the Collateral Documents in the manner and to the
extent required in this Indenture; or

(ii) the transaction is made in compliance with Section 4.10(a) hereof; or

(iii) in the case of assets comprised of Equity Interests of Subsidiaries that
are not Guarantors, such Equity Interests are sold, assigned, transferred,
leased, conveyed or otherwise disposed of to one or more Restricted
Subsidiaries.

(d) Subject to Section 10.06 hereof, the Successor Person shall succeed to, and
be substituted for, such Guarantor under this Indenture and such Guarantor’s
Guarantee. Notwithstanding the foregoing, any Subsidiary Guarantor may (1) merge
or consolidate with or into, wind up into or transfer all or part of its
properties and assets to another Subsidiary Guarantor or the Issuer, (2) merge
with an Affiliate of the Issuer solely for the purpose of reincorporating the
Subsidiary Guarantor in the United States, any state thereof, the District of
Columbia or any territory thereof, (3) convert into a corporation, partnership,
limited partnership, limited liability company or trust organized or existing
under the laws of the jurisdiction of organization of such Subsidiary Guarantor
or (4) liquidate or dissolve or change its legal form if the Issuer determines
in good faith that such action is in the best interests of the Issuer, in each
case, without regard to the requirements set forth in Section 5.01(c). Holdings
may merge with an Affiliate of the Issuer solely for the purpose of
reincorporating or reorganizing Holdings in the United States, any state
thereof, the District of Columbia or any territory thereof.

Section 5.02. Successor Person Substituted. Upon any consolidation, amalgamation
or merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the assets of the Issuer or a
Subsidiary Guarantor in accordance with Section 5.01 hereof, the successor
Person formed by such consolidation or into or with which the Issuer or such
Subsidiary Guarantor, as applicable, is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the Issuer or such Subsidiary
Guarantor, as applicable, shall refer instead to the successor Person, as
applicable, and not to the Issuer or such Subsidiary Guarantor, as applicable),
and may exercise every right and power of the Issuer or such Subsidiary
Guarantor, as applicable, under this Indenture with the same effect as if such
successor Person, as applicable, had been named as the Issuer or a Subsidiary
Guarantor, as applicable, herein; provided that the predecessor Issuer shall not
be relieved from the obligation to pay the principal of and interest on the
Notes except in the case of a sale, assignment, transfer, lease, conveyance or
other disposition of all or substantially all of the Issuer’s assets that meets
the requirements of Section 5.01 hereof.

 

-100-



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default.

(a) An “Event of Default,” wherever used herein, means any one of the following
events:

(i) default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on the Notes;

(ii) default for 30 days or more in the payment when due of interest on or with
respect to the Notes;

(iii) subject to Section 4.03(d) hereof, failure by the Issuer or any Guarantor
for 60 days after receipt of written notice given by the Trustee or the Holders
(with a copy to the Trustee) of not less than 25.0% in aggregate principal
amount of the then outstanding Notes to comply with any of its obligations,
covenants or agreements (other than a default referred to in clause (i) or (ii)
above) contained in this Indenture or the Notes;

(iv) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Issuer or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Issuer or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Issuer or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:

(A) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

(B) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $100.0 million (or its
foreign currency equivalent) or more outstanding;

(v) failure by the Issuer or any Significant Subsidiary (or any group of
Restricted Subsidiaries that together (as of the latest audited consolidated
financial statements of the Issuer for a fiscal quarter end provided as required
under Section 4.03 hereof) would constitute a Significant Subsidiary) to pay
final judgments aggregating in excess of $100.0 million (net of amounts covered
by insurance policies issued by reputable insurance companies), which final
judgments remain unpaid, undischarged and unstayed for a period of more than 60
days after such judgment becomes final, and in the event such judgment is
covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;

(vi) the Issuer or any Significant Subsidiary (or any group of Restricted
Subsidiaries that together (as of the latest audited consolidated financial
statements of the Issuer for a fiscal quarter end provided as required under
Section 4.03 hereof) would constitute a Significant Subsidiary), pursuant to or
within the meaning of any Bankruptcy Law:

(A) commences proceedings to be adjudicated bankrupt or insolvent;

(B) consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy Law;

(C) consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

 

-101-



--------------------------------------------------------------------------------

(D) makes a general assignment for the benefit of its creditors; or

(E) generally is not paying its debts as they become due;

(vii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Issuer or any Significant Subsidiary (or any group
of Restricted Subsidiaries that together (as of the latest audited consolidated
financial statements of the Issuer for a fiscal quarter end provided as required
under Section 4.03 hereof) would constitute a Significant Subsidiary), in a
proceeding in which the Issuer or any such Subsidiary or such group of
Restricted Subsidiaries is to be adjudicated bankrupt or insolvent;

(B) appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Issuer or any Significant Subsidiary (or any group of
Restricted Subsidiaries that together (as of the latest audited consolidated
financial statements of the Issuer for a fiscal quarter end provided as required
under Section 4.03 hereof) would constitute a Significant Subsidiary), or for
all or substantially all of the property of the Issuer or any such Significant
Subsidiary or such group of Restricted Subsidiaries; or

(C) orders the liquidation of the Issuer or any Significant Subsidiary (or any
group of Restricted Subsidiaries that together (as of the latest audited
consolidated financial statements of the Issuer for a fiscal quarter end
provided as required under Section 4.03 hereof) would constitute a Significant
Subsidiary);

and the order or decree remains unstayed and in effect for 60 consecutive days;

(viii) the Guarantee of Holdings or any Significant Subsidiary (or any group of
Restricted Subsidiaries that together (as of the latest audited consolidated
financial statements of the Issuer for a fiscal quarter end provided as required
under Section 4.03 hereof) would constitute a Significant Subsidiary) shall for
any reason cease to be in full force and effect or be declared null and void or
any responsible officer of Holdings or any Guarantor that is a Significant
Subsidiary (or the responsible officers of any group of Restricted Subsidiaries
that together (as of the latest audited consolidated financial statements of the
Issuer for a fiscal quarter end provided as required under Section 4.03 hereof)
would constitute a Significant Subsidiary), as the case may be, denies in
writing that it has any further liability under its Guarantee or gives written
notice to such effect, other than by reason of the termination of this Indenture
or the release of any such Guarantee in accordance with this Indenture; and

(ix) (A) the Liens created by the Collateral Documents shall at any time not
constitute a valid and perfected Lien on any material portion of the Collateral
intended to be covered thereby (unless perfection is not required by the
Indenture or the Collateral Documents) other than (A) in accordance with the
terms of the relevant Collateral Document and the Indenture, (B) the
satisfaction in full of all the Notes Obligations or (C) any loss of perfection
that results from the failure of the Collateral Agent to maintain possession of
certificates delivered to it representing securities pledged under the
Collateral Documents and (ii) if susceptible of cure, such default continues for
30 days after receipt of written notice given by the Trustee or the Holders of
not less than 25% in aggregate principal amount of the then outstanding Notes.

(b) In the event of any Event of Default specified in clause (iv) of
Section 6.01(a) hereof, such Event of Default and all consequences thereof
(excluding any resulting payment default, other than as a result of acceleration
of the Notes) shall be annulled, waived and rescinded, automatically and without
any action by the Trustee or the Holders, if within 30 days after such Event of
Default arose:

(i) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged;

 

-102-



--------------------------------------------------------------------------------

(ii) the requisite number of Holders thereof have rescinded or waived the
acceleration, notice or action (as the case may be) giving rise to such Event of
Default; or

(iii) the default that is the basis for such Event of Default has been cured.

Section 6.02. Acceleration. If any Event of Default (other than an Event of
Default of the type specified in clause (vi) or (vii) of Section 6.01(a) hereof)
occurs and is continuing under this Indenture, the Trustee or the Holders of at
least 25.0% in principal amount of the then total outstanding Notes may (subject
to the terms of the Intercreditor Agreement), by written notice to the Issuer
(and the Trustee if given by the Holders), in either case specifying in such
notice the respective Event of Default and that such notice is a “notice of
acceleration”, declare the principal, premium, if any, interest and any other
monetary obligations on all the then outstanding Notes to be due and payable
immediately.

Upon the effectiveness of such declaration, such principal of and premium, if
any, and interest will be due and payable immediately.

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (vi) or (vii) of Section 6.01(a) hereof, all outstanding Notes will
become due and payable without further action or notice. The Trustee may
withhold from the Holders notice of any continuing Default, except a Default
relating to the payment of principal, premium, if any, or interest, if it
determines that withholding notice is in their interest. In addition, subject to
Section 6.05, the Trustee will have no obligation to accelerate the Notes if in
the judgment of the Trustee acceleration is not in the interests of the Holders
of all of the Notes.

Section 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal,
premium, if any, and interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

In addition to the right of acceleration set forth in Section 6.02 hereof, if an
Event of Default occurs and is continuing under this Indenture, the Trustee or
the Collateral Agent, as applicable, subject to the provisions contained in the
Intercreditor Agreement, shall have the right to exercise remedies with respect
to the Collateral such as foreclosure, as are available under this Indenture,
the Collateral Documents and at law.

Section 6.04. Waiver of Past Defaults. Holders of a majority in aggregate
principal amount of the then outstanding Notes by notice to the Trustee (with a
copy to the Issuer; provided, that any waiver or rescission under this
Section 6.04 shall be valid and binding notwithstanding the failure to provide a
copy of such notice to the Issuer) may on behalf of the Holders of all of the
Notes waive any existing Default and its consequences under this Indenture or
the Collateral Documents (except a continuing Default in the payment of interest
on, premium, if any, or the principal of any Note held by a non-consenting
Holder) (including in connection with an Asset Sale Offer or a Change of Control
Offer) and rescind any acceleration with respect to the Notes and its
consequences under this Indenture (except if such rescission would conflict with
any judgment of a court of competent jurisdiction). Upon any such waiver, such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture; but no such
waiver shall extend to any subsequent or other Default or impair any right
consequent thereto.

Section 6.05. Control by Majority. Subject to Section 7.01(e) hereof and the
Intercreditor Agreement, Holders of a majority in aggregate principal amount of
the then outstanding Notes may direct the time, method and place of conducting
any proceeding for exercising any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee and the Trustee may take
any other action deemed proper by the Trustee that is not inconsistent with such
direction. The Trustee, however, may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other Holder or that would involve the Trustee
in personal liability.

 

-103-



--------------------------------------------------------------------------------

Section 6.06. Limitation on Suits. Subject to Section 6.07 hereof, no Holder of
a Note may pursue any remedy with respect to this Indenture or the Notes unless,
subject to the provisions of the Intercreditor Agreement:

(a) such Holder has previously given the Trustee written notice that an Event of
Default is continuing;

(b) Holders of at least 25.0% in aggregate principal amount of the then
outstanding Notes have requested in writing the Trustee to pursue the remedy;

(c) the Holders have offered the Trustee security or indemnity satisfactory to
the Trustee against any loss, liability or expense;

(d) the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and

(e) Holders of a majority in aggregate principal amount of the then outstanding
Notes have not given the Trustee a direction in writing inconsistent with such
written request within such 60-day period.

Section 6.07. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the contractual right expressly set forth in this
Indenture or the Notes of any Holder of a Note to bring suit for the enforcement
of any payment on or with respect to such Holder’s Notes on or after the
respective dates expressed in this Indenture or the Notes shall not be amended
without the consent of such Holder.

Section 6.08. Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a)(i) or (ii) hereof occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Issuer for the whole amount of principal of, premium, if any,
and interest remaining unpaid on, the Notes and interest on overdue principal,
if applicable, and, to the extent lawful, interest and such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

Section 6.09. Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceedings, the Issuer,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding has been
instituted.

Section 6.10. Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes in Section 2.07 hereof, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

Section 6.11. Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder of any Note to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this Article 6 or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.

 

 

-104-



--------------------------------------------------------------------------------

Section 6.12. Trustee May File Proofs of Claim. The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Issuer (or any other obligor upon the Notes
including the Guarantors), its creditors or its property and shall be entitled
and empowered to participate as a member in any official committee of creditors
appointed in such matter and to collect, receive and distribute any money or
other property payable or deliverable on any such claims and any custodian in
any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee, and in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due to it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 7.07 hereof. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

Section 6.13. Priorities. If the Trustee or any Agent collects any money or
property pursuant to this Article 6, it shall pay out the money or property in
the following order:

(a) to the Trustee first and the Collateral Agent second, their respective
agents and attorneys for amounts due to them under Section 7.07 hereof,
including payment of all compensation, expenses and liabilities incurred, and
all advances made, by the Trustee and the Collateral Agent and the costs and
expenses of collection;

(b) subject to the terms of the Intercreditor Agreement, to Holders for amounts
due and unpaid on the Notes for principal, premium, if any, and interest,
ratably, without preference or priority of any kind, according to the amounts
due and payable on the Notes for principal, premium, if any, and interest,
respectively; and

(c) to the Issuer or to such party as a court of competent jurisdiction shall
direct including a Guarantor, if applicable.

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.13.

Section 6.14. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.14 does not apply
to a suit by the Trustee, a suit by a Holder of a Note pursuant to Section 6.07
hereof, or a suit by Holders of more than 10.0% in principal amount of the then
outstanding Notes.

 

-105-



--------------------------------------------------------------------------------

ARTICLE 7

TRUSTEE

Section 7.01. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing (of which a
Responsible Officer of the Trustee has received written notice or has actual
knowledge), the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in its exercise,
as a prudent person would exercise or use under the circumstances in the conduct
of such person’s own affairs.

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(ii) in the absence of willful misconduct or negligence on its part, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, in the
case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall examine
the certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but need not investigate or confirm the accuracy
of mathematical calculations or other facts stated therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(ii) the Trustee shall not be liable for any actions taken, or errors of
judgment made in good faith by a Responsible Officer, any of its officers,
employees or agents unless it is proved in a court of competent jurisdiction
that the Trustee was negligent in ascertaining the pertinent facts; and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.02, 6.04 or 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

(e) The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders
unless the Holders have offered to the Trustee indemnity or security
satisfactory to it against any loss, liability or expense.

(f) [Reserved]

(g) The Trustee shall not be liable for interest or investment income on any
money received by it except as the Trustee may agree in writing with the Issuer.
The Trustee is hereby authorized, in making or disposing of any investment
permitted by this Indenture to deal with itself (in its individual capacity) or
with one or more of its affiliates, whether it or any of its affiliates is
acting as the agent of the Trustee or for any third person dealing as principal
for its own account. The Issuer acknowledges that the Trustee is not providing
any investment supervision, recommendations or advice. Money held in trust by
the Trustee need not be segregated from other funds except to the extent
required by law.

 

-106-



--------------------------------------------------------------------------------

Section 7.02. Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer and its Restricted Subsidiaries,
personally or by agent or attorney at the sole cost of the Issuer and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officer’s Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by an
Officer of the Issuer.

(f) None of the provisions of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if an indemnity or security satisfactory to it
against such risk or liability is not assured to it.

(g) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default or Event
of Default is received by the Trustee at the Corporate Trust Office, and such
notice references the Notes and this Indenture.

(h) In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(j) [reserved].

(k) Delivery of reports, information and documents (including without limitation
reports contemplated under Section 4.03 hereof) to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuer’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates).

(l) The permissive rights of the Trustee to take certain actions under this
Indenture shall not be construed as a duty unless so specified herein.

 

-107-



--------------------------------------------------------------------------------

(m) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond, debenture, note or
other paper or document unless requested in writing to do so by the Holders of
not less than a majority in principal amount of the Notes at the time
outstanding, but the Trustee, in its discretion or at the written request of the
aforementioned majority of the Holders may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee
or the aforementioned majority of the Holders shall determine to make such
further inquiry or investigation, the Trustee shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney,
at the expense of the Issuer and shall incur no liability of any kind by reason
of such inquiry or investigation.

(n) The Trustee may request that the Issuer deliver an Officer’s Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officer’s
Certificate may be signed by any Person authorized to sign an Officer’s
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.

(o) The Trustee shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its control, including,
without limitation, acts of God; earthquakes; fire; flood; terrorism; wars and
other military disturbances; sabotage; epidemics; riots; loss or malfunction of
utilities, computer (hardware or software) or communication services; strikes or
similar labor disputes; and acts of civil or military authorities and
governmental action.

(p) The Trustee shall have no duty to inquire as to the performance of the
Issuer with respect to the covenants contained in Article Four or to make any
calculation in connection therewith or in connection with any redemption of the
Notes. In addition, except as otherwise expressly provided herein or in the
Collateral Documents, the Trustee shall have no obligation to monitor or verify
compliance by the Issuer or any Guarantor with any other obligation or covenant
under this Indenture or the Collateral Documents.

(q) The Trustee shall have no duty (i) to cause the maintenance of any
insurance, (ii) with respect to the payment or discharge of any tax, charge or
Lien levied against any part of the Collateral, or (iii) with respect to the
filing or refiling of any Collateral Document.

(r) The Trustee shall be under no obligation to the Holders to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, statements made in, or conditions of any of the Collateral or Collateral
Documents or to inspect the property (including the books and records) of the
Issuer.

(s) The Trustee shall not be responsible for the existence, genuineness or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens upon any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part.
Neither the Trustee nor the Collateral Agent shall have any obligation to give,
execute, deliver, file, record, authorize or obtain any financing statements,
notices, instruments, documents, agreements, consents or other papers as shall
be necessary to (i) create, preserve, perfect or validate the security interest
granted to the Collateral Agent pursuant to the Collateral Documents or
(ii) enable to Collateral Agent or the Trustee to exercise or enforce their
rights under this Indenture or the Collateral Documents with respect to the
security interest. In addition, neither the Trustee nor the Collateral Agent
shall have any responsibility or liability (i) in connection with the acts or
omissions of the Issuer in respect of the foregoing or (ii) for or with respect
to the legality, validity, and enforceability of any security interest created
in the collateral or the perfection and priority of such security interest.

(t) Neither the Trustee nor the Collateral Agent shall have any responsibilities
as to the validity, sufficiency, value, genuineness, ownership or
transferability of the Collateral, written instructions, or any other documents
in connection therewith, and will not be regarded as making nor be required to
make, any representations thereto.

Section 7.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Issuer or any of its Affiliates with the same rights it would have if
it were not Trustee. However, in the event that the Trustee acquires any
conflicting interest it must eliminate such conflict within 90 days or resign.
Any Agent may do the same with like rights and duties. The Trustee is also
subject to Sections 7.10 and 7.11 hereof.

 

-108-



--------------------------------------------------------------------------------

Section 7.04. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture, the
Collateral, the Collateral Documents or the Notes (or any guarantees thereof),
it shall not be accountable for the Issuer’s use of the proceeds from the Notes
or any money paid to the Issuer or upon the Issuer’s direction under any
provision of this Indenture, it shall not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.

Section 7.05. Notice of Defaults. If a Default occurs and is continuing and if
it is actually known to a Responsible Officer of the Trustee, the Trustee shall
deliver to Holders a notice of the Default within 90 days after it occurs,
unless such Default shall have been cured or waived, or if discovered after 90
days, promptly thereafter. The Trustee may withhold from the Holders notice of
any continuing Default, except a Default relating to the payment of principal,
premium, if any, or interest, if it determines that withholding notice is in
their interest.

Section 7.06. [Reserved].

Section 7.07. Compensation and Indemnity. For the purposes of this Section 7.07,
the Trustee and the Collateral Agent are referred to collectively as the
“Indemnified Parties,” and each as an “Indemnified Party.” The Issuer shall pay
to the Trustee from time to time such compensation with respect to the Trustee,
for its acceptance of this Indenture and services hereunder and, with respect to
the Collateral Agent, for its acceptance of the Security Agreement and services
thereunder, as the parties shall agree in writing from time to time. The
Trustee’s and the Collateral Agent’s compensation shall not be limited by any
law on compensation of a trustee of an express trust. The Issuer and the
Guarantors, jointly and severally, shall reimburse the Trustee and the
Collateral Agent promptly upon request for all out-of-pocket disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services. Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee’s and the Collateral Agent’s agents
and counsel.

The Issuer and the Guarantors, jointly and severally, shall indemnify each
Indemnified Party and its officers, directors, employees, agents and any
predecessor trustee or collateral agent and their respective officers,
directors, employees and agents for, and hold each Indemnified Party harmless
against, any and all loss, damage, claims, liability or expense (including
reasonable attorneys’ fees and expenses) incurred by it in connection with the
acceptance or administration of this trust and the performance of its duties
hereunder or under the Collateral Documents (including the reasonable costs and
expenses of enforcing this Indenture or the Collateral Documents against the
Issuer or any of the Guarantors (including this Section 7.07) or defending
itself against any claim whether asserted by any Holder, the Issuer or any
Guarantor or any holder of Pari Passu Lien Indebtedness, or liability in
connection with the acceptance, exercise or performance of any of its powers or
duties hereunder or under the Collateral Documents) (but excluding taxes imposed
on such Persons in connection with compensation for such administration or
performance). Each Indemnified Party shall notify the Issuer promptly of any
claim for which it may seek indemnity. Failure by such Indemnified Party to so
notify the Issuer shall not relieve the Issuer and the Guarantors of their
obligations hereunder. The Issuer shall defend the claim and each Indemnified
Party may have separate counsel and the Issuer shall pay the reasonable fees and
expenses of such counsel. Neither the Issuer nor any Guarantor need reimburse
any expense or indemnify against any loss, liability or expense incurred by an
Indemnified Party through such Indemnified Party’s own willful misconduct or
negligence. Neither the Issuer nor any Guarantor need pay for any settlement
made without its consent.

The obligations of the Issuer under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee or the Collateral Agent, as applicable.

Notwithstanding anything to the contrary in Section 4.12 hereof, to secure the
payment obligations of the Issuer and the Guarantors in this Section 7.07, the
Trustee shall have a Lien prior to the Notes on all money or property held or
collected by the Trustee, except money or property held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.

 

-109-



--------------------------------------------------------------------------------

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(vi) or Section 6.01(a)(vii) hereof occurs, the
expenses and the compensation for the services (including the reasonable fees
and expenses of its agents and counsel) are intended to constitute expenses of
administration under any Bankruptcy Law.

Section 7.08. Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.08.
The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuer. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by 30
days’ prior written notice to the Trustee and the Issuer in writing. The Issuer
may remove the Trustee if:

(a) the Trustee fails to comply with Section 7.10 hereof;

(b) the Trustee is adjudged bankrupt or insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(c) a custodian or public officer takes charge of the Trustee or its property;
or

(d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuer.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuer’s expense),
the Issuer or the Holders of at least 10% in principal amount of the then
outstanding Notes, may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Thereupon, the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer’s obligations under Section 7.07 hereof shall continue for the benefit of
the retiring Trustee.

Section 7.09. Successor Trustee by Merger, etc. If the Trustee consolidates,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act shall be the successor Trustee.

Section 7.10. Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has,
together with its parent, a combined capital and surplus of at least
$150,000,000 as set forth in its most recent published annual report of
condition.

 

-110-



--------------------------------------------------------------------------------

Section 7.11. Preferential Collection of Claims Against Issuer Section 7.12. .
The Trustee is subject to Trust Indenture Act Section 311(a), excluding any
creditor relationship listed in Trust Indenture Act Section 311(b). A Trustee
who has resigned or been removed shall be subject to Trust Indenture Act
Section 311(a) to the extent indicated therein.

Section 7.13. Intercreditor Agreement and the Collateral Documents. The Trustee
is hereby directed and authorized by the Holders to execute and deliver, or
cause the Collateral Agent to execute and deliver, the Intercreditor Agreement,
a joinder thereto and any other Collateral Documents or joinders thereto to the
extent it is named as a party therein. Whether or not so expressly stated
therein, in entering into, or taking (or forbearing from) any action under or
pursuant to, the Intercreditor Agreement or any other Collateral Document, the
Trustee and the Collateral Agent each shall have all of the rights, immunities,
indemnities and other protections granted to it under this Indenture (in
addition to those that may be granted to it under the terms of such other
agreement or agreements). Each Holder, by its acceptance of a Note, hereby
authorizes the Collateral Agent to execute and deliver a joinder to the
Intercreditor Agreement for the benefit of the Holders and agrees to be bound by
all of the provisions of the Intercreditor Agreement. In addition, each Holder
acknowledges and agrees that the Collateral Agent has entered into the
Intercreditor Agreement and other Collateral Documents for the benefit of the
Holders and agrees to be bound by all of the provisions thereof.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance. The
Issuer may, at its option and at any time, elect to have either Section 8.02 or
8.03 hereof applied to all outstanding Notes and all obligations of the
Guarantors with respect to the Guarantees upon compliance with the conditions
set forth below in this Article 8.

Section 8.02. Legal Defeasance and Discharge. Upon the Issuer’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.02, the Issuer
and the Guarantors shall, subject to the satisfaction of the conditions set
forth in Section 8.04 hereof, be deemed to have been discharged from their
obligations with respect to all outstanding Notes and Guarantees and all Events
of Default cured on the date the conditions set forth below are satisfied
(“Legal Defeasance”). For this purpose, Legal Defeasance means that the Issuer
and the Guarantors shall be deemed to have paid and discharged the entire
Indebtedness represented by the outstanding Notes, which shall thereafter be
deemed to be “outstanding” only for the purposes of Section 8.05 hereof and the
other Sections of this Indenture referred to in (a) and (b) below (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes), and to have satisfied all their other obligations under such Notes
and this Indenture including that of the Guarantors and the Collateral Documents
(and the Trustee, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging the same) and to have cured all then existing
Events of Default, except for the following provisions which shall survive until
otherwise terminated or discharged hereunder:

(a) the rights of Holders to receive payments in respect of the principal of,
premium, if any, and interest on the Notes when such payments are due solely out
of the trust created pursuant to this Indenture referred to in Section 8.04
hereof;

(b) the Issuer’s obligations with respect to Notes concerning issuing temporary
Notes, registration of such Notes, mutilated, destroyed, lost or stolen Notes
and the maintenance of an office or agency for payment and money for security
payments held in trust;

(c) the rights, powers, trusts, duties, indemnities and immunities of the
Trustee, and the Issuer’s and the Guarantors’ obligations in connection
therewith; and

(d) this Section 8.02.

Subject to compliance with this Article 8, the Issuer may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

 

-111-



--------------------------------------------------------------------------------

Section 8.03. Covenant Defeasance. Upon the Issuer’s exercise under Section 8.01
hereof of the option applicable to this Section 8.03, the Issuer and the
Guarantors shall, subject to the satisfaction of the conditions set forth in
Section 8.04 hereof, be released from their obligations under Sections 4.03,
4.04, 4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.17, 4.18 and
4.19 hereof and clauses (iv) and (v) of Section 5.01(a), Sections 5.01(c) and
5.01(d) hereof with respect to the outstanding Notes on and after the date the
conditions set forth in Section 8.04 hereof are satisfied (“Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes and the Guarantees, the Issuer and the Guarantors may omit to
comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply shall not constitute a Default or an Event
of Default under Section 6.01 hereof, but, except as specified above, the
remainder of this Indenture and such Notes and the Guarantees shall be
unaffected thereby. In addition, upon the Issuer’s exercise under Section 8.01
hereof of the option applicable to this Section 8.03 hereof, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof,
Section 6.01(a)(iii) (solely with respect to the covenants that are released
upon a Covenant Defeasance), 6.01(a)(iv), 6.01(a)(v), 6.01(a)(vi) (solely with
respect to Restricted Subsidiaries subject thereto), 6.01(a)(vii) (solely with
respect to Restricted Subsidiaries subject thereto) and 6.01(a)(viii) hereof
shall not constitute Events of Default.

Section 8.04. Conditions to Legal or Covenant Defeasance. The following shall be
the conditions to the application of either Section 8.02 or 8.03 hereof to the
outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

(a) the Issuer shall irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, U.S. Government Securities, or a
combination thereof, in such amounts as will be sufficient, in the opinion of an
Independent Financial Advisor, without consideration of any reinvestment, to pay
the principal of, premium, if any, and interest due on such Notes on the stated
maturity date or on the Redemption Date, as the case may be, of such principal,
premium, if any, or interest on such Notes and the Issuer must specify whether
such Notes are being defeased to maturity or to a particular Redemption Date;
provided, that upon any redemption that requires the payment of the Applicable
Premium, the amount deposited shall be sufficient for purposes of this Indenture
to the extent that an amount is deposited with the Trustee equal to the
Applicable Premium calculated as of the date of the notice of redemption, with
any deficit as of the date of redemption (any such amount, the “Applicable
Premium Deficit”) only required to be deposited with the Trustee on or prior to
the date of redemption. Any Applicable Premium Deficit shall be set forth in an
Officer’s Certificate delivered to the Trustee simultaneously with the deposit
of such Applicable Premium Deficit that confirms that such Applicable Premium
Deficit shall be applied toward such redemption;

(b) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel confirming that, subject to customary assumptions
and exclusions,

(i) the Issuer has received from, or there has been published by, the United
States Internal Revenue Service a ruling, or

(ii) since the Issue Date, there has been a change in the applicable U.S.
federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the
beneficial owners of the Notes will not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;

 

-112-



--------------------------------------------------------------------------------

(c) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel confirming that, subject to customary assumptions
and exclusions, the beneficial owners of the Notes will not recognize income,
gain or loss for U.S. federal income tax purposes as a result of such Covenant
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Covenant Defeasance had not occurred;

(d) no Event of Default (other than that resulting from borrowing funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to other Indebtedness and, in each case, the granting of Liens in connection
therewith) shall have occurred and be continuing on the date of such deposit;

(e) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under, the Senior Secured Credit
Facilities or any other material agreement or instrument (other than this
Indenture) to which the Issuer or any Guarantor is a party or by which the
Issuer or any Guarantor is bound (other than that resulting from any borrowing
of funds to be applied to make the deposit required to effect such Legal
Defeasance or Covenant Defeasance and any similar and simultaneous deposit
relating to other Indebtedness, and, in each case, the granting of Liens in
connection therewith);

(f) [reserved];

(g) the Issuer shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or any
Guarantor or others; and

(h) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.

Section 8.05. Deposited Money and U.S. Government Securities to be Held in
Trust; Other Miscellaneous Provisions. Subject to Section 8.06 hereof, all money
and U.S. Government Securities (including the proceeds thereof) deposited with
the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.05, the “Trustee”) pursuant to Section 8.04 hereof in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Issuer or a Guarantor
acting as Paying Agent) as the Trustee may determine, to the Holders of such
Notes of all sums due and to become due thereon in respect of principal, premium
and interest, but such money need not be segregated from other funds except to
the extent required by law.

The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or U.S. Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time upon the request of the Issuer
any money or U.S. Government Securities held by it as provided in Section 8.04
hereof which, in the opinion of a nationally recognized firm of independent
public accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.04(a) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

Section 8.06. Repayment to Issuer. Subject to any applicable abandoned property
law, any money deposited with the Trustee or any Paying Agent, or then held by
the Issuer, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Issuer on its written request or (if then held by the Issuer) shall be
discharged from such trust; and the Holder of such Note shall thereafter look
only to the Issuer for payment thereof, and all liability of the Trustee or such
Paying Agent with respect to such trust money, and all liability of the Issuer
as trustee thereof, shall thereupon cease.

 

-113-



--------------------------------------------------------------------------------

Section 8.07. Reinstatement. If the Trustee or Paying Agent is unable to apply
any United States dollars or U.S. Government Securities in accordance with
Section 8.02 or 8.03 hereof, as the case may be, by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Issuer’s and the Guarantors’
obligations under this Indenture and the Notes and the Guarantees shall be
revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided that, if the Issuer makes any payment of
principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Issuer shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01. Without Consent of Holders. Notwithstanding Section 9.02 hereof,
the Issuer, any Guarantor (with respect to a Guarantee or this Indenture to
which it is a party) and the Trustee (and, to the extent applicable, the
Collateral Agent) may amend or supplement this Indenture, the Collateral
Documents and any Guarantee or Notes without the consent of any Holder:

(a) to cure any ambiguity, omission, mistake, defect or inconsistency;

(b) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(c) to comply with Section 5.01 hereof;

(d) to provide for the assumption of the Issuer’s or any Guarantor’s obligations
to the Holders;

(e) to make any change that would provide any additional rights or benefits to
the Holders or that does not materially adversely affect the legal rights under
this Indenture of any such Holder;

(f) to add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuer or any Guarantor;

(g) to provide for the issuance of Additional Notes in accordance with the terms
of this Indenture;

(h) [reserved];

(i) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee hereunder pursuant to the requirements hereof;

(j) to make any amendment to the provisions of this Indenture relating to the
transfer or legending of the Notes;

(k) to add a Guarantor under this Indenture or to release a Guarantor in
accordance with the terms of this Indenture;

 

-114-



--------------------------------------------------------------------------------

(l) to conform the text of this Indenture, Guarantees or the Notes to any
provision of the “Description of the Notes” section of the Offering Memorandum
to the extent that such provision in such “Description of the Notes” section was
intended to be a verbatim recitation of a provision of this Indenture, Guarantee
or Notes as provided in an Officer’s Certificate;

(m) to provide for the succession of any parties to the Collateral Documents
(and other amendments that are administrative or ministerial in nature) in
connection with an amendment, renewal, extension, substitution, refinancing,
restructuring, replacement, supplementing or other modification from time to
time of the Credit Agreements or any other agreement that is not prohibited by
this Indenture;

(n) to provide for the release or addition of Collateral or Guarantees in
accordance with the terms of this Indenture and the Collateral Documents; or

(o) to add any Pari Passu Lien Indebtedness to any Collateral Document to the
extent permitted by this Indenture.

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof (to the extent requested by the Trustee and subject to the
last sentence of Section 9.06), the Trustee shall join with the Issuer and the
Guarantors in the execution of any amended or supplemental indenture authorized
or permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
have the right, but not be obligated to, enter into such amended or supplemental
indenture that affects its own rights, duties or immunities under this Indenture
or otherwise. Notwithstanding the foregoing, neither an Opinion of Counsel nor a
board resolution, shall be required in connection with the addition of a
Guarantor under this Indenture upon execution and delivery by such Guarantor and
the Trustee of a supplemental indenture to this Indenture, the form of which is
attached as Exhibit D hereto.

Section 9.02. With Consent of Holders. Except as provided in Section 9.01 and
this Section 9.02, the Issuer, the Guarantors and the Trustee (and, to the
extent applicable, the Collateral Agent) may amend or supplement this Indenture,
the Notes and the Guarantees and the Collateral Documents with the consent of
the Holders of at least a majority in principal amount of all the Notes then
outstanding, including consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes and, subject to Sections 6.04 and 6.07
hereof, any existing Default or Event of Default (other than a Default or Event
of Default in the payment of the principal of, premium, if any, or interest on
the Notes, except a payment default resulting from an acceleration that has been
rescinded) or compliance with any provision of this Indenture, the Guarantees,
the Notes issued thereunder or any Collateral Document may be waived with the
consent of the Holders of a majority in principal amount of all the then
outstanding Notes (including consents obtained in connection with a purchase of
or tender offer or exchange offer for the Notes). Section 2.08 hereof and
Section 2.09 hereof shall determine which Notes are considered to be
“outstanding” for the purposes of this Section 9.02.

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders as aforesaid, the Trustee (and the
Collateral Agent to the extent a party to the applicable document) shall join
with the Issuer and the Guarantors in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee and the Collateral Agent may in their
discretion, but shall not be obligated to, enter into such amended or
supplemental indenture.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer shall send to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Issuer to send such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amended or supplemental indenture
or waiver.

 

-115-



--------------------------------------------------------------------------------

Without the consent of each affected Holder , an amendment or waiver under this
Section 9.02 may not, with respect to any Notes held by a non-consenting Holder:

(a) reduce the principal amount of such Notes whose Holders must consent to an
amendment, supplement or waiver;

(b) reduce the principal of or change the fixed final maturity of any such Note
or alter or waive the provisions with respect to the redemption of such Note
(other than provisions relating to (i) notice periods (to the extent consistent
with applicable requirements of clearing and settlement systems) for redemption
and conditions to redemption and (ii) Section 3.09, Section 4.10 and
Section 4.14 hereof);

(c) reduce the rate of or change the time for payment of interest on any such
Note;

(d) (A) waive a Default in the payment of principal of or premium, if any, or
interest on the Notes, except a rescission of acceleration of the Notes by the
Holders of at least a majority in aggregate principal amount of all then
outstanding Notes and a waiver of the payment default that resulted from such
acceleration, or (B) waive a Default in respect of a covenant or provision
contained in this Indenture or any Guarantee which cannot be amended or modified
without the consent of all affected Holders;

(e) make any Note payable in money other than that stated therein;

(f) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of the Holders to receive payments of principal of
or premium, if any, or interest on the Notes;

(g) make any change in these amendment and waiver provisions;

(h) amend the contractual right expressly set forth in this Indenture or the
Notes of any Holder to receive payments of principal of, or premium, if any, or
interest on such Notes or to institute suit for the enforcement of any payment
on or with respect to such Holder’s Notes;

(i) make any change to or modify the ranking of the Notes that would adversely
affect the Holders; or

(j) except as expressly permitted by this Indenture, modify the Guarantees of
any Significant Subsidiary, or any group of Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements of the
Issuer for a fiscal quarter end provided as required under Section 4.03 hereof),
would constitute a Significant Subsidiary in any manner materially adverse to
the Holders of such Notes.

In addition, without the consent of the Holders of at least 66 2/3% in principal
amount of Notes then outstanding, no amendment, supplement or waiver may
(1) modify any Collateral Document or the provisions in this Indenture dealing
with the Collateral or the Collateral Documents that would have the impact of
releasing all or substantially all of the Collateral from the Liens of the
Collateral Documents (except as permitted by the terms of this Indenture and the
Collateral Documents) or change or alter the priority of the security interests
in the Collateral, (2) make any change in any Collateral Document or the
provisions in this Indenture dealing with the Collateral or the Collateral
Documents or the application of proceeds of the Collateral that would adversely
affect the Holders in any material respect or (3) modify the Intercreditor
Agreement in any manner adverse to the Holders in any material respect other
than in accordance with the terms of this Indenture and the Collateral
Documents.

Section 9.03. [Reserved].

Section 9.04. Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective, a consent to it by a Holder of a Note is a
continuing consent by the Holder of a Note and every subsequent Holder of a Note
or portion of a Note that evidences the same debt as the consenting Holder’s
Note, even if notation of the consent is not made on any Note. However, any such
Holder of a Note or subsequent Holder of a Note may revoke the consent as to its
Note if the Trustee receives written notice of revocation before the date the
amendment, supplement or waiver becomes effective. An amendment, supplement or
waiver becomes effective in accordance with its terms and thereafter binds every
Holder.

 

-116-



--------------------------------------------------------------------------------

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement, or
waiver. If a record date is fixed, then, notwithstanding the preceding
paragraph, those Persons who were Holders at such record date (or their duly
designated proxies), and only such Persons, shall be entitled to consent to such
amendment, supplement, or waiver or to revoke any consent previously given,
whether or not such Persons continue to be Holders after such record date. No
such consent shall be valid or effective for more than 120 days after such
record date unless the consent of the requisite number of Holders has been
obtained.

Section 9.05. Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Issuer in exchange for all Notes may issue and the
Trustee shall, upon receipt of an Authentication Order, authenticate new Notes
that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 9.06. Trustee to Sign Amendments, etc. The Trustee shall sign any
amendment, supplement or waiver authorized pursuant to this Article 9 if the
amendment, supplement or waiver does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. The Issuer may not sign an amendment,
supplement or waiver until the board of directors of the Issuer approves it. In
executing any amendment, supplement or waiver, the Trustee shall be provided
with, upon request, and (subject to Section 7.01 hereof) shall be fully
protected in relying upon, in addition to the documents required by
Section 13.04 hereof, an Officer’s Certificate and an Opinion of Counsel each
stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture and that such amendment, supplement or
waiver is the legal, valid and binding obligation of the Issuer and any
Guarantors party thereto, enforceable against them in accordance with its terms,
subject to customary exceptions, and complies with the provisions hereof
(including Section 9.03 hereof). Notwithstanding the foregoing, neither an
Opinion of Counsel nor a board resolution, shall be required for the Trustee to
execute any supplemental indenture to this Indenture, the form of which is
attached as Exhibit D hereto adding a new Guarantor under this Indenture.

Section 9.07. Payment for Consent Neither the Issuer nor any of its Subsidiaries
shall, directly or indirectly, pay or cause to be paid any consideration,
whether by way of interest, fee or otherwise, to any Holder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture, the Notes or the Collateral Documents unless such
consideration is offered to all Holders eligible to participate in the
solicitation and is paid to all such Holders that so consent, waive or agree to
amend in the time frame set forth in solicitation documents relating to such
consent, waiver or agreement. No Impairment of Right of Holders to Receive
Payment. For the avoidance of doubt, no amendment to, or deletion of any of the
covenants described in Section 4 hereof or action taken in compliance with the
covenants in effect at the time of such action, shall be deemed to impair or
affect any legal rights of any Holders of the Notes to receive payment of
principal of or premium, if any, or interest on the Notes or to institute suit
for the enforcement of any payment on or with respect to such Holder’s Notes.

ARTICLE 10

GUARANTEES

Section 10.01. Guarantee. Subject to this Article 10, from and after the Issue
Date, each of the Guarantors hereby, jointly and severally, irrevocably and
unconditionally, guarantees, on an senior secured basis, to each Holder of a
Note authenticated and delivered by the Trustee and to the Trustee and its
successors and assigns, irrespective of the validity and enforceability of this
Indenture, the Notes or the Obligations of the Issuer hereunder

 

-117-



--------------------------------------------------------------------------------

or thereunder, that: (a) the principal of and interest and premium, if any, on
the Notes shall be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other Obligations of the
Issuer to the Holders or the Trustee hereunder or under the Notes shall be
promptly paid in full, all in accordance with the terms hereof and thereof; and
(b) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same shall be promptly paid in full when due in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed for whatever reason, the Guarantors shall be jointly and severally
obligated to pay the same promptly. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Issuer, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor (other than payment in full of all
of the Obligations of the Issuer hereunder or under the Notes). Each Guarantor
hereby waives, to the fullest extent permitted by law, diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Issuer, any right to require a proceeding first against the
Issuer, protest, notice and all demands whatsoever and covenants that this
Guarantee shall not be discharged except by full payment of the obligations
contained in the Notes and this Indenture or by release in accordance with the
provisions of this Indenture and the Collateral Documents.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section 10.01.

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuer or the Guarantors, then
any amount paid either to the Trustee or such Holder, this Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article 6 hereof, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of this
Guarantee. The Guarantors shall have the right to seek contribution from any
nonpaying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantees. Each Guarantor that makes a payment
under its Guarantee shall, to the fullest extent permitted under applicable law,
be entitled upon payment in full of all guaranteed obligations under this
Indenture to a contribution from each other Guarantor in an amount equal to such
other Guarantor’s pro rata portion of such payment based on the respective net
assets of all the Guarantors at the time of such payment determined in
accordance with GAAP.

Until terminated in accordance with Section 10.06, each Guarantee shall remain
in full force and effect and continue to be effective should any petition be
filed by or against the Issuer for liquidation, reorganization, should the
Issuer become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of the
Issuer’s assets, and shall, to the fullest extent permitted by law, continue to
be effective or be reinstated, as the case may be, if at any time payment of the
Notes are, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee on the Notes or Guarantees,
whether as a “voidable preference,” “fraudulent transfer” or otherwise, all as
though such payment had not been made. In the event that any payment or any part
thereof, is rescinded, reduced, restored or returned, the Notes shall, to the
fullest extent permitted by law, be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

-118-



--------------------------------------------------------------------------------

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

The Guarantee issued by any Guarantor shall be a general senior secured
obligation of such Guarantor and shall be pari passu in right of payment with
all existing and future Senior Indebtedness of such Guarantor, if any.

Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.

Section 10.02. Limitation on Guarantor Liability. Each Guarantor, and by its
acceptance of Notes, each Holder, hereby confirms that it is the intention of
all such parties that the Guarantee of such Guarantor not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to any Guarantee. To effectuate
the foregoing intention, the Trustee, the Holders and the Guarantors hereby
irrevocably agree that the obligations of each Guarantor shall be limited to the
maximum amount as will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Guarantor that are relevant under such
laws and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under this Article 10, result
in the obligations of such Guarantor under its Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under applicable law or being void
or voidable under any law relating to insolvency of debtors.

Section 10.03. Execution and Delivery. To evidence its Guarantee set forth in
Section 10.01 hereof, each Guarantor hereby agrees that this Indenture (or a
supplemental indenture in the form of Exhibit D) shall be executed on behalf of
such Guarantor by one of its authorized officers.

Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

If an officer whose signature is on this Indenture (or a supplemental indenture
in the form of Exhibit D) no longer holds that office at the time the Trustee
authenticates a Note, the Guarantee of such Guarantor shall be valid
nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

If required by Section 4.15 hereof, the Issuer shall cause any newly created or
acquired Restricted Subsidiary to comply with the provisions of Section 4.15
hereof and this Article 10, to the extent applicable.

Section 10.04. Subrogation. Each Guarantor shall be subrogated to all rights of
Holders against the Issuer in respect of any amounts paid by any Guarantor
pursuant to the provisions of Section 10.01 hereof; provided that, if an Event
of Default has occurred and is continuing, no Guarantor shall be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuer under this
Indenture or the Notes shall have been paid in full.

Section 10.05. Benefits Acknowledged. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Indenture and that the guarantee and waivers made by it
pursuant to its Guarantee are knowingly made in contemplation of such benefits.

Section 10.06. Release of Guarantees. Each Guarantee by a Subsidiary Guarantor
shall be automatically and unconditionally released and discharged, and shall
thereupon terminate and be of no further force and effect, and no further action
by such Subsidiary Guarantor, the Issuer or the Trustee is required for the
release of such Subsidiary Guarantor’s Guarantee, upon:

 

-119-



--------------------------------------------------------------------------------

(a) (i) any sale, exchange, disposition or transfer (by merger, amalgamation,
consolidation or otherwise) of (x) the Capital Stock of such Subsidiary
Guarantor, after which the applicable Subsidiary Guarantor is no longer a
Restricted Subsidiary or (y) all or substantially all the assets of such
Subsidiary Guarantor, in each case if such sale, exchange, disposition or
transfer is made in compliance with the applicable provisions of this Indenture;

(ii) the release or discharge of the guarantee by such Subsidiary Guarantor of
Indebtedness under the Senior Secured Credit Facilities, or the release or
discharge of such other guarantee that resulted in the creation of such
Guarantee, except a discharge or release by or as a result of payment under such
guarantee (it being understood that a release subject to a contingent
reinstatement will constitute a release for the purposes of this provision and
that if any such Guarantee is so reinstated, such Guarantee shall also be
reinstated to the extent that such Subsidiary Guarantor would then be required
to provide a Guarantee pursuant to Section 4.15 hereof);

(iii) the designation of any Restricted Subsidiary that is a Subsidiary
Guarantor as an Unrestricted Subsidiary in compliance with the applicable
provisions of this Indenture;

(iv) upon the merger or consolidation of any Subsidiary Guarantor with and into
the Issuer or another Guarantor or upon the liquidation of such Subsidiary
Guarantor following the transfer of all of its assets to the Issuer or another
Guarantor; or

(v) the exercise by the Issuer of its Legal Defeasance option or Covenant
Defeasance option in accordance with Article 8 hereof or the discharge of the
Issuer’s obligations under this Indenture in accordance with the terms of this
Indenture; and

(b) such Subsidiary Guarantor delivering to the Trustee an Officer’s Certificate
of such Subsidiary Guarantor or the Issuer and an Opinion of Counsel, each
stating that all conditions precedent provided for in this Indenture relating to
such transaction or release and discharge have been complied with.
Notwithstanding the foregoing, an Opinion of Counsel shall not be required in
the case of a merger or consolidation in accordance with Section 10.06(a)(iv).

ARTICLE 11

COLLATERAL DOCUMENTS

Section 11.01. Collateral and Collateral Documents.

(a) The due and punctual payment of the principal of and interest on the Notes
when and as the same shall be due and payable, whether on an Interest Payment
Date, at maturity, by acceleration, repurchase, redemption or otherwise, and
interest on the overdue principal of and interest on the Notes and payment and
performance of all other Obligations of the Issuer and the Guarantors to the
Holders, the Trustee or the Collateral Agent under this Indenture, the Notes and
the Collateral Documents, according to the terms hereunder or thereunder, shall
be secured as provided in the Collateral Documents, which define the terms of
the Liens that secure the Notes and such other Obligations, subject to the terms
of the Intercreditor Agreement. The Trustee and the Issuer hereby acknowledge
and agree that the Collateral Agent holds the Collateral in trust for its
benefit and the benefit of the Trustee and the Holders, in each case pursuant to
the terms of the Collateral Documents. Each Holder, by accepting a Note,
consents and agrees to the terms of the Collateral Documents (including the
provisions providing for the possession, use, release and foreclosure of
Collateral) as the same may be in effect or may be amended from time to time in
accordance with their terms and this Indenture, and authorizes and directs the
Collateral Agent to enter into the Collateral Documents and to perform its
obligations and exercise its rights thereunder in accordance therewith. The
Issuer shall deliver to the Collateral Agent copies of all documents filed
pursuant to the Collateral Documents, and shall do or cause to be done all such
acts and things as may be reasonably required to assure and confirm to the
Collateral Agent the security interest in the Collateral contemplated hereby, by
the Collateral Documents or any part thereof, as from time to time constituted,
so as to render the same available for the security and benefit of this
Indenture and of the Notes secured hereby, according to the intent and purposes
herein expressed.

 

-120-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing,

(i) the Capital Stock and other securities of the Issuer or any Subsidiary of
the Issuer that are owned by the Issuer or any Guarantor shall constitute
Collateral only to the extent that such Capital Stock and other securities can
secure the Notes and Pari Passu Lien Indebtedness without Rule 3-16 of
Regulation S-X under the Securities Act (“Rule 3-16”) (or any other law, rule or
regulation) requiring separate financial statements of such Subsidiary to be
filed with the SEC (or any other governmental agency)(the “Rule 3-16
Exception”);

(ii) in the event that Rule 3-16 requires or is amended, modified or interpreted
by the SEC to require (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would require) the filing with
the SEC (or any other governmental agency) of separate financial statements of
the Issuer (if at such time the Issuer satisfies the requirements of
Section 4.03 by furnishing information relating to Holdings (or any parent
entity of Holdings)), or of any Subsidiary of the Issuer, due to the fact that
the Issuer’s or such Subsidiary’s Capital Stock and other securities secure the
Notes and/or Pari Passu Lien Indebtedness, then the Capital Stock and other
securities of the Issuer or of such Subsidiary shall automatically be deemed not
to be part of the Collateral (but only to the extent necessary to not be subject
to such requirement) and in such event, the Collateral Documents may be amended
or modified, without the consent of any Holder or a holder of Pari Passu Lien
Indebtedness, to the extent necessary to release the security interests in the
shares of Capital Stock and other securities that are so deemed to no longer
constitute part of the Collateral; and

(iii) in the event that Rule 3-16 is amended, modified or interpreted by the SEC
to permit (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would permit) the Issuer’s or such
Subsidiary’s Capital Stock and other securities to secure the Notes and/or Pari
Passu Lien Indebtedness in excess of the amount then pledged without the filing
with the SEC (or any other governmental agency) of separate financial statements
of the Issuer or such Subsidiary, then the Capital Stock and other securities of
the Issuer or of such Subsidiary shall automatically be deemed to be a part of
the Collateral (but only to the extent permitted without becoming subject to any
such financial statement requirements). In such event, the Collateral Documents
may be amended or modified, without the consent of any Holder or holders of Pari
Passu Lien Indebtedness, to the extent necessary to subject to the Liens under
the Collateral Documents such additional Capital Stock and other securities.

Notwithstanding the foregoing, any such Capital Stock excluded as Collateral
under the Rule 3-16 Exception will not be excluded from the collateral securing
the Senior Secured Credit Facilities as a result of being excluded as
Collateral.

Section 11.02. [Reserved].

Section 11.03. Release of Collateral.

(a) Subject to Sections 11.03(b) and 11.04 hereof, the Issuer may be released
from the Lien and security interest created by the Collateral Documents at any
time or from time to time in accordance with the provisions of the Collateral
Documents or as provided hereby. The Issuer and the Guarantors shall be entitled
to a release of property and other assets included in the Collateral from the
Liens securing the Notes, and the Trustee (subject to its receipt of an
Officer’s Certificate and Opinion of Counsel as provided below) shall release,
or instruct the Collateral Agent to release, as applicable, the same from such
Liens at the Issuer’s sole cost and expense, under one or more of the following
circumstances:

(i) to enable the Issuer or any Guarantor to sell, exchange or otherwise dispose
of any of the Collateral (other than any such disposition to the Issuer or a
Guarantor) to the extent not prohibited under Section 4.10 hereof;

(ii) in the case of a Guarantor that is released from its Guarantee with respect
to all of the Notes, the release of the property and assets of such Guarantor;

 

-121-



--------------------------------------------------------------------------------

(iii) pursuant to an amendment or waiver in accordance with Article 9 hereof;

(iv) if all of the Notes have been defeased pursuant to Article 8 hereof or
satisfied and discharged pursuant to Article 12 hereof;

(v) upon payment in full of the principal of, together with accrued and unpaid
interest on, all of the Notes and all other Obligations related thereto under
this Indenture, the Guarantees and the Collateral Documents with respect
thereto, that are due and payable at or prior to the time such principal,
together with accrued and unpaid interest are paid; or

(vi) in connection with the taking of an enforcement action by the
representative of any First Lien Obligation in accordance with the terms of the
Intercreditor Agreement.

(b) Upon receipt of an Officer’s Certificate and an Opinion of Counsel
certifying that all conditions precedent under this Indenture and the Collateral
Documents, if any, to such release have been met and any necessary or proper
instruments of termination, satisfaction or release have been prepared by the
Issuer, the Trustee shall, or shall cause the Collateral Agent, to execute,
deliver or acknowledge (at the Issuer’s expense) such instruments or releases to
evidence the release of any Collateral permitted to be released pursuant to this
Indenture or the Collateral Documents. Neither the Trustee nor the Collateral
Agent shall be liable for any such release undertaken in good faith in reliance
upon any such Officer’s Certificate or Opinion of Counsel, and notwithstanding
any term hereof or in any Collateral Document to the contrary, the Trustee and
Collateral Agent shall not be under any obligation to release any such Lien and
security interest, or execute and deliver any such instrument of release,
satisfaction or termination, unless and until it receives such Officer’s
Certificate and Opinion of Counsel.

Section 11.04. [Reserved].

Section 11.05. [Reserved].

Section 11.06. Suits To Protect the Collateral. Subject to the provisions of
Article 7 hereof and the Intercreditor Agreement, the Trustee in its sole
discretion and without the consent of the Holders, on behalf of the Holders, may
direct the Collateral Agent to take all actions it deems necessary or
appropriate in order to:

(i) enforce any of the terms of the Collateral Documents; and

(ii) collect and receive any and all amounts payable in respect of the
Obligations hereunder.

Subject to the provisions of the Collateral Documents, the Trustee shall have
power to institute and to maintain such suits and proceedings as it may deem
expedient to prevent any impairment of the Collateral by any acts which may be
unlawful or in violation of any of the Collateral Documents or this Indenture,
and such suits and proceedings as the Trustee, in its sole discretion, may deem
expedient to preserve or protect its interests and the interests of the Holders
in the Collateral (including power to institute and maintain suits or
proceedings to restrain the enforcement of or compliance with any legislative or
other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the Lien on the Collateral or be prejudicial to the
interests of the Holders or the Trustee). Nothing in this Section 11.06 shall be
considered to impose any such duty or obligation to act on the part of the
Trustee.

Section 11.07. Authorization of Receipt of Funds by the Trustee Under the
Collateral Documents. Subject to the provisions of the Intercreditor Agreement,
the Trustee is authorized to receive any funds for the benefit of the Holders
distributed under the Collateral Documents, and to make further distributions of
such funds to the Holders according to the provisions of this Indenture.

 

-122-



--------------------------------------------------------------------------------

Section 11.08. Purchaser Protected. In no event shall any purchaser in good
faith of any property purported to be released hereunder be bound to ascertain
the authority of the Collateral Agent or the Trustee to execute the release or
to inquire as to the satisfaction of any conditions required by the provisions
hereof for the exercise of such authority or to see to the application of any
consideration given by such purchaser or other transferee; nor shall any
purchaser or other transferee of any property or rights permitted by this
Article 11 to be sold be under any obligation to ascertain or inquire into the
authority of the Issuer or the applicable Guarantor to make any such sale or
other transfer.

Section 11.09. Powers Exercisable by Receiver or Trustee. In case the Collateral
shall be in the possession of a receiver or trustee, lawfully appointed, the
powers conferred in this Article 11 upon the Issuer or a Guarantor with respect
to the release, sale or other disposition of such property may be exercised by
such receiver or trustee, and an instrument signed by such receiver or trustee
shall be deemed the equivalent of any similar instrument of the Issuer or a
Guarantor or of any officer or officers thereof required by the provisions of
this Article 11; and if the Trustee shall be in the possession of the Collateral
under any provision of this Indenture, then such powers may be exercised by the
Trustee.

Section 11.10. Release Upon Termination of the Issuer’s Obligations. In the
event that the Issuer delivers to the Trustee, in form and substance reasonably
acceptable to it, an Officer’s Certificate certifying that (i) payment in full
of the principal of, together with accrued and unpaid interest on, all of the
Notes and all other Obligations under this Indenture, the Guarantees and the
Collateral Documents, that are due and payable at or prior to the time such
principal, together with accrued and unpaid interest, are paid or (ii) the
Issuer shall have exercised its legal defeasance option or its covenant
defeasance option, in compliance with the provisions of Article 8, or its
satisfaction and discharge option, in compliance with the provisions of Article
12 hereof, in each case with respect to all of the Notes, the Trustee shall
deliver to the Issuer and the Collateral Agent a notice stating that the
Trustee, on behalf of the Holders, disclaims and gives up any and all rights it
has in or to the Collateral (other than its rights under Section 7.07 and with
respect to funds held by the Trustee pursuant to Article 8 and Article 12), and
any rights it has under the Collateral Documents, and upon receipt by the
Collateral Agent of such notice, the Collateral Agent shall be deemed not to
hold a Lien in the Collateral on behalf of the Trustee and upon request of and
at the expense of the Issuer shall execute any release documents prepared by the
Issuer and do or cause to be done all other acts reasonably necessary to release
such Lien.

Section 11.11. Collateral Agent.

(a) The Trustee and each of the Holders by acceptance of the Notes hereby
designates and appoints the Collateral Agent as its agent under this Indenture
and the Collateral Documents and the Trustee and each of the Holders by
acceptance of the Notes hereby irrevocably authorizes the Collateral Agent to
take such action on its behalf under the provisions of this Indenture and the
Collateral Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Indenture and
the Collateral Documents, together with such powers as are reasonably incidental
thereto. The provisions of this Section 11.11 are solely for the benefit of the
Collateral Agent and none of the Trustee, any of the Holders nor any of the
Grantors shall have any rights as a third party beneficiary of any of the
provisions contained herein other than as expressly provided in Section 11.03.
Notwithstanding any provision to the contrary contained elsewhere in this
Indenture and the Collateral Documents, the Collateral Agent shall not have any
duties or responsibilities hereunder nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with the Trustee, any Holder or any
Grantor, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Indenture and the Collateral
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Indenture with reference to the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Except as expressly
otherwise provided in this Indenture, the Collateral Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights or taking or refraining from taking any actions which
the Collateral Agent is expressly entitled to take or assert under this
Indenture, and the Collateral Documents, including the exercise of remedies
pursuant to Article 6, and any action so taken or not taken shall be deemed
consented to by the Trustee and the Holders.

 

-123-



--------------------------------------------------------------------------------

(b) None of the Collateral Agent or any of its respective Affiliates shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Indenture or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct) or under or in
connection with any Collateral Document or the transactions contemplated thereby
(except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Trustee or any Holder for any recital,
statement, representation, warranty, covenant or agreement made by the Issuer or
any Grantor or Affiliate of any Grantor, or any officer or Affiliate thereof,
contained in this or any Indenture, any Collateral Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, this or any
other Indenture or the Collateral Documents, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this or any other Indenture or the
Collateral Documents, or for any failure of any Grantor or any other party to
this Indenture or the Collateral Documents to perform its obligations hereunder
or thereunder. The rights, privileges, protections, immunities and benefits
given to the Trustee are hereby extended to, and shall be enforceable by, the
Collateral Agent. None of the Collateral Agent or any of its respective
Affiliates shall be under any obligation to the Trustee or any Holder to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this or any other Indenture or the
Collateral Documents or to inspect the properties, books, or records of any
Grantor or any Grantor’s Affiliates.

(c) The Collateral Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with the Issuer, any Guarantor and their
Affiliates as though it was not the Collateral Agent hereunder and without
notice to or consent of the Trustee. The Trustee and the Holders acknowledge
that, pursuant to such activities, the Collateral Agent or its Affiliates may
receive information regarding any Grantor or its respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of, any such Grantor or such Affiliate) and acknowledge that the
Collateral Agent shall not be under any obligation to provide such information
to the Trustee or the Holders. Nothing herein shall impose or imply any
obligation on the part of the Collateral Agent to advance funds.

(d) The Collateral Agent is authorized and directed to (i) enter into the
Collateral Documents, (ii) bind the Holders on the terms as set forth in the
Collateral Documents and (iii) perform and observe its obligations under the
Collateral Documents.

(e) The Trustee agrees that it shall not (and shall not be obligated to), and
shall not instruct the Collateral Agent to, unless specifically requested to do
so by a majority of the Holders, take or cause to be taken any action to enforce
its rights under this Indenture or against any Grantor, including the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

If at any time or times the Trustee shall receive (i) by payment, foreclosure,
set-off or otherwise, any proceeds of Collateral or any payments with respect to
the Obligations arising under, or relating to, this Indenture, except for any
such proceeds or payments received by the Trustee from the Collateral Agent
pursuant to the terms of this Indenture, or (ii) payments from the Collateral
Agent in excess of the amount required to be paid to the Trustee pursuant to
Article 6, the Trustee shall promptly turn the same over to the Collateral
Agent, in kind, and with such endorsements as may be required to negotiate the
same to the Collateral Agent.

(f) The Collateral Agent is each Holder’s agent for the purpose of perfecting
the Holders’ security interest in assets which, in accordance with Article 9 of
the Uniform Commercial Code can be perfected only by possession. Should the
Trustee obtain possession of any such Collateral, upon request from the Issuer,
the Trustee shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

(g) The Collateral Agent shall have no obligation whatsoever to the Trustee or
any of the Holders to assure that the Collateral exists or is owned by any
Grantor or is cared for, protected, or insured or has been encumbered, or that
the Collateral Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, maintained (through the filing of continuation
statements under the Uniform Commercial Code or otherwise) or enforced or are
entitled to any particular priority, or to determine whether all or the Issuer
or any Guarantor’s property constituting collateral intended to be subject to
the Lien and security interest of the Collateral Documents has been properly and
completely listed or delivered, as the case may be, or the genuineness,
validity,

 

-124-



--------------------------------------------------------------------------------

marketability or sufficiency thereof or title thereto, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the rights, authorities, and powers granted or
available to the Collateral Agent pursuant to this Indenture or any Collateral
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion given the Collateral
Agent’s own interest in the Collateral and that the Collateral Agent shall have
no other duty or liability whatsoever to the Trustee or any Holder as to any of
the foregoing.

(h) No provision of this Indenture or any Collateral Document shall require the
Collateral Agent (or the Trustee) to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or thereunder or to take or omit to take any action hereunder or thereunder or
take any action at the request or direction of Holders (or the Trustee in the
case of the Collateral Agent) if it shall have reasonable grounds for believing
that repayment of such funds is not assured to it.

(i) The Collateral Agent (i) shall not be liable for any action it takes or
omits to take in good faith which it reasonably believes to be authorized or
within its rights or powers, or for any error of judgment made in good faith by
a Responsible Officer, unless it is proved that the Collateral Agent was grossly
negligent in ascertaining the pertinent facts, (ii) shall not be liable for
interest on any money received by it except as the Collateral Agent may agree in
writing with the Issuer (and money held in trust by the Collateral Agent need
not be segregated from other funds except to the extent required by law), (iii)
the Collateral Agent may consult with counsel of its selection and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it in good faith and in accordance with the advice or
opinion of such counsel. The grant of permissive rights or powers to the
Collateral Agent shall not be construed to impose duties to act.

(j) Neither the Collateral Agent nor the Trustee shall be liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters. Neither the Collateral Agent nor the Trustee shall be liable
for any indirect, special or consequential damages (included but not limited to
lost profits) whatsoever, even if it has been informed of the likelihood thereof
and regardless of the form of action.

Section 11.12. Designations. Except as provided in the next sentence, for
purposes of the provisions hereof requiring the Issuer to designate Indebtedness
for the purposes of the term “Priority Payment Lien Obligations” or any other
such designations hereunder, any such designation shall be sufficient if
designated in accordance with the applicable provisions of the Intercreditor
Agreement. For all purposes hereof and of the Intercreditor Agreement, the
Issuer hereby designates the Obligations pursuant to the Revolving Credit
Agreement or the Term Loan Credit Agreement as “Priority Payment Lien
Obligations.”

ARTICLE 12

SATISFACTION AND DISCHARGE

Section 12.01. Satisfaction and Discharge. This Indenture shall be discharged,
terminate and shall cease to be of further effect as to all Notes, when either:

(a) all Notes theretofore authenticated and delivered, except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has heretofore been deposited in trust, have been delivered to the Trustee
for cancellation; or

(b) (i) all Notes not theretofore delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise, will become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuer, and the Issuer or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders , cash in U.S. dollars, U.S.
dollar-denominated U.S.

 

-125-



--------------------------------------------------------------------------------

Government Securities, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment to pay and discharge the
entire indebtedness on the Notes not theretofore delivered to the Trustee for
cancellation for principal, premium, if any, and accrued interest to the date of
maturity or redemption; provided that upon any redemption that requires the
payment of the Applicable Premium, the amount deposited shall be sufficient for
purposes of this Indenture to the extent that an amount is deposited with the
Trustee equal to the Applicable Premium calculated as of the date of the notice
of redemption, with any Applicable Premium Deficit only required to be deposited
with the Trustee on or prior to the date of redemption. Any Applicable Premium
Deficit shall be set forth in an Officer’s Certificate delivered to the Trustee
simultaneously with the deposit of such Applicable Premium Deficit that confirms
that such Applicable Premium Deficit shall be applied toward such redemption;

(ii) No Event of Default (other than that resulting from borrowing funds to be
applied to make such deposit or any similar and simultaneous deposit relating to
other Indebtedness and, in each case, the granting of Liens in connection
therewith) with respect to this Indenture or the Notes shall have occurred and
be continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default under the Senior Secured Credit Facilities or any other
material agreement or instrument (other than this Indenture) to which the Issuer
or any Guarantor is a party or by which the Issuer or any Guarantor is bound
(other than resulting from any borrowing of funds to be applied to make such
deposit and any similar and simultaneous deposit relating to other Indebtedness
and, in each case, the granting of Liens in connection therewith);

(iii) the Issuer has paid or caused to be paid all sums payable by it under this
Indenture; and

(iv) the Issuer has delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at maturity or the
Redemption Date, as the case may be.

In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied. Such Opinion of Counsel may rely on such
Officer’s Certificate as to matters of fact, including clauses (b)(i), (ii),
(iii) and (iv) above.

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (i) of clause (b) of
this Section 12.01, the provisions of Section 12.02 and Section 8.06 hereof
shall survive such satisfaction and discharge.

Section 12.02. Application of Trust Money. Subject to the provisions of
Section 8.06 hereof, all money deposited with the Trustee pursuant to
Section 12.01 hereof shall be held in trust and applied by it, in accordance
with the provisions of the Notes and this Indenture, to the payment, either
directly or through any Paying Agent (including the Issuer or a Guarantor acting
as its own Paying Agent) as the Trustee may determine, to the Persons entitled
thereto, of the principal (and premium, if any) and interest for whose payment
such money has been deposited with the Trustee; but such money need not be
segregated from other funds except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Securities in accordance with Section 12.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 12.01 hereof; provided, that if the Issuer has made any payment of
principal of, premium, if any, or interest on any Notes because of the
reinstatement of its obligations, the Issuer shall be subrogated to the rights
of the Holders to receive such payment from the money or U.S. Government
Securities held by the Trustee or Paying Agent.

 

-126-



--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

Section 13.01. [Reserved].

Section 13.02. Notices. Any notice or communication by the Issuer, any Guarantor
or the Trustee to the others is duly given if in writing and delivered in person
or mailed by first-class mail (registered or certified, return receipt
requested), facsimile, electronic mail or other electronic transmission or
overnight air courier guaranteeing next day delivery, to the others’ address:

If to the Issuer and/or any Guarantor:

c/o APX Group, Inc.

4931 North 300 West

Provo, UT 84604

Facsimile: (801) 705-8087

Attention: Chief Legal Officer

With a copy to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Facsimile:    (212) 455-2502

Attention:    Igor Fert

If to the Trustee and/or Collateral Agent:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Facsimile: 612-217-5651

Attention: APX Group, Inc., Administrator

The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.

Notices given by publication or electronic delivery will be deemed given on the
first date on which publication is made and notices given by first-class mail,
postage prepaid, will be deemed given five calendar days after mailing or
transmitting. Notices sent by overnight delivery service will be deemed given
when delivered and notices given electronically will be deemed given when sent.
Notice otherwise given in accordance with the procedures of DTC will be deemed
given on the date sent to DTC.

Any notice or communication to a Holder shall be electronically delivered,
mailed by first-class mail, certified or registered, return receipt requested,
or by overnight air courier guaranteeing next day delivery to its address shown
on the Note Register kept by the Registrar. Failure to deliver a notice or
communication to a Holder or any defect in it shall not affect its sufficiency
with respect to other Holders.

If a notice or communication is mailed or otherwise delivered in the manner
provided above within the time prescribed, such notice or communication shall be
deemed duly given, whether or not the addressee receives it.

If the Issuer sends a notice or communication to Holders, it shall send a copy
to the Trustee and each Agent at the same time.

Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Note provides for notice of any event or any other
communication (including any notice of redemption or repurchase) to a holder of
a Global Note (whether by mail or otherwise), such notice shall be sufficiently
given if given to the Depositary (or its designee) pursuant to the Applicable
Procedures from the Depositary or its designee, including by electronic mail in
accordance with accepted practices at the Depositary.

 

-127-



--------------------------------------------------------------------------------

Section 13.03. [Reserved].

Section 13.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuer or any of the Guarantors to the Trustee to
take any action under this Indenture, the Issuer or such Guarantor, as the case
may be, shall furnish to the Trustee:

(a) An Officer’s Certificate in form reasonably satisfactory to the Trustee
(which shall include the statements set forth in Section 13.05 hereof) stating
that, in the opinion of the signers, all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
satisfied; and

(b) An Opinion of Counsel in form reasonably satisfactory to the Trustee (which
shall include the statements set forth in Section 13.05 hereof) stating that, in
the opinion of such counsel, all such conditions precedent and covenants have
been satisfied.

Section 13.05. Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate as to matters of fact); and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officer’s
Certificate or certificates of public officials.

Section 13.06. Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.

Section 13.07. No Personal Liability of Directors, Officers, Employees and
Stockholders. No past, present or future director, officer, employee,
incorporator, member, partner or direct or indirect equityholder of the Issuer
or any Restricted Subsidiaries or any of their direct or indirect parent
companies (other than in such equityholder’s capacity as Issuer or a Guarantor)
shall have any liability, for any obligations of the Issuer or the Guarantors
under the Notes, the Guarantees or this Indenture or any supplemental indenture
or the Collateral Documents or for any claim based on, in respect of, or by
reason of such obligations or their creation. Each Holder by accepting Notes
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

Section 13.08. Governing Law. THIS INDENTURE, THE NOTES AND ANY GUARANTEE, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE,
THE NOTES OR ANY GUARANTEE, WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

-128-



--------------------------------------------------------------------------------

Section 13.09. Waiver of Jury Trial. EACH OF THE ISSUER, THE GUARANTORS, AND THE
TRUSTEE (1) AGREES TO SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, IN THE CITY
OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE OR THE NOTES AND (2)HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.10. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations under this
Indenture arising out of or caused by, directly or indirectly, forces beyond its
control, including without limitation strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

Section 13.11. No Adverse Interpretation of Other Agreements. This Indenture may
not be used to interpret any other indenture, loan or debt agreement of the
Issuer or its Restricted Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 13.12. Successors. All agreements of the Issuer in this Indenture and
the Notes shall bind its successors. All agreements of the Trustee in this
Indenture shall bind its successors. All agreements of each Guarantor in this
Indenture shall bind its successors, except as otherwise provided in
Section 11.06 hereof.

Section 13.13. Severability; Entire Agreement. In case any provision in this
Indenture or in the Notes shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. This Indenture, the Collateral
Documents and the exhibits hereto and thereto set forth the entire agreement and
understanding of the parties related to this transaction and supersedes all
prior agreements and understandings, written or oral.

Section 13.14. Counterpart Originals. The parties may sign any number of copies
of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. This Indenture may be executed in
multiple counterparts which, when taken together, shall constitute one
instrument. The exchange of copies of this Indenture and of signature pages by
facsimile or PDF transmissions shall constitute effective execution and delivery
of this Indenture as to the parties hereto and may be used in lieu of the
original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

Section 13.15. Table of Contents, Headings, etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.

Section 13.16. Trust Indenture Act. The Issuer and the Guarantors shall not be
required to qualify this Indenture under the Trust Indenture Act. The Trust
Indenture Act shall not apply to this Indenture prior to any such qualification,
and all references herein to compliance with the Trust Indenture Act refer to
such compliance following any such qualification.

Section 13.17. USA Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA Patriot Act the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, are required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties to this agreement agree that they shall provide the
Trustee with such information as they may request in order to satisfy the
requirements of the USA Patriot Act.

 

-129-



--------------------------------------------------------------------------------

Section 13.18. Intercreditor Agreement Governs. Each Holder, by its acceptance
of a Note, (a) consents to the terms of the Intercreditor Agreement, including
the priority of payment provisions of such Intercreditor Agreement, (b) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (c) authorizes and instructs the Trustee and
Collateral Agent to enter into the Intercreditor Agreement as “Collateral
Agent,” and on behalf of such Holder. The foregoing provisions are intended as
an inducement to the lenders under the Credit Agreements to extend credit and
such lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

[Signatures on following page]

 

 

-130-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

APX GROUP, INC. By:   /s/ Dale Gerard   Name: Dale Gerard   Title: Interim Chief
Financial Officer APX GROUP HOLDINGS, INC. By:   /s/ Dale Gerard   Name: Dale
Gerard   Title: Interim Chief Financial Officer VIVINT, INC. SMART HOME PROS,
INC. VIVINT PURCHASING, LLC AP AL LLC FARMINGTON IP LLC

IPR LLC

SPACE MONKEY, LLC

313 AVIATION, LLC

VIVINT LOUISIANA LLC VIVINT GROUP, INC. By:   /s/ Dale Gerard   Name: Dale
Gerard   Title: Senior Vice President of Finance & Treasurer

Signature page to Indenture



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee and Collateral Agent By:  
/s/ Sarah Vilhauer   Name: Sarah Vilhauer   Title: Banking Officer

Signature page to Indenture



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Note]

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

[Insert the Regulation S Temporary Global Note Legend, if applicable pursuant to
the provisions of the Indenture]

 

A-1



--------------------------------------------------------------------------------

CUSIP [00213M AV6] [U0385P AN6]

ISIN    [US00213MAV63] [USU0385PAN60]

[RULE 144A][REGULATION S] [GLOBAL] NOTE

representing up to

$[                ]

6.75% Senior Secured Note due 2027

 

No. ___

   [$__________]

APX Group, Inc., a Delaware corporation, promises to pay to Cede & Co. or
registered assigns the principal sum [set forth on the Schedule of Exchanges of
Interests in the Global Note attached hereto] [of _______________ United States
Dollars] on February 15, 2027 or any Springing Maturity Date.

Interest Payment Dates: February 15 and August 15, commencing on August 15, 2020

Record Dates: February 1 and August 1

 

A-2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Issuer has caused this instrument to be duly executed.

Dated:

 

APX GROUP, INC.

By:      

Name:

 

Title:

 

A-3



--------------------------------------------------------------------------------

This is one of the Notes referred to in the within-mentioned Indenture:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:       Name:   Title:  
Date:

 

A-4



--------------------------------------------------------------------------------

[Back of Note]

6.75% Senior Secured Note due 2027

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. Maturity. The Notes will mature on (x) if the Springing Maturity Condition
does not apply, on the Maturity Date, or (y) if the Springing Maturity Condition
does apply, the Springing Maturity Date; provided that, if such day is not a
Business Day, the maturity date shall be the Business Day immediately succeeding
such day (any such date, a “Springing Maturity Date”). Any provisions relating
to the determination of a minimum tenor, maturity or weighted average life with
respect to any permitted Indebtedness (including without limitation Refinancing
Indebtedness) in the Indenture (as defined below) shall assume (solely for
purposes of such determination) that February 15, 2027 is the maturity date of
the Notes. The Issuer shall provide advance written notice to the Holder of this
Note and the Trustee of any such Springing Maturity Date in accordance with the
provisions set forth in Section 2.14 of the Indenture.

2. Interest. APX Group, Inc., a Delaware corporation, promises to pay interest
on the principal amount of this Note at a rate per annum of 6.75% from
February 14, 20201 until maturity. The Issuer will pay interest on this Note
semi-annually in arrears on February 15 and August 15 of each year, beginning
August 15, 2020, or, if any such day is not a Business Day, on the next
succeeding Business Day (each, an “Interest Payment Date”). The Issuer will make
each interest payment to the Holder of record of this Note on the immediately
preceding February 1 and August 1 (each, a “Record Date”). Interest on this Note
will accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from and including February 14, 2020. The Issuer will
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand at the rate borne by this Note; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the rate borne by this Note. Interest will be computed
on the basis of a 360-day year comprised of twelve 30-day months.

3. Method of Payment. The Issuer will pay interest on this Note to the Person
who is the registered Holder of this Note at the close of business on the Record
Date (whether or not a Business Day) next preceding the Interest Payment Date,
even if this Note is cancelled after such Record Date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest. Cash payments of principal of, premium, if any,
and interest on the Notes will be payable at the office or agency of the Issuer
maintained for such purpose pursuant to Section 4.02 of the Indenture or, at the
option of the Issuer, cash payment of interest may be made through the Paying
Agent by check mailed to the Holders at their respective addresses set forth in
the Note Register of Holders, provided, that (a) all cash payments of principal,
premium, if any, and interest with respect to the Notes represented by Global
Notes registered in the name of or held by DTC or its nominee will be made
through the Paying Agent by wire transfer of immediately available funds to the
accounts specified by the registered Holder or Holders thereof and (b) all cash
payments of principal, premium, if any, and interest with respect to
certificated Notes may, at the option of the Issuer, be made by wire transfer to
a U.S. dollar account maintained by the payee with a bank in the United States
if such Holder elects payment by wire transfer by giving written notice to the
Trustee or the Paying Agent to such effect designating such account no later
than 30 days immediately preceding the relevant due date for payment (or such
other date as the Trustee may accept in its discretion). Such payment shall be
in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts.

4. Paying Agent, Transfer Agent and Registrar. Initially, Wilmington Trust,
National Association, the Trustee and Collateral Agent under the Indenture, will
act as Paying Agent, Transfer Agent and Registrar. The Issuer may change any
Paying Agent, Transfer Agent or Registrar without prior notice to the Holders.
The Issuer or any of its Subsidiaries may act in any such capacity.

 

1 

In the case of notes issued on the Issue Date.

 

A-5



--------------------------------------------------------------------------------

5. Indenture. The Issuer issued the Notes under an Indenture, dated as of
February 14, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), among the Issuer, the Guarantors from time to time party
thereto and the Trustee and Collateral Agent. This Note is one of a duly
authorized issue of notes of the Issuer designated as its 6.75% Senior Secured
Notes due 2027. The Issuer shall be entitled to issue Additional Notes pursuant
to Sections 2.01 and 4.09 of the Indenture. The terms of the Notes include those
stated in the Indenture. The Notes are subject to all such terms, and Holders
are referred to the Indenture for a statement of such terms. To the extent any
provision of this Note conflicts with the express provisions of the Indenture,
the provisions of the Indenture shall govern and be controlling.

6. Optional Redemption.

(a) Except as described below under clauses (b), (d) and (e) of this Section 6
and in clauses (a), (c) and (d) of Section 3.07 of the Indenture, the Notes will
not be redeemable at the Issuer’s option prior to February 15, 2023.

(b) At any time prior to February 15, 2023, the Issuer may at its option and on
one or more occasions redeem all or a part of the Notes, upon notice in
accordance with Section 3.03 of the Indenture, at a redemption price equal to
the sum of (i) 100.0% of the principal amount of the Notes redeemed, plus
(ii) the Applicable Premium as of the date of redemption (the “Redemption
Date”), plus (iii) accrued and unpaid interest, if any, to but excluding the
Redemption Date, subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date
falling prior to or on the Redemption Date.

(c) On and after February 15, 2023, the Issuer may at its option and on one or
more occasions redeem the Notes, in whole or in part, upon notice in accordance
with Section 3.03 of the Indenture, at the redemption prices (expressed as
percentages of principal amount of the Notes to be redeemed) set forth below,
plus accrued and unpaid interest, if any, thereon to but excluding the
applicable Redemption Date, subject to the right of Holders of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date falling prior to or on the Redemption Date, if redeemed during the
twelve-month period beginning on February 15 of each of the years indicated
below:

 

Year

   Percentage  

2023

     103.375 % 

2024

     101.688 % 

2025 and thereafter

     100.000 % 

(d) Until February 15, 2023, the Issuer may, at its option, and on one or more
occasions, redeem up to 40.0% of the aggregate principal amount of Notes issued
under the Indenture at a redemption price equal to the sum of (i) 100.0% of the
aggregate principal amount thereof, plus (ii) a premium equal to the stated
interest rate per annum on the Notes redeemed, plus (iii) accrued and unpaid
interest, if any, to but excluding the Redemption Date, subject to the right of
Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date falling prior to or on the Redemption Date, with
the net cash proceeds received by it from one or more Equity Offerings or a
contribution to the Issuer’s common equity capital made with the net cash
proceeds of a concurrent Equity Offering; provided, that (A) at least 50.0% of
the aggregate principal amount of Notes originally issued under this Indenture
on the Issue Date and any Additional Notes issued under this Indenture after the
Issue Date remains outstanding immediately after the occurrence of each such
redemption; and (B) each such redemption occurs within 180 days of the date of
closing of each such Equity Offering.

(e) At any time and from time to time prior to February 15, 2023, the Issuer may
at its option redeem during each 12-month period commencing with the Issue Date
up to 10% of the aggregate principal amount of the Notes issued hereunder,
including any Additional Notes, upon notice in accordance with Section 3.03 of
the Indenture at a redemption price equal to 103% of the aggregate principal
amount of the Notes redeemed, plus accrued and unpaid interest, if any, to but
excluding the Redemption Date, subject to the right of Holders of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date falling prior to or on the Redemption Date.

 

A-6



--------------------------------------------------------------------------------

(f) Notwithstanding clause (e) above, in connection with any tender offer,
Change of Control Offer, Alternate Offer or Asset Sale Offer for the Notes, if
Holders of not less than 90% in aggregate principal amount of the then
outstanding Notes validly tender and do not validly withdraw such Notes in such
offer and the Issuer, or any third party making such offer in lieu of the
Issuer, purchases all of the Notes of such series validly tendered and not
validly withdrawn by such Holders, the Issuer or such third party will have the
right upon not less than 10 nor more than 60 days’ prior notice, given not more
than 60 days following such purchase date, to redeem all Notes of such series
that remain outstanding following such purchase at a price equal to the price
offered to each other Holder in such offer (which may be less than par) plus, to
the extent not included in the offer payment, accrued and unpaid interest, if
any, thereon, to, but excluding, the Redemption Date, subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date falling prior to or on the Redemption Date. In
determining whether the Holders of at least 90% of the aggregate principal
amount of the then outstanding Notes of a series have validly tendered and not
validly withdrawn Notes in a tender offer, Change of Control Offer, Alternate
Offer or Asset Sale Offer, as applicable, Notes owned by an Affiliate of the
Issuer or by funds controlled or managed by any Affiliate of the Issuer, or any
successor thereof, shall be deemed to be outstanding for the purposes of such
tender offer, Change of Control Offer, Alternate Offer or Asset Sale Offer, as
applicable.

(g) Any redemption pursuant to this Section 6 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 of the Indenture. Notice of any
redemption or offer to purchase, whether in connection with an Equity Offering,
Change of Control, Alternate Offer, Asset Sale Offer or other transaction or
event otherwise, may, at the Issuer’s discretion, be given prior to the
completion or occurrence thereof, and any such redemption, offer to purchase or
notice may, at the Issuer’s discretion, be subject to one or more conditions
precedent, including, but not limited to, completion or occurrence of the
related Equity Offering, Change of Control, Asset Sale or other transaction or
event, as the case may be. The Issuer may redeem Notes pursuant to one or more
of the relevant provisions of the Indenture, and a single notice of redemption
may be delivered with respect to redemptions made pursuant to different
provisions. Any such notice may provide that redemptions made pursuant to
different provisions will have different Redemption Dates. In addition, if such
redemption or offer to purchase is subject to satisfaction of one or more
conditions precedent, such notice shall state that, in the Issuer’s discretion,
the redemption or repurchase date may be delayed until such time (including more
than 60 days after the date the notice of redemption or offer to purchase was
sent) as any or all such conditions shall be satisfied (or waived by the Issuer
in its sole discretion), or such redemption or purchase may not occur and such
notice may be rescinded in the event that any or all such conditions shall not
have been satisfied (or waived by the Issuer in its sole discretion) by the
redemption or purchase date, or by the redemption or purchase date so delayed,
or that such notice or offer may be rescinded at any time in the Issuer’s sole
discretion if the Issuer determines that any or all of such conditions will not
be satisfied or waived. In addition, the Issuer may provide in such notice or
offer to purchase that payment of the redemption or purchase price and
performance of the Issuer’s obligations with respect to such redemption or offer
to purchase may be performed by another Person. The Issuer, Holdings, its direct
and indirect equityholders, including the Investors, any of its Subsidiaries and
their respective Affiliates and members of our management may acquire the Notes
by means other than a redemption, whether by tender offer, open market
purchases, negotiated transactions or otherwise.

7. Mandatory Redemption. The Issuer shall not be required to make any mandatory
redemption or sinking fund payments with respect to the Notes.

8. Notice of Redemption. Subject to Section 3.03 of the Indenture, notice of
redemption shall be delivered electronically or mailed by first-class mail,
postage prepaid, at least 10 but not more than 60 days before the Redemption
Date to each Holder whose Notes are to be redeemed at such Holder’s registered
address or otherwise in accordance with the Applicable Procedures, except that
redemption notices may be delivered electronically or mailed more than 60 days
prior to a Redemption Date if the notice is issued in connection with Article 8
or Article 12 of the Indenture. No Notes of less than $2,000 and integral
multiples of $1,000 in excess thereof can be redeemed or purchased in part,
except that if all the Notes of a Holder are to be redeemed or purchased, the
entire amount of Notes held by such Holder even if not in a principal amount of
at least $2,000 or an integral multiple thereof, shall be redeemed or purchased.
On and after the Redemption Date, interest ceases to accrue on this Note or
portions thereof called for redemption (unless the Issuer defaults in the
payment of the redemption amount).

 

A-7



--------------------------------------------------------------------------------

9. Offers to Repurchase. Upon the occurrence of a Change of Control, the Issuer
shall make a Change of Control Offer in accordance with Section 4.14 of the
Indenture. In connection with certain Asset Sales, the Issuer shall make an
Asset Sale Offer as and when provided in accordance with Sections 3.09 and 4.10
of the Indenture.

Other than as specifically provided in Section 3.09 or Section 4.10 of the
Indenture, any purchase pursuant to Section 3.09 of the Indenture shall be made
pursuant to the applicable provisions of Sections 3.01 through 3.06 of the
Indenture, and references therein or herein to “redeem,” “redemption,”
“Redemption Date” and similar words shall be deemed to refer to “purchase,”
“repurchase,” “Purchase Date” and similar words, as applicable.

10. Denominations, Transfer, Exchange. The Notes are in registered form without
coupons in minimum denominations of $2,000 and any integral multiple of $1,000
in excess of $2,000. The transfer of Notes shall be registered and Notes may
only be exchanged as provided in the Indenture. The Registrar and the Trustee
may require a Holder, among other things, to furnish appropriate endorsements
and transfer documents and the Issuer may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture. The Issuer need not exchange
or register the transfer of any Note or portion of a Note selected for
redemption, except for the unredeemed portion of any Note being redeemed in
part; provided, that new Notes will only be issued in minimum denominations of
$2,000 and integral multiples of $1,000 in excess of $2,000. Neither the
Registrar nor the Issuer shall be required (A) to issue, to register the
transfer of or to exchange any Notes during a period beginning at the opening of
business 15 days before the mailing of a notice of redemption of the Notes to be
redeemed under Section 3.03 of the Indenture and ending at the close of business
on the day of such mailing, (B) to register the transfer of or to exchange any
Note so selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part, (C) to register the transfer or
exchange of a Note between a Record Date and the next succeeding Interest
Payment Date, (D) to register the transfer or exchange of any Notes tendered
(and not withdrawn) for repurchase in connection with a Change of Control Offer
or an Asset Sale Offer or (E) to register the transfer or exchange of Notes
between the date of any conditional notice to Holders of the anticipated
occurrence of an early maturity date in the circumstances described above under
the “Springing Maturity” provision set forth in Section 2.14 of the Indenture
and the occurrence or cancellation of such early maturity date.

11. Security. The Notes shall be secured by the Collateral on the terms and
subject to the conditions set forth in the Indenture and the Collateral
Documents. Each Holder, by accepting this Note, consents and agrees to the terms
of the Collateral Documents (including the provisions providing for the
foreclosure and release of Collateral) as the same may be in effect or may be
amended from time to time in accordance with their terms and the Indenture and
authorizes and directs the Trustee and/or the Collateral Agent, as applicable,
to enter into the Collateral Documents, and to perform its obligations and
exercise its rights thereunder in accordance therewith.

12. Persons Deemed Owners. The registered Holder of a Note shall be treated as
its owner for all purposes. Only registered Holders shall have rights hereunder.

13. Amendment, Supplement and Waiver. The Indenture, the Guarantees or the Notes
may be amended or supplemented as provided in the Indenture.

14. Defaults and Remedies. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture. If any Event of Default (other than an
Event of Default of the type specified in clause (vi) or (vii) of
Section 6.01(a) of the Indenture) occurs and is continuing under the Indenture,
the Trustee or the Holders of at least 25.0% in principal amount of the then
total outstanding Notes may, by notice to the Issuer and the Trustee, in either
case specifying in such notice the respective Event of Default and that such
notice is a “notice of acceleration”, declare the principal, premium, if any,
interest and any other monetary obligations on all the then outstanding Notes to
be due and payable immediately by written notice to the Issuer (and the Trustee
if given by the Holders). Notwithstanding the foregoing, in the case of an Event
of Default arising under clause (vi) or (vii) of Section 6.01(a) of the
Indenture, all outstanding Notes will become due and payable without further
action or notice. Holders may not enforce the Indenture, the Notes or the
Guarantees except as provided in the Indenture. Subject to certain limitations,
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the Trustee in its exercise of any trust or power. The Trustee
may withhold from the Holders notice of any continuing Default, except a Default
relating to the payment of principal, premium, if any, or interest, if it
determines that

 

A-8



--------------------------------------------------------------------------------

withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of the Notes then outstanding by notice to the Trustee (with a
copy to the Issuer, provided, that any waiver or rescission under Section 6.04
of the Indenture shall be valid and binding notwithstanding the failure to
provide a copy of such notice to the Issuer) may on behalf of all the Holders
waive any existing Default and its consequences under the Indenture (except a
continuing Default in payment of the principal of, premium, if any, or interest
on, any of the Notes held by a non-consenting Holder) (including in connection
with an Asset Sale Offer or a Change of Control Offer) and rescind any
acceleration with respect to the Notes and its consequences under the Indenture
(except if such rescission would conflict with any judgment of a court of
competent jurisdiction). The Issuer is required to deliver to the Trustee
annually a statement regarding compliance with the Indenture, and the Issuer is
required to promptly (which shall be no more than 20 Business Days after
becoming aware of any Default) to deliver to the Trustee a statement specifying
such Default and what action the Issuer proposes to take with respect thereto.

15. Authentication. This Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose until authenticated by the
manual signature of the Trustee.

16. [reserved].

17. Governing Law. THIS NOTE, ANY GUARANTEE AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THE INDENTURE, THIS NOTE OR ANY GUARANTEE
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

18. CUSIP Numbers and ISINs. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuer has caused
CUSIP numbers and ISINs to be printed on the Notes and the Trustee may use CUSIP
numbers and ISINs in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to the Issuer at the following
address:

c/o APX Group, Inc.

4931 North 300 West

Provo, UT 84604

Facsimile: (801) 705-8087

Attention: Chief Legal Officer

With a copy to:

Simpson Thacher & Bartlett LLP (which shall not constitute notice)

425 Lexington Avenue

New York, NY 10017-3954

Facsimile: (212) 455-2502

Attention: Igor Fert

 

A-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:   

 

   (Insert assignee’s legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably appoint                   
                                         
                                         
                                         
                                                                   

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.

 

Date:                                                         Your Signature:  

 

      (Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:                                       
                                                                  

 

*

Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.10 or 4.14 of the Indenture, check the appropriate box below:

 

☐    Section 4.10    ☐    Section 4.14

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.10 or Section 4.14 of the Indenture, state the amount you
elect to have purchased:

$                                 

 

 

Date:                                                                    
Your Signature:  

 

      (Sign exactly as your name appears on the face of this Note)     Tax
Identification No.:

Signature Guarantee*:                                       
                                                                          

 

*

Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The initial outstanding principal amount of this Global Note is $___________.
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

  

Amount of

decrease in

Principal Amount

of this Global Note

  

Amount of increase

in Principal Amount

of this Global Note

  

Principal Amount of
this Global Note
following such
decrease or increase

  

Signature of
authorized
signatory of
Trustee or
Custodian

 

 

*

This schedule should be included only if the Note is issued in global form.

 

A-12



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

c/o APX Group, Inc.

4931 North 300 West

Provo, UT 84604

Facsimile: (801) 705-8087

Attention: General Counsel

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Facsimile: (212) 455-2502

Attention: Igor Fert

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Facsimile: (612) 217-5651

Attention: APX Group, Inc., Administrator

Re: 6.75% Senior Secured Notes due 2027

Reference is hereby made to the Indenture, dated as of February 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
among APX Group, Inc. (the “Issuer”), the Guarantors from time to time party
thereto and the Trustee and Collateral Agent. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

____________________ (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $_______________ in such Note[s] or interests (the
“Transfer”), to (the “Transferee”), as further specified in Annex A hereto. In
connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ☐ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
RELEVANT 144A GLOBAL NOTE OR RELEVANT DEFINITIVE NOTE PURSUANT TO RULE 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the United States Securities Act of 1933, as amended (the “Securities Act”),
and, accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest or Definitive Note for
its own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States.

2. ☐ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
RELEVANT REGULATION S GLOBAL NOTE OR RELEVANT DEFINITIVE NOTE PURSUANT TO
REGULATION S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 and, accordingly, the Transferor hereby further certifies
that (i) the Transfer is not being made to a person in the United

 

B-1



--------------------------------------------------------------------------------

States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
(iii) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act and (iv) if the proposed transfer is being
made prior to the expiration of the applicable Restricted Period, the transfer
is not being made to a U.S. Person or for the account or benefit of a U.S.
Person (other than an Initial Purchaser). Upon consummation of the proposed
transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
Transfer enumerated in the Indenture and the Securities Act.

3. ☐ CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE RELEVANT DEFINITIVE NOTE PURSUANT TO ANY PROVISION OF THE
SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S. The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

(a) ☐ such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act; or

(b) ☐ such Transfer is being effected to the Issuer or a subsidiary thereof; or

(c) ☐ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

4. ☐ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL NOTE OR OF AN UNRESTRICTED DEFINITIVE NOTE.

(a) ☐ CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) ☐ CHECK IF TRANSFER IS PURSUANT TO REGULATION S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(c) ☐CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Definitive Notes and in the Indenture.

 

B-2



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                             

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.

The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a)

☐ a beneficial interest in the:

(i) ☐144A Global Note ([CUSIP:                ]), or

(ii) ☐ Regulation S Global Note ([CUSIP:                ]), or

 

  (b)

☐a Restricted Definitive Note.

 

2.

After the Transfer the Transferee will hold:

[CHECK ONE]

 

  (a)

☐ a beneficial interest in the:

(i) ☐144A Global Note ([CUSIP:                ]), or

(ii) ☐ Regulation S Global Note ([CUSIP:                ])or

(iii) ☐Unrestricted Global Note ([ ] [ ]); or

 

  (b)

☐ a Restricted Definitive Note; or

 

  (c)

☐ an Unrestricted Definitive Note, in accordance with the terms of the
Indenture.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

c/o APX Group, Inc.

4931 North 300 West

Provo, UT 84604

Facsimile: (801) 705-8087

Attention: General Counsel

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Facsimile: (212) 455-2502

Attention: Igor Fert

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Facsimile: (612) 217-5651

Attention: APX Group, Inc., Administrator

Re: 6.75% Senior Secured Notes due 2027

Reference is hereby made to the Indenture, dated as of February 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
among APX Group, Inc. (the “Issuer”), the Guarantors from time to time party
thereto and the Trustee and Collateral Agent.

________________ (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of
$__________in such Note[s] or interests (the “Exchange”). In connection with the
Exchange, the Owner hereby certifies that:

1. EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN A
RESTRICTED GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS
IN AN UNRESTRICTED GLOBAL NOTE

(a) [ ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

 

C-1



--------------------------------------------------------------------------------

(b) [ ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO UNRESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

(c) [ ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d) [ ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO UNRESTRICTED
DEFINITIVE NOTE. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN RESTRICTED
GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES

(a) [ ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO RESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

(b) [ ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
[ ] 144A Global Note [ ] Regulation S Global Note in each case, with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.

 

C-2



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and are dated

 

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                         

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

Supplemental Indenture (this “Supplemental Indenture”), dated as of
______________, among ________________________ (the “Guaranteeing Subsidiary”),
a subsidiary of APX Group, Inc., a Delaware corporation (the “Issuer”), and
Wilmington Trust, National Association, a national banking association, as
trustee (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer and the Guarantors have heretofore executed and delivered to
the Trustee an Indenture (the “Indenture”), dated as of February 14, 2020,
providing for the issuance of an unlimited aggregate principal amount of 6.75%
Senior Secured Notes due 2027 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Agreement to Guarantee. The Guaranteeing Subsidiary acknowledges that it has
received and reviewed a copy of the Indenture and all other documents it deems
necessary to review in order to enter into this Supplemental Indenture, and
acknowledges and agrees to (i) join and become a party to the Indenture as
indicated by its signature below; (ii) be bound by the Indenture, as of the date
hereof, as if made by, and with respect to, each signatory hereto; and
(iii) perform all obligations and duties required of a Guarantor pursuant to the
Indenture. The Guaranteeing Subsidiary hereby agrees to provide an unconditional
Guarantee on the terms and subject to the conditions set forth in the Indenture,
including, but not limited to, Article 10 thereof.

(3) Execution and Delivery. The Guaranteeing Subsidiary agrees that the
Guarantee shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Guarantee on the Notes.

(4) No Recourse Against Others. No past, present or future director, officer,
employee, incorporator, member, partner or direct or indirect equity holder of
the Issuer or any Restricted Subsidiaries or any of their direct or indirect
parent companies (other than the in such equityholder’s capacity as Issuer or a
Guarantor) shall have any liability for any obligations of the Issuer or the
Guarantors (including the Guaranteeing Subsidiary) under the Notes, any
Guarantees, the Indenture, the Collateral Documents or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting Notes waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

(5) Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

(6) Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. This Supplemental Indenture may be executed in
multiple counterparts which, when taken together, shall constitute one
instrument. The exchange of copies of this Supplemental Indenture and of
signature pages by facsimile or PDF transmissions shall constitute effective
execution and delivery of this Supplemental Indenture as to the parties hereto
and may be used in lieu of the original Supplemental Indenture for all purposes.
Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed
to be their original signatures for all purposes.

(7) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(8) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary.

(9) Benefits Acknowledged. The Guaranteeing Subsidiary’s Guarantee is subject to
the terms and conditions set forth in the Indenture. The Guaranteeing Subsidiary
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.

(10) Successors. All agreements of the Guaranteeing Subsidiary in this
Supplemental Indenture shall bind its Successors, except as otherwise provided
in this Supplemental Indenture. All agreements of the Trustee in this
Supplemental Indenture shall bind its successors.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

[GUARANTEEING SUBSIDIARY] By:  

 

  Name:   Title: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:  

 

  Name:   Title: